 



[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.37
COLLABORATIVE RESEARCH, DEVELOPMENT AND
COMMERCIALIZATION AGREEMENT
     This COLLABORATIVE RESEARCH, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
(the “Agreement”), effective as of January 30, 2006 (the “Effective Date”) is
made by and between Pharmion Corporation, a corporation organized under the laws
of the State of Delaware, USA, with a place of business at 2525-28th Street,
Suite 200, Boulder, Colorado, 803301, USA (“Pharmion Corporation”) and Pharmion
GmbH, a wholly-owned subsidiary of Pharmion Corporation registered in
Switzerland having its principle place of business at Aeschenvorstadt 71, 4051
Basel, Switzerland (“Pharmion GmbH” and, collectively with Pharmion Corporation,
“Pharmion”) on the one hand and MethylGene Inc., a corporation organized under
the laws of Quebec, Canada, with its principal place of business at 7220
Frederick-Banting, Suite 200, Montreal, Québec H4S 2A1, Canada (“MG”). Each of
Pharmion and MG shall be referred to as a “Party” and, together, as the
“Parties.”
BACKGROUND
     A. MG has developed certain proprietary technology related to small
molecule HDAC Inhibitors (as defined below), which may be useful for developing
pharmaceutical products for the treatment and prophylaxis of cancer in humans.
     B. Pharmion possesses pharmaceutical development and commercialization
capabilities.
     C. MG has identified certain novel, proprietary HDAC Inhibitors, including
the Compound designated as MGCD0103, which MG is pursuing as potential
development candidates for cancer.
     D. MG and Pharmion desire to collaborate to pursue potential commercial
development in the cancer field of one or more HDAC Inhibitors, discovered by MG
prior to the Effective Date, and discover and potentially commercialize
additional HDAC Inhibitors as potential development compounds for cancer, all on
the terms and conditions set forth herein.
     E. In addition, MG desires to grant to Pharmion, and Pharmion desires to
obtain, a license from MG of HDAC Inhibitors for use in the Territory (as
defined below) in the Field (as defined below), on the terms and conditions set
forth herein.
     NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:
ARTICLE 1
DEFINITIONS
     1.1 “Actions” shall have the meaning set forth in Section 17.5.

- 1 -



--------------------------------------------------------------------------------



 



     1.2 “Additional Clinical Candidate(s)” shall mean a Selected Compound with
respect to which IND enabling studies have been completed pursuant to the
Collaboration, other than the Initial Clinical Candidate.
     1.3 “Additional Partner” shall mean each Third Party who is granted by MG,
directly or indirectly, a right to market or commercialize Compounds and/or
Products outside the Territory, other than a Non-Cancer Partner or an Opt-out
Non-Cancer Partner. It is understood that, for purposes of this definition, “a
right to market or commercialize” shall include an option to acquire such
rights. As of the Effective Date, the sole Additional Partner is Taiho.
     1.4 “Affiliate” shall mean, in the case of a subject entity, another entity
which controls, is controlled by or is under common control with the subject
entity. For purposes of this definition only, “control” shall mean beneficial
ownership (direct or indirect) of at least fifty percent (50%) of the shares of
the subject entity entitled to vote in the election of directors (or, in the
case of an entity that is not a corporation, in the election of the
corresponding managing authority).
     1.5 “Agreement” shall have the meaning set forth in the Preamble.
     1.6 “Audited Party” and “Auditing Party” shall have the meanings set forth
in Section 12.5.1.
     1.7 “Cancer Compound” shall have the meaning set forth in Section 11.7.1.
     1.8 “Cancer HDAC Research” shall mean Research conducted by or under
authority of MG that is not conducted as part of Non-Cancer HDAC Research.
     1.9 “Cancer Royalty” shall have the meaning set forth in Section 11.7.1.
     1.10 “Change of Control” shall mean with respect to a Party, (a) a merger,
consolidation, share exchange or other similar transaction involving such Party
and any Third Party which results in the holders of the outstanding voting
securities of such Party immediately prior to such merger, consolidation, share
exchange or other similar transaction ceasing to hold more than fifty percent
(50%) of the combined voting power of the surviving, purchasing or continuing
entity immediately after such merger, consolidation, share exchange or other
similar transaction, (b) any transaction or series of related transactions in
which any “person”, as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), together with
any of such person’s “affiliates” or “associates”, as such terms are used in the
Exchange Act, becomes the beneficial owner of fifty percent (50%) or more of the
combined voting power of the outstanding securities of a Party, or (c) the sale
or other transfer to a Third Party of all or substantially all of a Party’s
assets.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 2 -



--------------------------------------------------------------------------------



 



     1.11 “Clinical Studies” shall mean the Preclinical Studies, as well as
those certain clinical trials of a Compound and/or Product in the Territory in
the Field, as set forth in the Development Plans established in accordance with
Article 4 below.
     1.12 “Collaboration” shall mean the Research, the Development and the
Commercialization conducted pursuant to this Agreement.
     1.13 “Collaboration Term” shall have the meaning set forth in Section 20.1.
     1.14 “Commercialization Costs” shall mean, with respect to a Product
Co-Promoted in North America, the variable costs and fixed costs properly
incurred by each Party with respect to work performed by the Parties and their
subcontractors in connection with the conduct of the applicable
Commercialization Plan for such Product, and in accordance with the budget
contained therein, including (a) the Fully Absorbed Cost of Goods for batches of
such Product sold, (b) marketing, distribution and sales expenses attributable
to a Product, including costs incurred in connection with commercial launch,
market research, post-approval marketing studies, advertising, producing Product
Promotional Materials, sponsoring seminars and symposia (including continuing
medical education sponsored by the Marketing Party), sales training meetings and
seminars specific to the Product, reimbursement and other patient support
services, distribution costs, product liability insurance, transportation
expenses including insurance (but only to the extent not charged to customers),
inventory losses (except to the extent caused by the gross negligence or willful
misconduct of a Party), allocated based upon the proportion of such expenses
directly attributable to such Product or the activities of the Parties in
connection with the conduct of the Commercialization Plan, (c) to the extent not
included in the Fully Absorbed Cost of Goods of a Product, license fees,
milestone payments and other amounts required to be paid to Third Parties in
consideration for rights required to conduct activities under the applicable
Commercialization Plan as agreed to pursuant to this Agreement, allocated based
on the proportion of such costs directly attributable to such Product, (d) costs
associated with Prosecution and enforcement of Licensed Patents in North America
pursuant to Sections 17.4 and 17.6 covering any Co-Promoted Products and defense
of Third Party intellectual property claims in North America pursuant to
Section 17.5 incurred after the Marketing Approval of such Product, and
(e) post-Marketing Approval regulatory expenses directly related to the Product,
including costs to maintain such Marketing Approval (including user fees paid
after Marketing Approval), medical and safety activities, adverse event
reporting, market withdrawals, field adjustments or recalls. For purposes of
this paragraph and to the extent agreed upon by the JSC and included in the
applicable Commercialization Plan, “variable costs” shall be deemed to be the
cost of labor (calculated on a full-time equivalent basis) and other material
resources directly consumed in the execution of the applicable Commercialization
Plan and “fixed costs” shall be deemed to be the fixed costs directly related to
the execution of the applicable Commercialization Plan, allocated based upon the
proportion of such costs directly attributable to support of the applicable
Commercialization Plan or by such other method of cost allocation as may be
approved by the JSC. A Party’s internal costs associated with efforts of sales
representatives shall be allocated to Commercialization Costs based on
reasonable metrics established by the JSC prior to obtaining Marketing Approval
of a Product. Except as otherwise provided in this Agreement, all cost
determinations made hereunder shall be made in accordance with GAAP.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 3 -



--------------------------------------------------------------------------------



 



     1.15 “Commercialization Plan” shall mean, with respect to a Product, the
comprehensive plan and budget for such Product, as more fully described in
Section 5.4 and approved by the JSC in accordance Sections 3.1 and 5.4.2.
     1.16 “Commercialization Program” shall mean, with respect to a Product, the
program for the Commercialization of such Product, as more fully described in
Section 5.4 and the applicable Commercialization Plan.
     1.17 “Commercialization” shall mean any and all activities directed to
marketing, promoting, distributing, offering for sale and selling a Product,
importing a Product for sale and manufacturing a Product for sale.
     1.18 “Commercially Reasonable and Diligent Efforts” shall mean the carrying
out of obligations in a diligent and sustained manner using efforts reasonably
necessary or appropriate to actively develop a product in an expeditious manner,
taking into consideration the countries in question and the market potential for
such product. “Market potential” for a product shall be fairly determined in
good faith and without limitation may be based upon the market size, labeled
indication, price, competition, patent rights, product liability issues and
general marketing parameters. Without limiting the foregoing, Commercially
Reasonable and Diligent Efforts requires that the applicable party: (a) promptly
assign responsibility for such obligations to specific employee(s) who are held
accountable for progress and monitor such progress on an on-going basis, (b) set
and consistently seek to achieve specific meaningful objectives for carrying out
such obligations, and (c) consistently make and implement decisions and allocate
the full complement of resources necessary or appropriate to advance progress
with respect to such objectives in accordance with the foregoing, in each case
in a manner similar to other high priority drug development programs.
     1.19 “Complaint” shall mean any oral or written communication of
dissatisfaction regarding the identity, quality, durability, reliability or
performance of a Product. Examples include, but are not limited to appearance,
low fills, foreign materials, foreign product, defective packaging or defective
labeling.
     1.20 “Compounds” shall mean all HDAC Inhibitors identified, synthesized,
discovered or acquired (collectively, “Discovered”) by or under authority of MG
or its Affiliates: (a) prior to the Effective Date, or (b) during the Research
Term, or (c) any time during the term of this Agreement after the Research Term,
if Discovered in connection with Cancer HDAC Research, or (d) any time during
the term of this Agreement prior to [***] after completion of the last Cancer
HDAC Research, if Discovered pursuant to Non-Cancer HDAC Research; provided that
in each case such HDAC Inhibitors are used or useful in the Field. With respect
to each Compound, such Compound shall include all salts, esters, hydrates,
solvates, polymorphs, free base, isomers, prodrugs, metabolites, conjugated
forms and/or liposomal or other formulations thereof, and other compositions
consisting of such Compound non-covalently bounded with other moieties. In the
event that MG or its Affiliate has entered or enters into an agreement with a
Third Party (including an Additional Partner or Non-Cancer Partner) in
connection with Research or prior to the end of the time periods, each as
described in clauses (a) through (d) above, Compounds shall
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 4 -



--------------------------------------------------------------------------------



 



include HDAC Inhibitors Discovered by or under authority of such Third Party
during the term of its right to conduct Research granted by MG, but shall
exclude those compounds that were identified or being developed by such Third
Party, as an inhibitor that directly inhibits the activity of HDAC enzymes or
that has therapeutic effect through the inhibition of HDAC enzymes, prior to the
time an agreement was first entered into with MG or its Affiliate. For clarity,
it is understood that as used herein, the term “Discovered” shall be deemed to
include HDAC Inhibitors covered by a patent application filed during the
particular period, it being understood that the set of HDAC Inhibitors covered
by a patent or patent application shall not be deemed a single Compound for
purposes of defining Selected Compounds and Non-Cancer Selected Compounds below,
solely because they are covered by such patent application.
     1.21 “Compound Disclosure Date” shall mean ninety (90) days after the
Compound Registration Date with respect to any Compound.
     1.22 “Compound Registration Date” shall mean, with respect to all
Compounds, the date such Compound is Registered in the MG Compound Registry,
which shall be no later than thirty (30) days after the date such Compound is
first synthesized or acquired by or on behalf of MG or its Affiliates, a
Non-Cancer Partner or its Affiliates, any Additional Partner or its Affiliates
or Pharmion or its Affiliates, as the case may be.
     1.23 “Confidential Information” shall have the meaning set forth in
Section 16.1.
     1.24 “Contracted Research Work” shall mean the research work conducted by
or under authority of MG which is funded, in whole or in part, by Pharmion under
this Agreement, including without limitation all Research conducted under the
Research Plan.
     1.25 “Controlling Party” shall have the meaning set forth in Section 17.5.
     1.26 “Co-Promote” or “Co-Promoted” or “Co-Promoting” or “Co-Promotion”
shall mean to promote jointly a Product in North America through Pharmion and MG
and their respective sales forces under both Parties’ trade names (in accordance
with Section 5.5.2), unless otherwise agreed.
     1.27 “Cost of Goods” shall mean, with respect to units of a Compound or
Product to be supplied to a Party hereunder: (a) those costs of the supplying
party associated with the manufacture of such units that would normally be
included as inventoriable costs of such units in accordance with GAAP, and would
include raw materials (including normal scrap) and actual direct labor costs and
a proper allocation of overhead, subject to Section 11.3 below (i.e., with
respect to Third Party royalties), and would exclude excess capacity, unusable
raw materials, cost of capital and other costs not normally included as
inventoriable costs as set forth above; or (b) if the units are purchased from a
Third Party that is not an Affiliate, the purchase price thereof.
Notwithstanding the foregoing, royalties paid by the manufacturing party with
respect to patent rights for generic manufacturing processes used in such
manufacture, but that are not primarily used for nor primarily related to
Compounds, Products and/or HDAC, shall not be treated as a Third Party royalties
subject to Section 11.3 below, for purposes of Section 1.27(a).
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 5 -



--------------------------------------------------------------------------------



 



     1.28 “Data” shall mean, collectively, Research Data, Preclinical and
Clinical Data and Manufacturing Data.
     1.29 “Detail” shall mean an interactive face-to-face contact of a sales
representative, who is fully equipped with, and knowledgeable of, applicable
Product Promotional Materials and Product labeling, with a physician or other
medical professional licensed to prescribe drugs or other healthcare
professional that has a significant impact or influence on prescribing
decisions, in which relevant characteristics of the Product are described by the
sales representative in a fair and balanced manner consistent with the
requirements of this Agreement and applicable laws and regulations, and in a
manner that is customary in the industry for the purpose of promoting a
prescription pharmaceutical product. Details shall be accounted for in
accordance with the Marketing Party’s internal methodology for recording such
activity as approved by the JSC.
     1.30 “Development” shall mean the Preclinical Development and the clinical
development of each Compound selected by the JSC for Clinical Studies; such
activities shall include, among others, test method development and stability
testing, toxicology, formulation, process development, including process
automation, manufacturing scale-up, development-stage manufacturing and QC/QA.
     1.31 “Development Costs” with respect to a Product shall mean the variable
costs and fixed costs incurred after the Effective Date by a Party pursuant to
the conduct of activities covered by this Agreement and in accordance with the
relevant approved Development Plan (including the budget contained therein), for
the development of such Product, including (a) direct, out-of-pocket external
costs, including clinical grants, clinical laboratory fees, formulation costs
and the cost of studies conducted and services provided by contract research
organizations for clinical development and IND enabling studies and individuals,
consultants, toxicology contractors, and manufacturers necessary or useful for
the purpose of obtaining Marketing Approvals for such Product, (b) costs
incurred in connection with process development and pre-clinical and clinical
Product supply as set forth in the relevant approved Development Plan for such
Product, including the efforts of Pharmion and MG to develop and document
process methods and procedures for the manufacture of such Product,
manufacturing process improvements, scale-up, manufacturing site qualification,
supply chain management and storage and the Fully Absorbed Cost of Goods for
batches of such Product manufactured and supplied for use in Clinical Studies,
(c) costs for preparing, submitting, reviewing or developing data or information
for the purpose of submissions to any Regulatory Authority, including submission
of applications to obtain Marketing Approvals for such Product (including user
fees paid prior to Marketing Approval), (d) to the extent not otherwise included
in Fully Absorbed Cost of Goods of a Product, license fees and other amounts
paid to a Third Party pursuant to a Third Party agreement in consideration for
rights necessary to conduct activities under the Development Plans as approved
by the JSC and (e) costs associated with Prosecution and enforcement of Licensed
Patents in North America pursuant to Sections 17.4 and 17.6 and defense of Third
Party intellectual property claims in North America pursuant to Sections 17.5 to
the extent not included in Commercialization Costs. For purposes of this
definition and to the extent agreed upon by the JSC and included in the
applicable Development Plan, “variable costs” means the cost of labor
(calculated on a full-time equivalent basis) and other material resources
directly
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 6 -



--------------------------------------------------------------------------------



 



consumed in the conduct of and in accordance with the Development Plans; and
“fixed costs” means the fixed costs directly related to the conduct of
activities under the Development Plans, allocated based upon the proportion of
such costs directly attributable to the support or performance of activities
under the Development Plans or by such other method of cost allocation as may be
approved by the JSC. Except as otherwise provided in this Agreement, all cost
determinations made hereunder shall be made in accordance with GAAP.
     1.32 “Development Plans” shall mean the plans and budgets for Development,
as described in Article 4.
     1.33 “Distributor” shall mean a Third Party in one or more countries in the
Territory that (a) purchases a Product in finished form or in bulk form (to be
packaged or labeled by such Third Party in accordance with applicable law) from
Pharmion, its Sublicensees or their Affiliates for such country(ies) for a price
which in no event is less than seventy-five percent (75%) of the average selling
price of such Product in countries that are member states of the European Union
within the Territory, (b) assumes responsibility from Pharmion for all or a
portion of the Commercialization of such Product in such country(ies) and
(c) sells such Product in such country(ies). The countries in which Pharmion has
engaged a Distributor as of the Effective Date are identified in Exhibit 1.33.
     1.34 “DMF” shall mean the Drug Master File filed with the FDA or such
corresponding files in other countries or regulatory jurisdictions of the
Territory, in each case, with respect to a Product for use within the Field.
     1.35 “Effective Date” shall have the meaning set forth in the Preamble.
     1.36 “EMEA” shall mean the European Medicines Agency and any successor
agency thereto.
     1.37 “Enforcement Action” shall have the meaning set forth in Section 17.6.
     1.38 “Exempt Patent Licensees” shall have the meaning set forth in
Section 8.3.3(a).
     1.39 “FDA” shall mean the U.S. Food and Drug Administration, or any
successor agency.
     1.40 “Field” shall mean the therapeutic or prophylactic treatment of cancer
in humans (including neoplasia and other pre-cancerous conditions, including
myelodysplasia syndrome) using a Compound or Product.
     1.41 “Full Time Equivalent” or “FTE” shall mean one (1) full-time research
scientist, or in the case of less than a full-time dedicated research scientist,
a full-time, equivalent person year of activities under the Research Plan. The
term “research scientists” means personnel of MG assigned to conduct research,
scientific and/or technical activities under the Research Plan and having
qualifications reasonably approved by the JSC.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 7 -



--------------------------------------------------------------------------------



 



     1.42 “Fully Absorbed Cost of Goods” with respect to units of a Product
shall mean (a) the variable costs and fixed costs incurred by a Party associated
with the manufacture (inclusive of finishing processes including filling,
packaging, labeling and/or other preparation) quality assurance, quality control
and other testing, storage and shipping of batches of such units of such Product
or (b) if such units or components of a Product are not manufactured by the
Parties, the amounts paid to the vendor plus costs associated with acquisition
from such vendor plus the other variable costs and fixed costs incurred by a
Party associated with any finishing processes conducted by such Party, including
filling, packaging, labeling and QA/QC testing. For purposes of this definition,
“variable costs” means the cost of labor (calculated on a full-time equivalent
basis), raw materials, scrap, obsolescence, supplies and other resources
directly consumed in the manufacture, quality assurance, quality control and
other testing, storage and shipping of batches of such Product, and “fixed
costs” means the cost of facilities, utilities, insurance (including any product
liability insurance or accrual for self-insurance), facility and equipment
depreciation and other fixed costs directly related to the manufacture, quality
assurance, quality control and other testing, storage and shipping of batches of
such Product, as well as amounts paid to Third Parties under a Third Party
agreement (subject to Section 11.3 below), as a result of the manufacture, use
or sale of such units of Products. Fixed costs shall be allocated to such units
of Product based upon the proportion of such costs directly attributable to
support of the manufacturing, quality assurance, quality control and other
testing, storage and shipping processes for such Product. If a facility is used
to manufacture Products and has the capacity to manufacture products for other
programs of either Pharmion or MG, fixed costs shall be allocated in proportion
to the actual use of such facility for the manufacture of Products and the
capacity to manufacture products for such other programs. For the avoidance of
doubt, no idle capacity of a manufacturing facility, or a proportionate use
thereof, shall be included in Fully Absorbed Cost of Goods except, in the case
of a facility dedicated solely to the manufacture of Products, it shall be
included to the extent the JSC determines in good faith that such facility is
appropriately sized. Fully Absorbed Cost of Goods shall exclude all costs
otherwise reimbursed pursuant to this Agreement. All cost determinations made
hereunder shall be made in accordance with GAAP. Notwithstanding the foregoing,
royalties paid by the manufacturing party with respect to patent rights for
generic manufacturing processes used in such manufacture, but that are not
primarily used for nor primarily related to Compounds, Products and/or HDAC,
shall not be treated as a Third Party royalties subject to Section 11.3 below,
for purposes of Section 1.42(a).
     1.43 The “FTE Rate” for Research conducted by MG hereunder shall be Two
Hundred and Fifty Thousand Dollars (US $250,000) per FTE (consisting of at least
a total of eighteen hundred (1,800) hours per calendar year, or such other
number as may be agreed by the JSC) for work directly related to the Research or
any other activities contemplated under the Research Plan. No additional payment
shall be made with respect to any person who works more than eighteen hundred
(1,800) hours per calendar year and any person who devotes less than eighteen
hundred (1,800) hours per calendar year shall be treated as an FTE on a pro-rata
basis based upon the actual number of hours worked divided by eighteen hundred
(1,800). Each Party acknowledges that the foregoing FTE rate has been set to
include all salary, employee benefits, materials and other expenses, including
support staff and overhead for or associated with an FTE.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 8 -



--------------------------------------------------------------------------------



 



     1.44 “GAAP” shall mean United States generally accepted accounting
principles, consistently applied.
     1.45 “Generic Competition” shall have the meaning set forth in
Section 11.5.1.
     1.46 “Global Development Committee” shall have the meaning set forth in
Section 3.2.
     1.47 “HDAC” shall mean histone deacetylase and shall include without
limitation any one of a family of enzymes that remove acetyl groups from amino
groups of lysine residues at the N-terminus of a histone, including but not
limited to HDAC1, HDAC2, HDAC3, HDAC4, HDAC5, HDAC6, HDAC7, HDAC8, HDAC9,
HDAC10, HDAC11, SIRT1, SIRT2, SIRT3, SIRT4, SIRT5, SIRT6, SIRT7, and any histone
deacetylase as described or referenced in MG’s patent application
WO2003024448A2, or the articles Nature Reviews, Drug Discovery, 1, 287-299
(2002) or J. Biol. Chem., 277, 25748-55 (2002).
     1.48 “HDAC Assay” shall mean the evaluation in vitro of a compound’s dose
dependent inhibition of at least one (1) isolated, partially purified,
recombinant human HDAC enzyme from any HDAC Class I or HDAC Class II enzyme
families.
     1.49 “HDAC Inhibitors” means Small Molecules that directly inhibit HDAC
enzymatic activity or which have therapeutic effect through the inhibition of
HDAC enzymes. The Parties hereby agree that such inhibition must be with an IC50
value less than or equal to [***] towards at least one of the tested HDAC
isotypes using the HDAC Assay.
     1.50 “Indemnitor” or “Indemnitee” shall have the meaning set forth in
Section 19.5.
     1.51 “Initial Clinical Candidate” shall mean the Compound designated
internally at MG as MGCD0103 (as further identified in a side letter between the
Parties exchanged on the Effective Date), or any other Compound as selected by
the JSC to replace MGCD0103 as a clinical candidate.
     1.52 “Initial Clinical Candidate Milestone Events” shall have the meaning
set forth in Section 10.1.1.
     1.53 “Insolvency Event” shall have the meaning set forth in Section 20.2.2.
     1.54 “IND” shall mean an Investigational New Drug application, as defined
in the U.S. Federal Food, Drug and Cosmetic Act and the regulations promulgated
thereunder, or comparable filing in a foreign jurisdiction, in each case, with
respect to a Product for use within the Field.
     1.55 “JAMS” shall have the meaning set forth in Section 21.1.
     1.56 “Joint Intellectual Property” shall have the meaning set forth in
Section 17.2.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 9 -



--------------------------------------------------------------------------------



 



     1.57 “Joint Steering Committee” or “JSC” shall have the meaning set forth
in Section 3.1.
     1.58 “Licensed Technology” shall mean the Licensed Patents and Licensed
Technical Information.
     1.59 “Licensed Patents” shall mean all patents and all reissues, renewals,
re-examinations, and extensions thereof, and patent applications therefor, and
any divisions, continuations, in whole or in part, thereof, which claim or
otherwise cover the composition, manufacture, sale or use of a Compound(s) or a
Product(s), that are owned or acquired by MG or its Affiliates, or that cover
inventions made by or under authority of MG or its Affiliates, prior to or
during the term of this Agreement, including those patents and applications
listed on Exhibit 1.59. It is understood and agreed that for purposes of this
Agreement, “acquired” when applied to patents, information, data, materials or
other intellectual property shall include such items that are in-licensed, of or
within the scope of the relevant licenses, rights or obligations herein,
including, without limitation, the Taiho Blocking Patents (as that term is
defined in the Taiho Agreement), Non-Cancer Partner Blocking Patents and any
similar blocking patents licensed to MG pursuant to an agreement with an
Additional Partner.
     1.60 “Licensed Technical Information” shall mean all material confidential
information and tangible materials related to the development, manufacture, sale
or use of a Compound or a Product, including, but not limited to:
pharmaceutical, chemical, biological and biochemical compositions; and technical
data and information; available descriptions, if any, of assays, methods and
processes; the results of tests, including without limitation screening results,
SAR data, optimization data, in vitro and in vivo data; preclinical, clinical
and research, manufacturing processes and procedures; analytical and quality
control data; and plans, specifications and/or other documents containing said
information and data; in each case which are owned or acquired by MG prior to
the Effective Date or discovered, developed or acquired by or under authority of
MG or its Affiliates during the term of this Agreement. Notwithstanding the
foregoing, Licensed Technical Information shall not include confidential
information or tangible materials generated by a Non-Cancer Partner or MG in
collaboration with a Non-Cancer Partner (in each case, other than those items
set forth in part 1.121B of Exhibit 1.121), unless such confidential information
or tangible materials is permitted by the Non-Cancer Partner to be provided to
an Additional Partner and is not specific to indications outside the Field. As
used in this Section 1.60 and in Sections 1.64, 1.108 and 1.121 below,
information, data or materials shall be deemed generated by MG “in
collaboration” with a Non-Cancer Partner only if such information, data or
materials is generated in the course of Research directly solely to indications
outside the Field that: (a) is conducted pursuant to an agreement with such
Non-Cancer Partner in compliance with this Agreement; (b) is funded initially at
least [***] percent ([***]%) by such Non-Cancer Partner and continues to be
funded in whole or in part by such Non-Cancer Partner over the entire course of
such Research; and (c) is not conducted by MG personnel who are involved in
Research that is not directed solely to indications outside the Field.
     1.61 “Litigation Agreement” shall have the meaning set forth in
Section 17.6.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 10 -



--------------------------------------------------------------------------------



 



     1.62 “MAA” shall mean a marketing authorization application filed with the
EMEA pursuant to the centralized approval procedure or with the applicable
Regulatory Authority of a country of the Territory in Europe with respect to the
mutual recognition or any other national approval procedure.
     1.63 “Major Country” shall mean the United States of America, Canada,
Australia, France, Germany, Italy, Spain and the United Kingdom.
     1.64 “Manufacturing Data” shall mean all material information and data
relating to or used in connection with the manufacturing of Compounds and/or
Products by MG, Pharmion, Additional Partners, their Affiliates, or others
working under authority of such entities, including without limitation, such
information and data as generated or used during process development, stability
studies, formulation development, scale-up of manufacturing, production of
preclinical and clinical product batches, validation studies, development of
quality assurance/quality control testing, and related regulatory affairs; and
all information and data contained in the DMF or in the CMC section of an IND or
NDA (or their counterparts in other countries) with respect to Compounds and/or
Products. Without limiting the foregoing, Manufacturing Data shall include
information and data described in Exhibit 1.64. Notwithstanding the foregoing,
to the extent MG, Pharmion, Additional Partners or their Affiliates do not have
rights to such know-how, the term “Manufacturing Data” shall exclude any
proprietary manufacturing know-how described in a DMF that was disclosed by a
contract manufacturer of MG, Pharmion, Additional Partners or their Affiliates
directly to the Regulatory Authority (and not to MG, Pharmion, Additional
Partners or their Affiliates), which know-how had been independently developed
by such contract manufacturer outside of its relationship with MG, Pharmion,
Additional Partners or their Affiliates; provided that in the case of a contract
manufacturer of MG, MG ensures that, upon the request of Pharmion, such contract
manufacturer shall file with Regulatory Authorities in the Territory a similar
DMF containing such know-how in support of Pharmion’s regulatory filings. In
addition, notwithstanding the foregoing, Manufacturing Data shall not include
information or data generated by a Non-Cancer Partner or MG in collaboration
with a Non-Cancer Partner, unless the same is provided to an Additional Partner
and is not specific to indications outside the Field.
     1.65 “Marketing Approval” shall mean all approvals, registrations or
authorizations of any governmental entity that are necessary for the
manufacturing, use, storage, import, transport and sale of a Compound or Product
in a regulatory jurisdiction. For countries where governmental approval is
required for pricing or reimbursement for the Product to be reimbursed by
national health insurance, Marketing Approval shall not be deemed to occur until
such pricing or reimbursement approval is obtained; provided, that Marketing
Approval shall be deemed to have occurred in such country where government
approval of pricing has not been obtained if, at any time, the party undertakes
a full commercial launch of such Product in the country without obtaining
pricing approval.
     1.66 “Marketing Party” shall mean the Party designated under this Agreement
as having specific responsibilities for marketing, sales and distribution of a
Product within a particular country, as set forth in Section 5.4.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 11 -



--------------------------------------------------------------------------------



 



     1.67 “Material Non-Performance” shall have the meaning set forth in
Section 20.2.2.
     1.68 “MG” shall have the meaning set forth in the Preamble.
     1.69 “MG Blocking Patents” shall have the meaning set forth in
Section 5.3.7(a).
     1.70 “MG Compound Registry” shall mean the comprehensive registry of
Compounds maintained by or on behalf of MG, which comprehensive registry
includes (i) all Compounds, (ii) the chemical structure of each Compound,
(iii) a unique identifying number for each Compound, (iv) the Compound
Registration Date for such Compound, (v) the potency of each Compound, as
determined by MG, and (vi) such other information and Data as MG may determine
to include in the MG Compound Registry from time to time, in each case in a
format suitable to reasonably enable Pharmion to access and use Compounds as
contemplated by this Agreement.
     1.71 “MG Indemnitees” shall have the meaning set forth in Section 19.2.
     1.72 “[***]Programs” shall mean an [***] research and development program
directed solely to the discovery and/or characterization of HDAC Inhibitors
having therapeutic utility in particular disease areas outside the Field and
with respect to which [***] is devoting [***] resources or causing resources to
be devoted but excluding Non-Cancer Partners.
     1.73 “MG Opt-out Right” shall have the meaning set forth in Section 8.6.
     1.74 “[***] Reserve Compounds” shall mean a list of up to [***] individual
Compounds designated by [***] as potential development candidates which [***]
desires to reserve in the Territory in the fields of [***] Programs in
accordance with Section 5.3.3(b) below. The [***] Reserve Compounds as of the
Effective Date are identified on Exhibit 18.2.4.
     1.75 “[***] Selected Compounds” shall mean (i) those individual Compounds
selected by [***] under Section 5.3.3(d), (ii) those Compounds that are [***]
Selected Compounds in accordance with Section 5.3.3(c) below, and (iii) [***]
Reserve Compounds selected in accordance with Section 5.3.3(b) below, in each
case subject to Section 5.3.4. With respect to each such Compound, the [***]
Selected Compound shall also include the prodrugs, metabolites, salts, esters,
hydrates, solvates, free base, polymorphs, isomers thereof, conjugated forms
and/or liposomal or other formulations thereof and other compositions consisting
of such Compound non-covalently bonded with other moieties, which together shall
be deemed a single [***] Selected Compound (and a single [***] Reserve Compound)
for purposes of Sections 5.3.3(b)(iii), 5.3.3(c) and 5.3.3(d) below.
     1.76 “Milestone Events” shall have the meaning set forth in Section 10.1.2.
     1.77 “NDA” shall mean a New Drug Application pursuant to Section 505 of the
United States Federal Food, Drug and Cosmetic Act (21 U.S.C. Section 355) and
the regulations promulgated thereunder related to a Product submitted to the FDA
or any successor application
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 12 -



--------------------------------------------------------------------------------



 



or procedure or any foreign counterpart of a U.S. New Drug Application for
approval to market (such as a MAA for EMEA), including, where applicable,
applications for pricing and reimbursement approval, and all supplements and
amendments thereto.
     1.78 “Net Profits and Losses” shall mean, as to any period for which there
is a determination thereof, Net Revenues less Commercialization Costs; provided
that in no event shall any amounts deducted from gross sales for the purpose of
calculating the Net Sales component of Net Revenues also be counted toward the
amount of Commercialization Costs. To the extent Net Revenues exceeds
Commercialization Costs for the relevant period, such amount of difference shall
be deemed “Net Profits,” and to the extent Commercialization Costs exceeds Net
Revenues for the relevant period, such amount of difference shall be deemed “Net
Losses.”
     1.79 “Net Revenues” shall mean the sum of (a) Net Sales received with
respect to a Product sold in North America plus, if any, (b) the fair market
value of any consideration other than the proceeds of Net Sales (whether in
cash, payment in kind, exchange or other form) actually received by a Party or
its Affiliates from Third Parties with respect to transactions involving the
research, development or commercialization of a Product or exploitation of
Licensed Technology in North America, to the extent such consideration is fairly
and reasonably attributable to such Product, or Licensed Technology.
     1.80 “Net Sales” shall mean the gross invoice price for Product sold by
either of the Parties, or both, their Sublicensees or their Affiliates to a
Distributor or a non-Affiliate Third Party customer less the reasonable and
customary accrual-basis deductions from such gross amounts for: (i) normal and
customary trade, cash and other discounts, allowances and credits actually
allowed and taken directly with respect to sales of Product; (ii) credits or
allowances actually granted for damaged goods, returns or rejections of Product;
(iii) sales taxes or similar taxes (including duties or other governmental
charges levied on, absorbed or otherwise imposed directly on the sales of
Product, including, without limitation, value added taxes or other governmental
charges otherwise measured by the billing amount) which are included in billing
amount, and excluding any taxes imposed on or measured by the net income or
profits of the selling party; (iv) charge back payments and rebates granted to
trade customers, including, but not limited to, wholesalers and government or
private insurers; (v) packaging, handling fees, freight, insurance and the like,
and (vi) actual uncollectible accounts. For purposes of determined Net Sales in
order to calculate the Non-Cancer Royalties owed to Non-Cancer Partners pursuant
to Section 11.7.2, amounts deducted under subsection (v) shall not exceed [***]%
of Net Sales and amounts deducted under subsection (vi) shall not exceed [***]%
of Net Sales. Such amounts shall be determined from the books and records of a
Party, its Affiliates and their Sublicensees maintained in accordance with GAAP
consistently applied, and such amounts shall be calculated using the same
accounting principles used for other products of the Party. Sales between or
among a Party, its Affiliates and Sublicensees shall be excluded from the
computation of Net Sales if such Affiliates or Sublicensees are not end-users,
but Net Sales shall include the subsequent final sales to non-Affiliate Third
Parties by any such Affiliates or Sublicensees. Where (a) Product is sold by a
Party, its Affiliates or Sublicensees other than in an arms-length sale or as
one of a number of items without a separate invoiced price; or (b) consideration
for Product shall include any non-cash element, the Net Sales applicable to any
such transaction
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 13 -



--------------------------------------------------------------------------------



 



shall be deemed to be the Party’s average Net Sales for the applicable quantity
of the Product at that time; provided, however, Net Sales shall not include
Product sold or used for development of the Product hereunder (including for
clinical trials) or as samples (provided the cost of such samples does not
exceed [***]% of Net Sales). For purposes of determined Net Sales in order to
calculate the Non-Cancer Royalties owed to Non-Cancer Partners pursuant to
Section 11.7.2, amounts deducted in respect of the preceding sentence shall not
exceed [***]% of Net Sales.
     1.81 “Non-Cancer Compound” shall have the meaning set forth in
Section 11.7.2.
     1.82 “Non-Cancer HDAC Research” shall mean Research conducted by or under
authority of MG that is directed only to applications outside the Field and for
which MG shall not grant a Third Party rights to commercialize resulting
compounds for applications in the Field.
     1.83 “Non-Cancer Partner” shall mean a non-Affiliate Third Party who (i) is
or will be granted by MG, directly or indirectly, a right to develop, market
and/or commercialize Compounds and/or Products outside the Field, (ii) is not
and will not be granted by MG, directly or indirectly, any rights with respect
to Compounds or Products in the Field anywhere in the world, and (iii) who is
not an Opt-out Non-Cancer Partner. A Non-Cancer Partner and all of its
Affiliates shall be deemed a single Non-Cancer Partner.
     1.84 “Non-Cancer Partner Agreement” shall mean any written agreement or
arrangement between MG or its Affiliates and a Non-Cancer Partner that governs a
Non-Cancer Research Program or the manufacture or commercialization of HDAC
Inhibitors and resulting products for the treatment or prevention of diseases
outside of the Field.
     1.85 “Non-Cancer Partner Blocking Patents” shall mean all patents owned and
controlled by a Non-Cancer Partner which are necessarily infringed by the
composition, manufacture, sale, use or importation of Compounds.
     1.86 “Non-Cancer Research Program” shall mean activities directed to the
research, discovery, characterization, optimization, in vitro testing, in vivo
evaluation, preclinical and/or clinical development of HDAC Inhibitors other
than for the treatment or prevention of diseases within the Field, which
activities are conducted by or on behalf of a Non-Cancer Partner or its
Affiliates pursuant to any written agreement or arrangement with MG or its
Affiliates.
     1.87 “Non-Cancer Reserve Compounds” shall mean a list of up to ten
(10) individual Compounds designated by a Non-Cancer Partner as potential
development candidates which such Non-Cancer Partner desires to reserve in the
Territory outside the Field in accordance with Section 5.3.2(b) below. The
Non-Cancer Reserve Compounds as of the Effective Date are identified on Exhibit
18.2.4.
     1.88 “Non-Cancer Royalty” shall have the meaning set forth in
Section 11.7.2.
     1.89 “Non-Cancer Selected Compounds” shall mean (i) those individual
Compounds selected by Non-Cancer Partners under Section 5.3.2(d), (ii) those
Compounds that are Non-Cancer Selected Compound in accordance with
Section 5.3.2(c) below, and (iii) Non-Cancer
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 14 -



--------------------------------------------------------------------------------



 



Reserve Compounds selected in accordance with Section 5.3.2(b) below, in each
case subject to Section 5.3.4 and provided that MG has obtained all rights and
covenants as set forth in Section 8.3.1(b) from the respective Non-Cancer
Partner. With respect to each such Compound, the Non-Cancer Selected Compound
shall also include the prodrugs, metabolites, salts, esters, hydrates, solvates,
free base, polymorphs, isomers thereof, conjugated forms and/or liposomal or
other formulations thereof and other compositions consisting of such Compound
non-covalently bonded with other moieties, which together shall be deemed a
single Non-Cancer Selected Compound (and a single Non-Cancer Reserve Compound)
for purposes of Sections 5.3.2(b)(iii), 5.3.2(c) and 5.3.2(d) below.
     1.90 “North America” shall mean the United States of America and Canada.
     1.91 “North American Development Costs” shall mean the Development Costs
incurred in connection with development activities designed to support or obtain
Marketing Approval for a Product and/or Compound anywhere in North America. For
clarity, “North American Development Costs” shall not include Development Costs
incurred in connection with development activities designed solely to support or
obtain Marketing Approval for a Product and/or Compound outside North America.
     1.92 “Opt-out Non-Cancer Partner” shall have the meaning set forth in
Section 8.3.4(a).
     1.93 “Opt-out Non-Cancer Partner Blocking Patents” shall have the meaning
set forth in Section 8.3.4(d)(ii).
     1.94 “Opt-out Non-Cancer Reserve HDAC Inhibitor” shall mean a list of up to
[ *** ] individual compounds designated by a Opt-out Non-Cancer Partner as
potential development candidates which such Opt-out Non-Cancer Partner desires
to reserve in the Territory outside the Field in accordance with
Section 5.3.7(b) below. It is understood that an Opt-out Non-Cancer Partner and
all of its Affiliates shall be deemed a single Opt-out Non-Cancer Partner (for
example, for purposes of Section 5.3.7(b)(iii)). The Opt-out Non-Cancer Reserved
HDAC Inhibitors as of the Effective Date are identified on Exhibit 18.2.4.
     1.95 “Opt-out Non-Cancer Selected HDAC Inhibitor” shall mean (i) those
compounds that are Opt-out Non-Cancer Selected HDAC Inhibitors in accordance
with Section 5.3.7(c) below, and (ii) Opt-out Non-Cancer Reserve HDAC Inhibitors
selected in accordance with Section 5.3.7(b) below, in each case subject to
Section 5.3.4 and provided that MG has obtained all rights and covenants as set
forth in Section 8.3.4 from the respective Opt-out Non-Cancer Partner. With
respect to each such compound, the Opt-out Non-Cancer Selected HDAC Inhibitor
shall also include the prodrugs, metabolites, salts, esters, hydrates, solvates,
free base, polymorphs, isomers thereof, conjugated forms and/or liposomal or
other formulations thereof and other compositions consisting of such compound
non-covalently bonded with other moieties, which together shall be deemed a
single Opt-out Non-Cancer Selected HDAC Inhibitor (and a single Opt-out
Non-Cancer Reserve HDAC Inhibitor) for purposes of Sections 5.3.7(b)(iii) and
5.3.7(c) below.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 15 -



--------------------------------------------------------------------------------



 



     1.96 “Patent Counsel” shall mean a Third Party patent attorney retained by
MG and reasonably acceptable to Pharmion.
     1.97 “Party” or “Parties” shall have the meaning set forth in the Preamble.
     1.98 “Pharmion” shall have the meaning set forth in the Preamble.
     1.99 “Pharmion Blocking Patents” shall have the meaning set forth in
Section 8.5.
     1.100 “Pharmion Indemnitees” shall have the meaning set forth in
Section 19.3.
     1.101 “Pharmion Patent Rights” shall have the meaning set forth in
Section 17.1.
     1.102 “Pharmion Research Funds” shall have the meaning set forth in
Section 9.1.
     1.103 “Pharmion Reserve Compounds” shall mean a list of up to [ *** ]
individual Compounds designated by Pharmion as potential development candidates
which Pharmion desires to reserve in the Territory for the Field in accordance
with Section 5.3.1(a).
     1.104 “Phase I” shall mean human clinical trials, the principal purpose of
which is preliminary determination of safety in healthy individuals or patients
(for example, as described in 21 C.F.R. §312.21(a), or similar clinical study in
a country other than the United States).
     1.105 “Phase II” shall mean a study of a Product in human patients designed
to determine initial efficacy and dose range finding that satisfies the
requirements of 21 C.F.R. § 312.21(b), or similar clinical study in a country
other than the United States.
     1.106 “Phase III” shall mean a study of a Product in human patients
designed to determine efficacy and safety of a Product for the purpose of
preparing and submitting applications for Marketing Approval to the competent
Regulatory Authority in a country of the world, and that satisfies the
requirements of 21 C.F.R. § 312.21(c), or similar clinical study in a country
other than the United States.
     1.107 “Phase IV” shall mean a study of a Product in human patients
conducted in a particular jurisdiction after the Product has received Marketing
Approval and has been Commercialized in that jurisdiction, the principal purpose
of which is to continue testing the Product to collect information about its
safety or efficacy in broader or various populations, long-term safety and side
effects associated with long-term use, and its use in additional indications
other than for which Marketing Approval was previously granted.
     1.108 “Preclinical and Clinical Data” shall mean all filings and supporting
documents submitted or to be submitted to a Regulatory Authority in a Major
Country, relating to the Compound(s) or Product(s), and all data contained
therein, including, without limitation, any INDs, NDAs and their counterparts in
other countries, investigator’s brochures, correspondence to and from such
Regulatory Authorities, minutes from teleconferences with Regulatory
Authorities, registrations and licenses, regulatory drug lists, advertising and
promotion
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 16 -



--------------------------------------------------------------------------------



 



documents shared with Regulatory Authorities, adverse event files and complaint
files. In addition, Preclinical and Clinical Data shall include all investigator
reports (both preliminary and final), statistical analysis, expert opinions and
reports, safety and other electronic databases and all other material
documentation and information related to Preclinical Development or clinical
development of a Compound or a Product. Without limiting the foregoing,
Preclinical and Clinical Data shall include all items described in Exhibit 1.108
that are generated from the Contracted Research Work. Notwithstanding the
foregoing, Preclinical and Clinical Data shall not include filings, supporting
documents, data, reports, analysis, databases or other documentation or
information generated by a Non-Cancer Partner or MG in collaboration with a
Non-Cancer Partner, unless the same is permitted by the Non-Cancer Partner to be
provided to an Additional Partner and is not specific to indications outside the
Field.
     1.109 “Preclinical Development” shall mean those preclinical studies with
respect to the Compounds and/or Products that are specifically required for an
IND, including without limitation ADME and GLP toxicology studies, pharmacology
or studies required for the CMC section of an IND or an NDA. It is understood
that “preclinical” testing will continue after the filing of an IND in support
of the clinical development of a Compound or Product, including ongoing
toxicology, metabolic, PK and other non-clinical testing of such Compound or
Product, and that “Preclinical Development” as used herein shall include such
ongoing non-clinical testing.
     1.110 “Preclinical Studies” shall mean those certain Preclinical
Development studies in the Field, set forth in the Development Plans established
in accordance with Article 4 below.
     1.111 “Product(s)” shall mean product(s), in any formulation, containing a
Compound(s) as an active ingredient(s).
     1.112 “Product Promotional Materials” shall mean all sales representative
training materials and all written, printed, graphic, electronic, audio or video
matter related to the marketing or promotion of a Product, including, but not
limited to, journal advertisements, sales visual aids, direct mail,
direct-to-consumer advertising, Internet postings, broadcast advertisements, and
sales reminder aids (e.g., scratch pads, pens and other such items) intended for
use or used by or for a Party in connection with such marketing or promotion.
     1.113 “Programs” shall mean, collectively, Research conducted pursuant to
the Research Plan and Development conducted pursuant to the Development Plan.
     1.114 “Prosecution” shall mean the preparing, filing, prosecuting and
maintenance of patent applications and patents and re-examinations, reissues and
requests for patent term extensions therefor, together with the conduct of any
interference, opposition or other similar proceeding pertaining to patent
applications or patents.
     1.115 “Register” or “Registration” shall mean entering a compound into the
MG Compound Registry together with (i) a unique identifying number for such
compound, (ii) the chemical structure of such compound, and (iii) the Compound
Registration Date for such compound, in each case in a format suitable to
reasonably enable Pharmion to access and use
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 17 -



--------------------------------------------------------------------------------



 



Compounds, their chemical structures and any related Data included in the MG
Compound Registry, as contemplated by this Agreement.
     1.116 “Registrational Trial” shall mean one or more controlled,
multi-center clinical trials in human patients, whether a Phase II trial or a
Phase III trial, that is designed in consultation with the JSC to obtain
sufficient efficacy and safety data to support Marketing Approval and labeling
of the Product by the competent Regulatory Authority in any country of the
Territory.
     1.117 “Regulatory Authority” shall mean any national (e.g., the FDA),
supra-national (e.g., the European Commission, the Council of the European
Union, or the EMEA), or other governmental entity in any jurisdiction of the
world involved in the granting of Marketing Approval for pharmaceutical
products.
     1.118 “Rejection” or “Rejected” shall have the meaning set forth in Section
5.3.4(c).
     1.119 “Reporting Period” shall have the meaning set forth in
Section 9.6(a).
     1.120 “Research” shall mean activities directed to the research, discovery,
characterization, optimization, in vitro testing and/or in vivo evaluation of
HDAC Inhibitors, conducted by or under authority of MG.
     1.121 “Research Data” shall mean all material screening results, SAR data,
optimization information, in vitro and in vivo data, compositions, samples and
other information generated in the course of research conducted by or under
authority of MG or Pharmion with respect to Compounds and/or Products, including
without limitation all information and data described in part 1.121A of
Exhibit 1.121. In case of data that is generated by an entity with rights with
respect to Compounds and/or Products both in and outside of the Field, Research
Data shall mean the foregoing, but only to the extent it is not specific to
non-cancer indications. With respect to such data generated by Non-Cancer
Partners or MG in collaboration with a Non-Cancer Partner, Research Data shall
mean only the items set forth in part 1.121B of Exhibit 1.121, unless such data
is provided to an Additional Partner and is not specific to indications outside
Field.
     1.122 “Research Plan” shall mean the plan and budget for Research, as
described in Article 4 below.
     1.123 “Research Term” shall mean the period beginning forty five (45) days
following the Effective Date and, unless earlier terminated in accordance with
Article 20, terminating one (1) year thereafter, unless extended by the Parties
in writing upon mutual agreement.
     1.124 “Resolution” shall have the meaning set forth in Section 20.2.2(a).
     1.125 “Royalty Term” shall mean, with respect to a particular Product in a
country (on a Product-by-Product and country-by-country basis), the period
commencing on the Effective Date and continuing until the later of
(a) expiration or abandonment of the last Valid Claim within the
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 18 -



--------------------------------------------------------------------------------



 



Licensed Patents covering such Product in the particular country, or (b) [ *** ]
years after the first commercial sale in such country of the first Product.
     1.126 “Selected Compounds” shall mean the Initial Clinical Candidate and
(i) those other individual Compounds selected as a Selected Compound by the JSC
under Section 5.2, (ii) those Compounds that are Selected Compounds under
Section 5.3.1(b), (iii) Compounds for which an Additional Partner or Third Party
has rights to develop, market or commercialize as described in Section 5.3.5,
and (iv) all Pharmion Reserve Compounds in compliance with Section 5.3.1(a)
below. With respect to each such Compound, the Selected Compound shall include
prodrugs, metabolites, salts, esters, hydrates, solvates, free base, polymorphs,
isomers thereof, conjugated forms and/or liposomal or other formulations thereof
and other compositions consisting of such Compound non-covalently bonded with
other moieties, which together shall be deemed a single Selected Compound (and a
single Pharmion Reserve Compound) for purposes of Sections 5.2, 5.3.1(a)(ii) and
5.3.1(b) below.
     1.127 “Senior Representatives” shall have the meaning set forth in
Section 20.2.2(a).
     1.128 “Share of Net Profits and Losses” shall have the meaning set forth in
Section 9.7.1.
     1.129 “Small Molecule” shall mean a compound with a molecular weight no
greater than 1,500 daltons.
     1.130 “Subject Infringements” shall have the meaning set forth in
Section 17.6.
     1.131 “Sublicensee” shall mean, when permitted under this Agreement, a
non-Affiliate Third Party other than a Distributor to whom Pharmion has granted
(i) a sublicense to sell and offer for sale a Product made in accordance with
this Agreement, provided that such Third Party has primary responsibility for
the marketing and promotion of such Product in its distribution territory and
has the right to record sales of such Product for its account or (ii) the right
to make and sell a Product, with respect to Products made and sold by such Third
Party, within the scope of the license hereunder. In addition, for purposes of
this Agreement, Pharmion and MG shall not be deemed Sublicensees of the other,
nor shall either Party be deemed to be acting “under authority” of the other
Party.
     1.132 “Taiho” shall mean Taiho Pharmaceutical Co., Ltd. and its successors
and permitted assigns.
     1.133 “Taiho Agreement” shall mean the Collaboration and License Agreement
dated as of October 16, 2003 between MG and Taiho, as amended on December 15,
2004.
     1.134 “Taiho Initiated Studies” shall mean those clinical studies initiated
under the Taiho Agreement prior to the Effective Date, as identified in
Exhibit 1.134.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 19 -



--------------------------------------------------------------------------------



 



     1.135 “Taiho Territory” shall mean the territory set forth in the Taiho
Agreement (i.e. Japan, South Korea (or both South Korea and North Korea if
united), Taiwan and the People’s Republic of China).
     1.136 “Target Claims” shall have the meaning set forth in Section 8.3.3(b).
     1.137 “Territory” shall mean the United States of America, Canada, member
states of the European Union as of the Effective Date (i.e. Austria, Belgium,
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Poland, Portugal,
Slovakia, Slovenia, Spain, Sweden, the Netherlands, the United Kingdom), Norway,
Switzerland, Bulgaria, Romania, Singapore, Malaysia, Philippines, Indonesia,
South Africa, countries of the Middle East (i.e. Bahrain, Cyprus, Dubai, Egypt,
Turkey, Iran (Persia), Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi
Arabia, Syria, the United Arab Emirates, Yemen, the West Bank and the Gaza
Strip), Australia, New Zealand and Thailand and specifically excludes the Taiho
Territory.
     1.138 “Third Party” shall mean any individual, limited liability company,
corporation, partnership, trust, unincorporated organization, association or
other entity, but excluding MG or Pharmion and their respective Affiliates.
     1.139 “Third Party IP” shall have the meaning set forth in Section 11.3.1.
     1.140 “Valid Claim” shall mean (a) a claim of an issued and unexpired
patent, which has not been held unenforceable, unpatentable or invalid by an
unappealed or unappealable decision of a court or other governmental agency of
competent jurisdiction, and which has not been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, or (b) a claim in a
pending patent application being prosecuted in good faith that has not been
abandoned or finally rejected and which has been pending for less than seven
(7) years after the earliest priority date to which it is entitled. In the event
subsequent to such seven (7) year period, such pending claim is issued as a
claim of an issued and un-expired patent included within (a) above, such claim
shall be reinstated thereafter as a “Valid Claim” in accordance with clause
(a) above.
     1.141 “Vidaza” shall mean Pharmion’s proprietary pharmaceutical product
known generically as azacitidine, and commercialized by Pharmion in the United
States under the trademark “VIDAZA®” as of the Effective Date.
     1.142 “Withholding Party” shall have the meaning set forth in
Section 9.7.2(d).
     1.143 “$” or “US$” shall mean U.S. Dollars.
ARTICLE 2
COLLABORATION
     2.1 Scope of Collaboration. Subject to the terms and conditions of this
Agreement, the Parties shall collaborate: (a) to develop and commercialize the
Initial Clinical Candidate in the Field in the Territory, (b) to conduct
Research to identify, characterize and discover other
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 20 -



--------------------------------------------------------------------------------



 



Compounds useful in the Field, and (c) to develop and commercialize Compounds in
the Field in the Territory.
     2.2 Conduct of the Collaboration. Subject to the terms and conditions of
this Agreement, each Party shall use Commercially Reasonable and Diligent
Efforts to conduct Research in accordance with the Research Plan, the Clinical
Studies in accordance with the Development Plans and the Commercialization under
the Commercialization Plans, in each case under the supervision of the JSC.
     2.3 MG Co-Promotion Right. Provided that MG has not exercised its MG
Opt-out Right in respect of the Development of a Compound and/or Product, MG
shall have the right (but not the obligation) to elect to Co-Promote such
Compound and/or Product in North America with Pharmion under the terms of this
Collaboration in lieu of receiving royalties from Pharmion in respect of North
America under Section 11.2. Within thirty (30) days of the approval of the
Commercialization Plan specified in Section 5.4.2, MG shall notify Pharmion in
writing (i) of its decision, in its sole discretion, to elect to Co-Promote in
North America in accordance with the terms of Section 5.5, and (ii) of its
Co-Promotion Level as per Section 5.5.1. In the event MG fails to elect, or
elects not, to Co-Promote a Compound and/or Product in accordance with the
foregoing, the license set forth in Section 8.1.1 shall be, in respect of such
Compound and/or Product, an exclusive right and license (even as to MG) under
the Licensed Technology in favour of Pharmion in North America in the Field,
with the right to grant and authorize sublicenses. In the event MG elects to
Co-Promote in accordance with the foregoing, MG’s Co-Promotion shall
nevertheless remain subject to MG’s Op-out Right as per the terms of
Section 8.6.
     2.4 Participation. Subject to the MG Opt-out Right set forth in Section 8.6
below and notwithstanding anything herein to the contrary, the Parties shall
jointly conduct and each play a significant role in the conduct of the
Development of each Product in the Field in the Territory as described in the
Development Plans. Provided that MG has elected to exercise its right to
Co-Promote under Section 2.3, Pharmion shall conduct the Commercialization of
each Product in the Field in the Territory other than North America, and the
Parties shall jointly conduct and each play a significant role in the
Commercialization of each Product in the Field in North America as described in
the Commercialization Plans.
     2.5 Restrictive Covenants.
          2.5.1 Exclusive Relationship in the Territory. During the term of the
Collaboration, neither Pharmion or its Affiliates nor MG or its Affiliates,
shall, directly or indirectly, on its own or in collaboration with a Third
Party, conduct research or development regarding, or engage in the manufacture,
marketing, sale or distribution of, or otherwise exploit, any compound that
directly inhibits the activity of HDAC enzymes or has therapeutic effect through
the inhibition of HDAC enzymes (or a product containing the same) for use within
the Field in the Territory, or grant any Third Parties the rights to do any of
the foregoing, other than as part of the Collaboration or to an Additional
Partner.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 21 -



--------------------------------------------------------------------------------



 



          2.5.2 Additional Undertakings. Neither Pharmion nor any of its
Affiliates shall: (1) research, develop or commercialize, or authorize any Third
Party to research, develop or commercialize, a Compound or any other HDAC
Inhibitor (or a product containing the same) outside of the Field in the
Territory; (2) develop or commercialize, or authorize any Third Party to develop
or commercialize, a Compound or any other HDAC Inhibitor (or a product
containing the same) in the Field outside the Territory or (3) research, develop
or commercialize any Non-Cancer Selected Compounds, [***] Selected Compounds and
Opt-out Non-Cancer Selected HDAC Inhibitor in the Territory for any purpose,
either inside or outside the Field (other than internal research in the Field).
The covenant in clause (1) of the preceding sentence shall expire [***]
following the earlier to occur of (i) the expiration or other termination of the
last Development Plan or (ii) earlier termination of this Agreement, or, as to a
field of use governed by a Non-Cancer Partner Agreement, (a) such time as may be
specifically provided for thereunder or (b) such time as the applicable
Non-Cancer Partner is no longer required to, or fails to, comply with a similar
covenant or covenants. The covenant in clause (2) of the preceding sentence
shall terminate in respect of the Taiho Territory upon the termination of the
Taiho Agreement.
          2.5.3 Research Activities Conducted by Pharmion. During the period
from the Effective Date until the earlier of (i) [***] thereafter, (ii) the
termination of this Agreement as a result of a Material Non-Performance by MG
under Section 20.2.2 and (iii) the termination of this Agreement by MG under
Section 20.2.1 or as a result of a Material Non-Performance by Pharmion under
Section 20.2.2, neither Pharmion nor any of its Affiliates shall conduct any
research in the Field specifically directed to compounds that directly inhibit
the activity of HDAC enzymes or have therapeutic effect through the inhibition
of HDAC enzymes, either within or outside the Territory, other than those to be
conducted in connection with or in the exercise of rights granted under this
Agreement, unless Pharmion agrees to treat compounds first identified as HDAC
Inhibitors in the course of such research as Compounds under this Agreement.
     2.5.4 Change of Control. If [***] undergoes a Change of Control during the
term of this Agreement, and [***] controls [***] or has an active research
program specifically directed to [***], [***] shall, upon written notice to
[***] within thirty (30) days of such Change of Control, either: (a) [***],
[***], other than as provided in subsection 0 and in Section Error! Reference
source not found.; or (b) [***], [***], [***] within [***] after the effective
date of such Change of Control or (c) [***]. If [***] undergoes a Change of
Control after termination of this Agreement, [***],[***],[***] other than as
provided in subsection 0 and in Section Error! Reference source not found.
     2.5.5 Survival. In the event [***] elects to [***] upon a Change of Control
as set forth in subsection Error! Reference source not found. above, (i) [***]
and its Affiliates shall continue to be subject to [***] above until the
termination of [***], and (ii) all of [***] obligations to pay its pro rata
share of [***] under this Agreement that are incurred in connection with the
budget set forth in the [***] in existence prior to the effective date of
termination (and subject to all other applicable provisions of this Agreement)
shall continue notwithstanding such termination throughout the period ending
[***] following the Effective Date, to the extent [***] and such [***] in the
Field that covers any portion of the Territory under which such [***] assumes an
obligation to [***] that would be considered [***] hereunder; provided, however,
that [***] obligations under this clause (ii) shall terminate at such time that
[***][***].
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 22 -



--------------------------------------------------------------------------------



 



          2.5.6 Independent Combination Studies. Nothing in this Section 2.5
shall prevent Pharmion from: (a) entering into a standard investigator initiated
studies agreement with independent investigators requesting to conduct
investigations studying the combination of Vidaza with any compound that
directly inhibits the activity of HDAC enzymes or have therapeutic effect
through the inhibition of HDAC enzymes pursuant to which Pharmion provides
quantities of Vidaza with or without charge (the “Investigator Studies”);
provided that Pharmion is not contributing either personnel or financial support
for the conduct of such studies and that such studies are conducted outside the
Taiho Territory and in the Territory; (b) modifying the approved label for
Vidaza to satisfy the requirements of any Regulatory Authority or to include
data generated in any such Investigator Studies; or (c) continuing to satisfy
its obligations under existing agreements as of the Effective Date with
independent investigators who are conducting in the Territory investigations
studying the combination of Vidaza with any compound that directly inhibits the
activity of HDAC enzymes or have therapeutic effect through the inhibition of
HDAC enzymes. Pharmion shall in each case use its best efforts to ensure that
the name of Pharmion or its Affiliates is not mentioned or referred to in any
publication by such independent investigators other than to acknowledge that
Vidaza was supplied by Pharmion for such studies.
     2.6 Subcontracting. Neither MG nor Pharmion shall delegate or subcontract
its performance of the Programs, except as approved by the JSC or as provided in
the Research Plan or Development Plans. In addition, any financial commitments
included in any agreements to be entered into by either Party with a Third Party
to perform any portion of the Programs shall be approved by the JSC. Such
agreements shall contain provisions as materially protective of each Party’s
rights, including without limitation with respect to access to Data, ownership
and licenses of intellectual property rights and protection of confidential
information, as set forth in this Agreement.
ARTICLE 3
GOVERNANCE
     3.1 Joint Steering Committee. Within thirty (30) days after the Effective
Date, MG and Pharmion shall establish a “Joint Steering Committee” or “JSC” in
accordance with this Section 3.1 to provide oversight and management of the
Collaboration, as further described in this Section 3.1.
          3.1.1 Membership. The JSC shall be comprised of an equal number of
representatives from each of MG and Pharmion, selected by such Party. The
minimum number of such representatives on the JSC shall be two (2) for each of
MG and Pharmion, which may be
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 23 -



--------------------------------------------------------------------------------



 



increase to such other number as the Parties may agree. Each of Pharmion and MG
may replace its respective JSC representatives at any time, with prior written
notice to the other Party. In addition, each Party may, at its discretion,
invite employees, and, with the consent of the other Party, consultants or
scientific advisors, to attend meetings of the JSC, or any committee thereof, as
non-voting observers.
          3.1.2 Meetings. The JSC shall meet no less frequently than once each
calendar quarter, or as otherwise agreed by the Parties, at mutually agreed
locations alternating between Boulder, Colorado and Montreal, Québec, or if
agreed, by phone, video conference, web-cast, or at such other locations as the
Parties agree, and thereafter as the Parties agree. Each Party shall bear its
own personnel, travel and lodging expenses relating to JSC meetings.
          3.1.3 Responsibilities. At its meetings, the JSC shall, consistent
with the terms and conditions of this Agreement, (i) formulate and review the
objectives of the Parties’ collaboration hereunder, (ii) monitor the progress of
the Parties toward those objectives, (iii) review and approve the Programs
pursuant to Article 4 of this Agreement, as well as all budgets relating
thereto, (iv) undertake and/or approve such other matters as are specifically
provided for the JSC under this Agreement, (v) amending the Programs or the
Commercialization Plan, (vi) determining whether to continue Development with
respect to any Product or Compound, and (vii) serve as a forum for communication
between the Parties and to resolve issues as mutually agreed. Each Party agrees
to keep the JSC informed as to the progress of its activities under the
Programs. The JSC shall create, when advisable, subcommittees such as, for
example, a joint research committee, a joint development committee, a joint
commercialization committee and/or a joint manufacturing committee, comprised of
representatives of each Party having qualifications and experience relevant to
the subject matter to be overseen by each subcommittee. All such subcommittees
shall report to the JSC and, in the event that such subcommittee is unable to
reach a decision by consensus as to any matter considered, such matter shall be
referred to the JSC for resolution.
          3.1.4 Decisions of the JSC. Decisions of the JSC shall be made by
unanimous agreement of the members (with each Party’s JSC members collectively
having one vote) present in person or by other means (e.g., teleconference) at
any meeting; provided that at least one (1) representative of each Party is
present at such meeting. It is understood that the decisions of the JSC, whether
under this Section 3.1.4 or under any other section of this Agreement, shall not
vary the terms of this Agreement. In the event that the JSC is unable to reach
unanimous agreement on an issue as set forth in this Section 3.1.4, then such
issue shall be referred to the Senior Representatives of MG and Pharmion who
shall use good faith efforts to attempt to reach unanimous agreement on such
issue within thirty (30) days of such referral. These individuals may obtain the
advice of other employees or consultants as they deem necessary or advisable in
order to make the decision. If the Senior Representatives are unable to reach
agreement on any matter within such thirty (30) days, the Senior Representative
of Pharmion shall have the final decision making authority on such matter,
except with respect to any decision that would result in: (i) where MG has not
then exercised its MG Opt-out Rights, approval of a budget in a Development Plan
or a Commercialization Plan to be approved by the JSC that results in North
American Development Costs exceeding the limits specified in Section 9.4.2, a
material
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 24 -



--------------------------------------------------------------------------------



 



modification of a budget in a Development Plan or a Commercialization Plan
previously agreed upon by the Parties that results in Development Costs
exceeding the limits specified in Section 9.4.2 unless, in each case, with
respect to any activities that result in North American Development Costs
incurred above those specified in the applicable budget, Pharmion agrees to bear
all resulting Development Costs attributable to such activities; (ii) a breach
or violation by MG of its obligations under the Taiho Agreement; (iii) a breach,
violation or modification of the terms of this Agreement, including an
alteration of any participation rights granted to MG under the terms of this
Agreement, or (iv) a material modification to, or the interruption or the
discontinuance of, the Taiho Initiated Studies.
          3.1.5 Effect of Opt-Out on JSC. In the event MG exercises the MG
Opt-out Right set forth in Section 8.6 below, Pharmion shall review and
determine, at its sole discretion, whether any or all subcommittees of the JSC
should be disbanded (whether temporarily or permanently) or its or their
responsibilities limited pursuant hereto, and the final decision making of the
JSC shall henceforth rest with the Senior Representative of Pharmion. The
foregoing shall not apply to the Global Development Committee.
     3.2 Global Development Committee. At such time as any Preclinical
Development and clinical development is undertaken by or under authority of
Pharmion or MG (including by an Additional Partner) anywhere in the world within
the Field with respect to a Compound and/or Product, the Parties shall establish
a joint committee among MG, Pharmion and any Additional Partner(s) to discuss
and coordinate such development of such Compound and/or Product (the “Global
Development Committee”). To the extent there are not Additional Partners, the
function of the Global Development Committee set forth in this Section 3.2 shall
be handled by the JSC. The primary role of such Global Development Committee
shall be to provide a forum for communication between MG, Pharmion and any
Additional Partner(s) with respect to activities related to the ongoing
Preclinical Development and clinical development of Compounds and/or Products in
the Field. Pharmion, MG and each Additional Partner having rights to such
Compounds or Products shall each have at least two (2) representatives on such
Global Development Committee. Each member of the Global Development Committee
shall keep the other members fully informed in English (subject to Section 6.6)
as to the ongoing Preclinical Development and clinical development of, and
regulatory activities with respect to, such Compounds or Products in the Field.
It is understood and agreed, however, that formal approval of such Global
Development Committee shall not be required for any such activities. The Global
Development Committee shall meet no less frequently than twice each calendar
year, or as otherwise agreed by the Parties, until the termination or expiration
of this Agreement and each of Pharmion, MG and any Additional Party shall give a
full report in English (subject to Section 6.6) at each such meeting of
activities relating to the particular Compounds and Products such Party or
Additional Partner has rights to that is undergoing Preclinical Development or
clinical development in the Field. Additional Partners will participate in such
meeting only with respect to Compounds and/or Products for which they have
rights. It is further understood that MG shall not be deemed in breach of this
Section 3.2 in the event an Additional Partner fails to comply with this
Section 3.2, provided that MG has obtained in its agreement with such Additional
Partner the obligation to comply with this Section 3.2, and has used reasonable
efforts to cause such Additional Partner to comply with such agreement.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 25 -



--------------------------------------------------------------------------------



 



ARTICLE 4
PROGRAMS
     4.1 Contents of the Plans. The Research Plan and the Development Plans
shall specify the objectives and work plan activities of (i) the Research to be
conducted during the Research Term or of (ii) the Development, respectively. The
Parties will use good faith efforts to determine and agree upon the Research
Plan within forty five (45) days after the Effective Date. In addition, the
Parties agree to use all good faith and commercially reasonable efforts to
create a definitive Development Plan for the Initial Clinical Candidate not
later than sixty (60) days after the Effective Date that shall be based upon the
outline of Development projects specified in a letter from MG to Pharmion on the
Effective Date.
          4.1.1 Periodic Review. JSC shall review the Programs on a semi-annual
basis, including the content of the Research Plan and the Development Plans, and
may make any changes thereto as it deems necessary or appropriate, in accordance
with Section 4.2 below.
          4.1.2 Participation. The Programs shall provide such reasonable detail
as either Party may request. Without limiting the foregoing, with respect to
clinical trials, the Development Plans shall include detailed budgets of
Development Costs, CROs, schedules, trial sites, investigators, protocols,
quality controls, manufacturing procedures and the like, as requested by either
Party. It is understood and agreed that the JSC shall have the right to review,
request changes to, participate in revisions of and finally approve the Research
Plan and all Development Plans, subject to all applicable provisions of this
Agreement.
     4.2 Approval of Plans by the JSC. The Research Plan and each Development
Plan, including any changes thereto, must be reviewed and approved by the JSC
before it becomes effective. Each such approval by the JSC shall render such
plan effective for a period of twelve (12) months after such date of approval.
The JSC may forecast plans for longer periods, but such approvals shall not
render a plan effective for a period of more than twelve (12) months after the
date of such approval, and the portions of each plan setting forth activities
after its expiration shall be non-binding for either Party. Upon request by
either Pharmion or MG, or both, the Development Plans shall include separate
plans for each Compound or Product and each Clinical Study.
ARTICLE 5
STRUCTURE OF COLLABORATION
     5.1 Registration and Disclosure of Compounds.
          5.1.1 Compounds First Synthesized or Acquired Prior to the Effective
Date. On or before the Effective Date, all Compounds first identified,
synthesized, discovered, designed or acquired by or on behalf of (i) MG or its
Affiliates, (ii) a Non-Cancer Partner or its Affiliates after it has entered
into a Non-Cancer Partner Agreement with MG, or (iii) an Additional Partner or
its Affiliates after it has entered into an agreement with MG, shall be
Registered if so identified, synthesized, discovered, designed or acquired at
least thirty (30) days prior to the
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 26 -



--------------------------------------------------------------------------------



 



Effective Date in the MG Compound Registry together with their corresponding
Compound Registration Dates. From and after the Effective Date, all Compounds
first identified, synthesized, discovered, designed or acquired by or on behalf
of (a) MG or its Affiliates, (b) a Non-Cancer Partner or its Affiliates after it
has entered into a Non-Cancer Partner Agreement with MG, or (c) an Additional
Partner or its Affiliates after it has entered into an agreement with MG, shall
be Registered if so identified, synthesized, discovered, designed or acquired
less than thirty (30) days prior to the Effective Date in the MG Compound
Registry, together with their corresponding Compound Registration Date, within
thirty (30) days of the date each such Compound was first identified,
synthesized, discovered, designed or acquired (as the case may be).
          5.1.2 Compounds First Synthesized or Acquired After the Effective
Date. With respect to any compound first identified, synthesized, discovered,
designed or acquired after the Effective Date by or on behalf of (A) MG or its
Affiliates pursuant to an MG Internal Program, (B) Pharmion or its Affiliates
hereunder (including by MG or its Affiliates hereunder), as described in Section
2.5.3, (C) a Non-Cancer Partner or its Affiliates pursuant to a Non-Cancer
Research Program (including by MG thereunder), or (D) an Additional Partner or
its Affiliates pursuant to MG’s agreement with such Additional Partner
(including by MG thereunder), such compound shall be Registered in the MG
Compound Registry within thirty (30) days of the date such compound is first
identified, synthesized, discovered, designed or acquired (as the case may be).
Within thirty (30) days of the Compound Registration Date, such compound shall
be screened by MG using the HDAC Assay to determine if such compound is an HDAC
Inhibitor. Upon determination that any such compound is an HDAC Inhibitor, such
compound shall be deemed a Compound hereunder, and shall be subject to the terms
and conditions of this Agreement.
          5.1.3 Disclosure of Compounds; Limited Access Prior to the Compound
Disclosure Date. Within ten (10) Business Days after the Effective Date, MG
shall disclose to Pharmion the chemical structures and isoforms (to the extent
that such isoforms are available as of the Effective Date and thereafter
promptly after such isoforms become available) of all Compounds having a
Compound Registration Date on or prior to the Effective Date. From and after the
Effective Date, MG shall provide Pharmion with regular reports, disclosing to
Pharmion the chemical structures and isoforms (to the extent such isoforms are
available) for all Compounds having a Compound Disclosure Date on or prior to
the date of the applicable report. Such reports shall be provided by MG at least
once every thirty (30) days, or more often as reasonably requested by Pharmion.
For clarity, neither MG for purposes of an MG Internal Program pursuant to
Section 5.3.3, nor a Non-Cancer Partner for purposes of a Non-Cancer Research
Program, shall have access to any Compounds of Pharmion or MG developed pursuant
to this Agreement until the Compound Disclosure Date for such Compound.
Similarly, Pharmion shall not have access under any Development Program to any
Compounds of MG developed outside the scope of this Agreement (other than
Compounds that are selected or reserved by any Additional Partners to which
Pharmion shall have access pursuant to Section 5.3.5) or any Non-Cancer Partner
until the corresponding Compound Disclosure Date for such Compound.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 27 -



--------------------------------------------------------------------------------



 



     5.2 Selection by the JSC. From time to time, either Party may suggest that
the JSC consider a particular Compound to be further advanced into Clinical
Studies. Upon approval of the JSC of such Compound for such Clinical Studies and
the designation of such Compound as such by the JSC under the terms of
Section 5.3.1, the Parties shall proceed to establish the appropriate
Development Plan for such Compound.
     5.3 Selection of Compounds
          5.3.1 Designation by Pharmion.
               (a) Pharmion’s Designation of Reserve Compounds. Pharmion may
designate a Compound as a Pharmion Reserve Compound at any time upon notice to
MG, provided at the time of such notice: (i) as to any Compound that is
identified, synthesized, discovered, designed or acquired after the Effective
Date other than under this Collaboration, one (1) year has elapsed since its
Compound Registration Date; (ii) such Compound is not then a Non-Cancer Selected
Compound, an Opt-out Non-Cancer Selected HDAC Inhibitor or an MG Selected
Compound; and (iii) there are not then more than [***] Pharmion Reserve
Compounds. In the event there are then-currently [***] Pharmion Reserve
Compounds, then Pharmion shall not have the right to include any additional
Compound(s) as Pharmion Reserve Compounds, until Pharmion has removed an equal
number of Compounds from the list of Pharmion Reserve Compounds, chosen at
Pharmion’s sole discretion. For the foregoing purpose, it is understood and
agreed that Pharmion shall have the right to remove any Compound from the list
of Pharmion Reserve Compounds at any time upon written notice to MG. In the
event a Compound is so removed from the list of Pharmion Reserve Compounds, then
such Compound shall thereafter cease to be a Selected Compound, unless
re-designated in accordance with this Section 5.3.1(a), or such Compound becomes
a Selected Compound in accordance with Section 5.3.1(c) or 5.3.5 below.
               (b) Elevation of Pharmion Reserve Compounds. Upon commencement of
(i) Phase I clinical studies by or under authority of Pharmion with respect to a
Compound(s) in the Field, and provided that (ii) such Compound(s) are Pharmion
Reserve Compound(s) at the time of Pharmion’s notice to MG of such commencement
under this Section 5.3.1(b), such Compound shall cease to be a Pharmion Reserve
Compound but shall remain a Selected Compound hereunder (i.e., such Compound
will no longer count against the maximum number of [***] Pharmion Reserve
Compounds). Pharmion shall promptly notify MG of any Compounds for which Phase I
clinical studies have been commenced by or under its authority.
               (c) Development Candidate Selection by the JSC. The JSC may
designate a particular Compound at any time after the Effective Date to be a
Selected Compound, provided that (i) as to any Compound that is identified,
synthesized, discovered, designed or acquired after the Effective Date other
than under this Collaboration, one year has elapsed since its Compound
Registration Date; and (ii) such Compound is not then-currently a Non-Cancer
Selected Compound, an Opt-out Non-Cancer Selected HDAC Inhibitor or an MG
Selected Compound. In the event the JSC has not begun Preclinical Development or
Clinical Studies of such Compound in the Field within [***] after such
selection, such Compound
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 28 -



--------------------------------------------------------------------------------



 



shall thereafter cease to be Selected Compound (and cannot be reselected as
Selected Compound under this Section 5.3.1(c) for at least a period of [***]
thereafter) but such Compound may be immediately re-selected as or may remain a
Selected Compound pursuant to Section 5.3.1(a) above.
               (d) Selected Compounds. For the sake of clarity, MG agrees that
MG shall not grant any Non-Cancer Partner, Opt-out Non-Cancer Partner or MG
itself, with respect to an MG Internal Program, any rights to select or reserve
any Compound that is identified, synthesized, discovered, designed or acquired
after the Effective Date pursuant to the activities conducted under this
Agreement until one (1) year has elapsed since the Compound Registration Date of
each such Compound.
          5.3.2 Rights of Non-Cancer Partners; Designation by Non-Cancer
Partners.
               (a) Rights granted to Non-Cancer Partners. MG may grant each
Non-Cancer Partner rights to develop, market and/or commercialize in the
Territory outside the Field only a limited number of individual Compounds (and
Products containing the same) which have been selected as Non-Cancer Selected
Compounds in accordance with this Section 5.3.2.
                (b) Non-Cancer Partner’s Designation of Reserve Compounds. A
Non-Cancer Partner may designate a Compound as a Non-Cancer Reserve Compound at
any time upon notice to MG, provided at the time of such notice (i) as to any
Compound that is identified, synthesized, discovered, designed or acquired after
the Effective Date other than under the collaboration with such Non-Cancer
Partners, one (1) year has elapsed since its Compound Registration Date;
(ii) such Compound is not then a Selected Compound, an Opt-out Non-Cancer
Selected HDAC Inhibitor or an MG Selected Compound and (iii) there are not then
more than [***] Non-Cancer Reserve Compounds for such Non-Cancer Partner. In the
event the Non-Cancer Partner then-currently has [***] Non-Cancer Reserve
Compounds, then such Non-Cancer Partner shall not have the right to include any
additional Compound(s) as Non-Cancer Reserve Compounds, until such Non-Cancer
Partner has removed an equal number of Compounds from its list of Non-Cancer
Reserve Compounds, chosen at such Non-Cancer Partner’s sole discretion. For the
foregoing purpose, it is understood and agreed that a Non-Cancer Partner shall
have the right to remove any Compound from its list of Non-Cancer Reserve
Compounds at any time upon written notice to MG. In the event a Compound is so
removed from the list of Non-Cancer Reserve Compounds, then such Compound shall
thereafter cease to be a Non-Cancer Selected Compound (unless re-designated in
accordance with this Section 5.3.2(b)), and the Non-Cancer Partner shall have no
further rights to develop, market and/or commercialize such Compounds in the
Territory outside the Field.
               (c) Elevation of Non-Cancer Reserve Compounds. Upon commencement
of (i) Phase I clinical studies by or under authority of a Non-Cancer Partner
with respect to a Compound(s) outside the Field, and provided that (ii) such
Compound(s) are Non-Cancer Reserve Compound(s) at the time of the Non-Cancer
Partner’s notice to MG of such commencement under this Section 5.3.2(c) such
Compound shall cease to be a Non-Cancer Reserve Compound but shall remain a
Non-Cancer Selected Compound hereunder (i.e., such
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 29 -



--------------------------------------------------------------------------------



 



Compound will no longer count against the maximum number of [ ( )] Non-Cancer
Reserve Compounds for such Non-Cancer Partner).
               (d) Development Candidate Selection by a Non-Cancer Partner. With
respect to each Non-Cancer Partner, such Non-Cancer Partner may designate one
(1) Compound at any time after the Effective Date (that is its development
candidate outside the Field) to be a Non-Cancer Selected Compound, provided that
(i) as to any Compound that is identified, synthesized, discovered, designed or
acquired after the Effective Date other than under the collaboration with such
Non-Cancer Partners, one year has elapsed since its Compound Registration Date;
and (ii) such Compound is not then-currently a Selected Compound, an Opt-out
Non-Cancer Selected HDAC Inhibitor or an MG Selected Compound. In the event MG
and such Non-Cancer Partner have not begun Preclinical Development or clinical
trials of such Compound outside the Field within six (6) months after such
selection, such Compound shall thereafter cease to be Non-Cancer Selected
Compound (and cannot be reselected as Non-Cancer Selected Compound under this
Section 5.3.2(d) for at least a period of six (6) months thereafter) but such
Compound may be immediately re-selected as or may remain a Selected Compound
pursuant to Section 5.3.2(b) above.
          5.3.3 Rights of [***]; Designation by [***].
                (a) Rights of [***]. [***] shall continue to have rights to
develop, market and/or commercialize in the Territory outside the Field only a
limited number of individual Compounds (and Products containing the same) which
have been selected as [***] Selected Compounds in accordance with this
Section 5.3.3 for [***] Programs.
                (b) [***]’s Designation of Reserve Compounds. [***] may
designate a Compound as an [***] Reserve Compound at any time upon notice to
Patent Counsel, provided at the time of such notice (i) as to any Compound that
is identified, synthesized, discovered, designed or acquired after the Effective
Date other than pursuant to an [***] Program, one year has elapsed since its
Compound Registration Date; (ii) such Compound is not then a Selected Compound,
a Non-Cancer Selected Compound or an Opt-out Non-Cancer Selected HDAC Inhibitor,
and (iii) there are not then more than [***] [***] Reserve Compounds for [***].
In the event [***] then-currently has [***] [***] Reserve Compounds, then [***]
shall not have the right to include any additional Compound(s) as [***] Reserve
Compounds, until [***] has removed an equal number of Compounds from its list of
[***] Reserve Compounds, chosen at [***]’s sole discretion. For the foregoing
purpose, it is understood and agreed that [***] shall have the right to remove
any Compound from its list of [***] Reserve Compounds at any time upon written
notice to Patent Counsel. In the event a Compound is so removed from the list of
[***] Reserve Compounds, then such Compound shall thereafter cease to be an
[***] Selected Compound (unless re-designated in accordance with this
Section 5.3.3(b)), and [***] shall have no further rights to develop, market
and/or commercialize such Compounds in the Territory as part of [***] Program
outside the Field.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 30 -



--------------------------------------------------------------------------------



 



               (c) Elevation of [***] Reserve Compounds. Upon commencement of
(i) Phase I clinical studies by or under authority of [***] with respect to a
Compound(s) outside the Field, and provided that (ii) such Compound(s) are [***]
Reserve Compound(s) at the time of the [***]’s notice to Patent Counsel of such
commencement under this Section 5.3.3(c) such Compound shall cease to be an
[***] Reserve Compound but shall remain an [***] Selected Compound hereunder
(i.e., such Compound will no longer count against the maximum number of [***]
[***] Reserve Compounds for [***]).
                (d) Development Candidate Selection by [***]. [***] may
designate one (1) Compound at any time (that is its development candidate
outside the Field) to be an [***] Selected Compound, provided that (i) as to any
Compound that is identified, synthesized, discovered, designed or acquired after
the Effective Date other than pursuant to an [***] Program, one year has elapsed
since its Compound Registration Date; and (ii) such Compound is not
then-currently a Selected Compound, a Non-Cancer Selected Compound or an Opt-out
Non-Cancer Selected HDAC Inhibitor. In the event [***] has not begun Preclinical
Development or clinical trials of such Compound outside the Field within six
(6) months after such selection, such Compound shall thereafter cease to be an
[***] Selected Compound (and cannot be reselected as an [***] Selected Compound
under this Section 5.3.3(d) for at least a period of six (6) months thereafter)
but such Compound may be immediately re-selected as or may remain a Selected
Compound pursuant to Section 5.3.3(b) above.
          5.3.4 Coordination.
               (a) Designation by Non-Cancer Partner. A Non-Cancer Partner’s
designation, or removal, of a Compound as a Non-Cancer Selected Compound or
Non-Cancer Reserve Compound shall be effective only upon notice to [***] of such
designation or removal.
               (b) Designation by [***]. [***]’s designation, or removal, of a
Compound as an [***] Selected Compound or [***] Reserve Compound shall be
effective only upon notice to the Patent Counsel of such designation or removal.
[***] agrees that the Patent Counsel shall promptly provide Pharmion upon
written request details of any determinations made by such Patent Counsel as
authorized under the terms of this Agreement in respect of [***] Selected
Compound or [***] Reserve Compound.
               (c) Designation by Pharmion. [***] shall have a period of ten
(10) business days, after Pharmion’s written notice of designation of Pharmion
Reserve Compound(s) under Section 5.3.1(a) above, to inform Pharmion of any
reasons under this Agreement why such Compound cannot be a Pharmion Reserve
Compound, including without limitation if such Compound is already a Non-Cancer
Selected Compound, an Opt-out Non-Cancer Selected HDAC Inhibitor or an [***]
Selected Compound prior to such notice (a “Rejection”). In the event [***] does
not notify Pharmion in writing of a Rejection within such ten business (10) day
period, or notifies Pharmion during such ten (10) business day period that such
Compound has been accepted as a Pharmion Reserve Compound, then Pharmion’s
designation of such Compound as a Pharmion Reserve Compound shall conclusively
be deemed effective under Section 5.3.1(a) above. In the event a Compound is
Rejected as a Pharmion Reserve Compound, then [***] agrees
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 31 -



--------------------------------------------------------------------------------



 



to promptly notify Pharmion if such Compound is thereafter removed from any list
of Non-Cancer Selected Compounds, Opt-out Non-Cancer Selected HDAC Inhibitor or
an [***] Selected Compound no later than [***] notifies any other third party of
such removal.
               (d) Disclosure. [***] shall promptly disclose to Pharmion the
structures of all [***] Selected Compounds and of all Non-Cancer Selected
Compounds to the extent [***] has the right to do so under its agreement with
the Non-Cancer Partner that designated such Non-Cancer Selected Compound. To the
extent that [***] has the right to disclose structures of such Non-Cancer
Selected Compounds to Pharmion, [***] may reciprocally disclose to such
Non-Cancer Partner the structures of the Selected Compounds hereunder; but [***]
shall not disclose the structures of Selected Compounds to a Non-Cancer Partner
who does not permit [***] to disclose its Non-Cancer Selected Compounds to
Pharmion.
               (e) After Commencement of Clinical Trials. Any provisions of this
Agreement to the contrary notwithstanding, Pharmion, a Non-Cancer Partner or
[***] shall have the right, upon written request to [***], or to Patent Counsel
in the case of [***], to remove the chemical structure of any Selected Compound,
Non-Cancer Selected Compound or [***] Selected Compound, respectively, from the
[***] Compound Registry from and after the date of elevation of such Compound
pursuant to Section 5.3.1(b) in the case of a Pharmion Reserve Compound,
pursuant to Section 5.3.2(c) in the case of a Non-Cancer Reserve Compound and
pursuant to Section 5.3.3(c) in the case of a [***] Reserve Compound; provided,
that, if such Compound is no longer being pursued in any clinical study
thereafter, the chemical structure of such Compound shall be promptly added to
the [***] Compound Registry.
               (f) Designation by an Opt-out Non-Cancer Partner; Disclosure. An
Opt-out Non-Cancer Partner’s designation, or removal, of a compound as an
Opt-out Non-Cancer Partner Selected HDAC Inhibitor or Opt-out Non-Cancer Partner
Reserve HDAC Inhibitor shall be effective only upon notice to [***] of such
designation or removal. Except to the extent necessary to prevent a prohibited
selection pursuant to the selection procedures set forth in Section 5.3.4(c)
hereof, [***] shall not (i) disclose the identities of any Opt-out Non-Cancer
Selected HDAC Inhibitor to Pharmion, Additional Partners or Non-Cancer Partners,
or (ii) disclose the identities of any Selected Compounds, Non-Cancer Selected
Compounds or [***] Selected Compounds to Opt-out Non-Cancer Partners.
          5.3.5 Selection by Additional Partners. At such time as [***] grants
an Additional Partner rights to develop, market and/or commercialize any
Compounds in the Field, such Compounds that are selected or reserved for
development by such Additional Partner (including, without limitation, all Taiho
Reserve Compounds, as such term is defined in the Taiho Agreement) shall
thereafter be deemed Selected Compounds under this Agreement. [***] shall
promptly notify Pharmion of any such Compounds. Compounds that are “selected or
reserved for development” shall include any Compounds that are selected or
reserved for development by the Additional Partner in a manner similar to this
Section 5.3 (i.e., Compounds that cannot become Non-Cancer Selected Compounds,
[***] Selected Compounds or Opt-out Non-Cancer Selected HDAC Inhibitors without
such Additional Partner consent) and all Compounds for which the
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 32 -



--------------------------------------------------------------------------------



 



Additional Partner has actually commenced Preclinical Development or Clinical
Studies in the Field. [***] shall notify Pharmion of all Selected Compounds
under this Section 5.3.5.
          5.3.6 No Obligation to Develop Reserve Compounds. It is understood
that each of Pharmion, the Additional Partners, MG and the Non-Cancer Partners
shall have no obligation to advance any Reserve Compounds into Preclinical
Development or clinical development, but each may do so in its discretion in
accordance with its respective licenses and rights.
          5.3.7 Rights of Opt-out Non-Cancer Partners; Designation by Opt-out
Non-Cancer Partners.
               (a) Rights granted to Opt-out Non-Cancer Partners. It is
understood that the designation mechanism described in this Section 5.3.7 is
contemplated by the Parties only for the specific situation in which an Opt-out
Non-Cancer Partner independently discovers a Small Molecule compound, which
directly inhibits the activity of HDAC enzymes or has therapeutic effect through
the inhibition of HDAC enzymes, that falls with in the definition of “Compound”
hereunder. In such case, neither the Opt-out Non-Cancer Partners, nor Pharmion,
Additional Partners and Non-Cancer Partners, desire to block the others via
Opt-out Non-Cancer Patents Blocking Patents, Pharmion Blocking Patents or MG
Blocking Patents, as the case may be, in the other’s development and/or
commercialization of such Compounds in their respective fields consistent with
this Agreement. For the avoidance of doubt, this Section 5.3.7, and the
designation of Opt-out Non-Cancer Selected HDAC Inhibitors by the Opt-out
Non-Cancer Partners, is not intended to limit the effect of Section
8.3.4(a)(iii), nor to grant or permit MG to grant Opt-out Non-Cancer Partners
rights or licenses with respect to Compounds beyond those described below.
     MG may grant each Opt-out Non-Cancer Partner, rights with respect to
Compounds limited to: a non-exclusive license under MG Blocking Patents to
develop, market and/or commercialize in the Territory outside the Field the
Opt-out Non-Cancer Selected HDAC Inhibitors that are Compounds. MG shall
otherwise not grant any rights, nor provide any Data or Licensed Technical
Information, to such Opt-out Non-Cancer Partners to develop, market and/or
commercialize in the Territory outside the Field any Compounds. As used herein,
“MG Blocking Patents” shall mean all patents owned and controlled by MG which
are necessarily infringed by the composition, manufacture, sale or use of the
Opt-out Non-Cancer Selected HDAC Inhibitors that are Compounds.
               (b) Opt-out Non-Cancer Partner’s Designation of Reserved HDAC
Inhibitor. An Opt-out Non-Cancer Partner may designate a Small Molecule
compound, which directly inhibits the activity of HDAC enzymes or has
therapeutic effect through the inhibition of HDAC enzymes, as an Opt-out
Non-Cancer Reserve HDAC Inhibitor at any time after the Effective Date upon
notice to MG, provided at the time of such notice (i) as to any Compound that is
identified, synthesized, discovered, designed or acquired after the Effective
Date other than by Opt-out Non-Cancer Partner, one year has elapsed since its
Compound Registration Date, (ii) such compound is not then a Selected Compound,
an [***] Selected Compound or a Non-Cancer Selected Compound, and (iii) there
are not then more than [***] Opt-out Non-Cancer
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 33 -



--------------------------------------------------------------------------------



 



Reserve HDAC Inhibitor for such Opt-out Non-Cancer Partner. In the event the
Opt-out Non-Cancer Partner then-currently has [***] Opt-out Non-Cancer Reserve
HDAC Inhibitors, then such Opt-out Non-Cancer Partner shall not have the right
to include any additional compound(s) as Opt-out Non-Cancer Reserve HDAC
Inhibitors, until such Opt-out Non-Cancer Partner has removed an equal number of
compounds from its list of Opt-out Non-Cancer Reserve HDAC Inhibitors, chosen at
such Opt-out Non-Cancer Partner’s sole discretion. For the foregoing purpose, it
is understood and agreed that a Opt-out Non-Cancer Partner shall have the right
to remove any compound from its list of Opt-out Non-Cancer Reserve HDAC
Inhibitors at any time upon written notice to MG. In the event a compound is so
removed from the list of Opt-out Non-Cancer Reserve HDAC Inhibitors, then such
compound shall thereafter cease to be a Opt-out Non-Cancer Selected HDAC
Inhibitor (unless re-designated in accordance with this Section 5.3.7(b)), and
if such compound is a “Compound” hereunder, the Opt-out Non-Cancer Partner shall
have no further rights to develop, market and/or commercialize such Compound in
the Territory outside the Field.
               (c) Elevation of Opt-out Non-Cancer Reserve HDAC Inhibitors. Upon
commencement of (i) Phase I clinical studies outside the Field by or under
authority of a Opt-out Non-Cancer Partner with respect to a Small Molecule
compound(s) that directly inhibits the activity of HDAC enzymes or has
therapeutic effect through the inhibition of HDAC enzymes, and provided that
(ii) such compound(s) are Opt-out Non-Cancer Reserve HDAC Inhibitor(s) at the
time of the Non-Cancer Partner’s notice to MG of such commencement under this
Section 5.3.7(c), such compound(s) shall cease to be a Opt-out Non-Cancer
Reserved HDAC Inhibitor(s) but shall remain a Opt-out Non-Cancer Selected HDAC
Inhibitor(s) hereunder (i.e., such compound will no longer count against the
maximum number of [***] Opt-out Non-Cancer Reserve HDAC Inhibitors for such
Opt-out Non-Cancer Partner).
     5.4 Commercialization.
          5.4.1 Plans. The commercialization of each Product shall be governed
by a Commercialization Plan which shall describe the overall plan for
commercializing such Product, including (a) a comprehensive marketing, sales,
pricing, manufacturing, distribution and licensing strategy for such Product in
all applicable countries, including the identification of any Third Parties
engaged or to be engaged in connection with such activities and the arrangements
with them that have been or are proposed to be agreed upon (including policies
and procedures for adjustments, rebates, bundling and the like), (b) estimated
launch date, market and sales forecasts, in numbers of patients and local
currency, and competitive analysis for such Product for the overall Territory
and for each country within the Territory, (c) a detailed budget for the
Commercialization Costs to be incurred in connection with performing such
Commercialization Plan, (d) an allocation of specific responsibilities of each
of the Parties with respect to Commercialization objectives, including a
specification of target market segments and Detailing requirements and strategy
to be achieved during the calendar year to which the Commercialization Plan
relates, (e) product positioning and promotional plans (including examples of
planned Product Promotional Materials), (f) Phase IV clinical trial support, if
applicable, (g) managed care contracting strategy, (h) conduct of
Product-specific training programs for sales representatives, and (i) a detailed
manufacturing plan.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 34 -



--------------------------------------------------------------------------------



 



          5.4.2 Commercialization Plans. No later than [***] following the
earlier of (i) commencement of the first Phase III clinical trial and
(ii) commencement of the first Registrational Trial, in each case, for a Product
in any given country within the Territory, the Marketing Party shall develop and
submit for approval an initial Commercialization Plan for such a Product in
accordance with customary standards for a product of comparable market
potential, taking into consideration factors such as market conditions,
regulatory factors, competition and the costs and profits of such Product. Each
Commercialization Plan including this initial Commercialization Plan shall be
updated annually by the Marketing Party, and shall be submitted to the JSC for
approval. Within thirty (30) days following the end of each calendar quarter
after the approval of the initial Commercialization Plan, each of MG and
Pharmion shall provide the other with a reasonably detailed written report
describing the progress to date of all activities for which such Party was
allocated responsibility during such quarter under the Commercialization Plan.
          5.4.3 Designation of Marketing Party. With respect to each Product,
Pharmion shall be the Marketing Party for such Product in the Territory and, in
addition to the other responsibilities specified elsewhere in this Agreement,
shall be responsible for all day-to-day decisions regarding Commercialization of
the Products in North America.
          5.4.4 Marketing Party Responsibilities. Provided that MG has elected
to exercise its right to Co-Promote under Section 2.3, each Party Co-Promoting a
Product in North America shall undertake Commercialization activities for each
Product in its Territory in accordance with the applicable Commercialization
Plan and shall use Commercially Reasonable and Diligent Efforts to do so. The
Marketing Party shall have the sole responsibility for the following activities
(and other associated activities) with respect to Products: (a) booking sales;
(b) handling all aspects of order intake and processing, invoicing and
collection, distribution, warehousing, inventory and receivables, and collection
of data of sales to hospitals and other end users (i.e., market research data);
(c) handling the logistics of all recalls, subject to the provisions of Section
5.5.6; (d) handling all returns; and (e) handling all other customer service
related functions. The Parties shall be jointly responsible for the execution of
the product promotion, marketing and sales activities reflected in the
Commercialization Plan for North America.
          5.4.5 Trademarks. All trademarks (other than corporate names and
logos) to be used for Products (each, a “Product Trademark”) will be selected by
the JSC and shall be shall be registered by Pharmion, as owner of record, in the
Territory other than Canada, and, provided that MG has elected to exercise its
right to Co-Promote under Section 2.3, by MG, as owner of record, in Canada, and
the Parties will, upon such registration, enter into a royalty-free cross
licensing agreement for North America, which agreement shall continue until the
earlier to occur of (i) the termination of this Agreement or (ii) the exercising
by MG of the MG Opt-out Right under Section 8.6. The JSC shall discuss the
Parties’ use of a Product Trademark with respect to the Co-Promotion of any
Product in North America and may, from time to time, recommend additional marks,
packaging designs and other trade dress to the Product Trademarks in connection
with the foregoing; provided, however, that Pharmion shall have the sole right
to make final determinations with respect to the use and manner of use of the
Product Trademarks.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 35 -



--------------------------------------------------------------------------------



 



     5.5 Co-Promotion in North America. The provisions of this Section 5.5 shall
apply only provided that MG has elected to exercise its right to Co-Promote
under Section 2.3 and only with respect to Compounds or Products for which MG
has not exercised its MG Opt-out Right.
          5.5.1 Co-Promotion Sales and Marketing Efforts. Each Party
Co-Promoting a Product in North America shall have the right to deploy sales and
marketing representatives in North America in proportion to its commitment set
forth in this Section 5.5.1. The Marketing Party shall establish sales and
marketing force deployment plans and high-level objectives and activity plans
for sales and marketing representatives of each Party Co-Promoting a Product in
North America consistent with the objectives set forth in the Commercialization
Plan and designed to: (a) maximize penetration of the Products in North America;
and (b) eliminate redundancies in the sales and marketing efforts in North
America. Concurrently with the completion of the initial Commercialization Plan
specified in Section 5.4.2, MG shall notify Pharmion of the level of
Co-Promotion activities that it desires to assume under the Commercialization
Plan to be expressed as a percentage of the total Details to be conducted for
the Co-Promoted Products in North America and, as determined by the JSC, a
percentage of the total efforts applied by all marketing personnel assigned to
the promotion of the Co-Promoted Products in North America (the “Co-Promotion
Level”); provided that, unless the Parties expressly agree otherwise in writing,
such Co-Promotion Level may not be less than [***] percent ([***]%) or greater
than [***] percent ([***]%). At the time of such election, MG shall have in
place an internal business plan that supports MG’s reasonable expectation that
it will be able to meet its financial commitments as and when due under the
Commercialization Plan and will have internal capabilities to field a sales
force sufficient to achieve the Co-Promotion Level on or prior to the
anticipated launch date for the Co-Promoted Products. Thereafter MG may not
modify its Co-Promotion Level unless it first provides Pharmion with [***]
months prior written notice thereof.
          5.5.2 Party Name on Labeling and Promotional Materials. The Parties
may only use Product Promotional Materials in North America that have been
approved by the JSC (or a joint commercialization committee or other body to
which the JSC has delegated such authority), which shall oversee the development
of such Product Promotional Materials. For Co-Promoted Products, unless
otherwise mutually agreed, the Parties will include on all package labels,
labeling and inserts for such Products sold in North America the names and logos
of both MG and Pharmion with equal prominence, to the extent permitted by the
applicable Regulatory Authorities. With respect to Product Promotional Materials
for Co-Promoted Products, to the extent such Product Promotional Materials
identify or otherwise make reference to either of the Parties, MG and Pharmion
shall both be presented and described with equal prominence and emphasis as
having joined and participated in the development and joint commercialization of
the Product, as permitted by the applicable laws and regulations of each country
in which such Product Promotional Materials are to be presented.
          5.5.3 Sales Representative Training. Each Party Co-Promoting a Product
in North America shall supervise and maintain such competent and qualified sales
representatives as may be required to fulfill its Co-Promotion responsibilities
and shall share relevant training materials with the other Party. The Parties
agree that the costs incurred in recruiting, hiring and
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 36 -



--------------------------------------------------------------------------------



 



commissioning its sales force and the costs of training such sales force (other
than Product-specific training) shall be the responsibility of such Party and
not be included in Commercialization Costs. MG’s sales force shall be comprised
of full-time or part-time employees of MG, and may not include personnel
provided by a contract sales organization. Each Party Co-Promoting a Product
shall be solely responsible and liable for the activities of its own sales force
when Co-Promoting a Product in North America.
          5.5.4 Co-Promotion Compliance Responsibilities. To the extent the
Parties are Co-Promoting a Product in the United States, each Party shall in all
material respects conform its practices and procedures relating to such
Co-Promotion to the Federal Food Drug and Cosmetic Act (the “FD&C Act”), the
Public Health Services Act (“PHS Act”), and other applicable laws (including
state laws) and, with respect to sales under Medicare, Medicaid and related
government programs, the Social Security Act, as each may be amended from time
to time. Further, in its interactions with customers, each Co-Promoting Party
shall pay due regard to the guidelines set forth in (a) the Office of Inspector
General Compliance Program Guidance for Pharmaceutical Manufacturers (the “OIG
Guidelines”), (b) the Pharmaceutical Research and Manufacturers of America
(“PhRMA”) Code of Pharmaceutical Marketing Practices (the “PhRMA Code”) and
(c) the American Medical Association (“AMA”) Guidelines on Gifts to Physicians
from Industry (the “AMA Guidelines”), as the same may be amended from time to
time. Further, each Co-Promoting Party shall promptly notify and provide the
other Party with a copy of any material correspondence or other reports with
respect to the Co-Promotion of a Product submitted to or received from the FDA,
PhRMA or the AMA relating to the FD&C Act, the PHS Act, the PhRMA Code, or the
AMA Guidelines. In Canada, the Parties shall in all material respects conform
their practices and procedures relating to such Co-Promotion to the applicable
laws, rules and regulations of Canada and each of the provinces and territories
thereof, and similarly provide the other Party with a copy of comparable
correspondence or other reports as applicable in such country.
          5.5.5 Sales Force and Marketing Personnel Deployment. As part of each
annual update to the Commercialization Plan, each Party shall submit to the
other Party its respective sales force and marketing personnel deployment plan
for Co-Promoted Products consistent with its Co-Promotion Level, including
estimated number of individual sales representatives and marketing personnel to
be engaged (at least in part) in Co-Promotion pursuant to this Section 5.5, and
expected number of sales representatives and marketing personnel to be devoted
to such efforts.
          5.5.6 Recalls. The Parties shall use good faith and Commercially
Reasonable and Diligent Efforts to coordinate any decision making with respect
to issuing a recall, market withdrawal or correction of any Product in North
America. Each Party shall notify the other Party promptly if it has reason to
believe that any Product might become the subject of a recall, market withdrawal
or correction in any country in the Territory, and in no event more than three
(3) days after receipt of any written notice regarding such a recall, market
withdrawal or correction. The Parties shall cooperate in the handling and
disposition of such recall, market withdrawal or correction with respect to a
Product in North America, including coordinating all investigations and
decisions with respect to, and implementation of, corrective actions.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 37 -



--------------------------------------------------------------------------------



 



     5.6 Patent Marking. The Parties agree to mark and have their Affiliates and
permitted Sublicensees mark all patented Products they sell or distribute
pursuant to this Agreement in accordance with the applicable patent statutes or
regulations in the country or countries of manufacture and sale thereof.
     5.7 Export Laws. Notwithstanding anything to the contrary contained herein,
all obligations of Pharmion and MG are subject to prior compliance with United
States and foreign export regulations and such other United States and foreign
laws and regulations as may be applicable, and to obtaining all necessary
approvals required by the applicable agencies of the governments of the United
States and foreign jurisdictions. Pharmion and MG shall cooperate with each
other and shall provide assistance to the other as reasonably necessary to
obtain any required approvals.
ARTICLE 6
PRECLINICAL AND CLINICAL DATA; LICENSED TECHNICAL INFORMATION
     6.1 Pharmion’s Access to Data. MG shall provide Pharmion with prompt and
complete access and the right to use for any purposes relating to Compounds
and/or Products in the Field and to file with Regulatory Authorities, all Data
generated by or under authority of MG (whether or not generated under the
Programs or in the course of Contracted Research Work) at no additional cost to
Pharmion (it being understood that, pursuant to the Taiho Agreement, Taiho is
not obligated to provide copies of or access to Manufacturing Data, subject to
Section 15.3). Without limiting the foregoing, upon request by Pharmion from
time to time, MG shall promptly provide to Pharmion copies of all Data in MG’s
possession, and reasonable access to all originals of Data, such as original
patient report forms, whether or not in MG’s possession. With respect to Data
that is in the possession of a Third Party only, MG shall secure Pharmion the
right to obtain copies of such Data from such Third Party, and shall cooperate
fully with and assist Pharmion in obtaining such copies.
     6.2 MG’s Access to Data. Pharmion shall provide MG with prompt and complete
access and the right to use for any purposes relating to Products and/or
Compounds in the Field and to file with Regulatory Authorities, all Research
Data and Preclinical and Clinical Data generated by Pharmion [***]. Without
limiting the foregoing, upon request by MG from time to time, Pharmion shall
promptly provide to MG copies of all such Research Data and Preclinical and
Clinical Data generated by Pharmion, and reasonable access to all originals of
such Data, such as original patient report forms. Notwithstanding the foregoing,
Pharmion shall be obligated to provide to MG Preclinical and Clinical Data with
respect to a Compound only to the extent that MG, the Additional Partners and/or
Non-Cancer Partners have provided Pharmion with access to and use of Preclinical
and Clinical Data for such Compound in the Field, generated outside of the
Contracted Research Work, at an equivalent stage of preclinical or clinical
development. In addition, MG shall not provide to any of its partners,
contractors or others outside the Field any Data relating to Compounds and/or
Products that is specific to the Field, and shall not provide to Non-Cancer
Partners any Data generated by Pharmion or generated in connection with the
Contracted Research Work except those set forth on part 1.121B of Exhibit 1.121.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 38 -



--------------------------------------------------------------------------------



 



     6.3 Transfer of Technical Information. Promptly after the Effective Date,
MG shall use Commercially Reasonable and Diligent Efforts to transfer to
Pharmion copies of all Licensed Technical Information that MG reasonably
believes to be existing as of the Effective Date. Thereafter during the term of
this Agreement, upon request of Pharmion, MG shall transfer to Pharmion all
previously undisclosed Licensed Technical Information, if any, including without
limitation those developed or acquired after the Effective Date and shall
provide reasonable quantities of Compounds, for further evaluation by Pharmion.
It is understood that MG’s efforts to provide Pharmion with quantities of
Compounds as requested under this Section 6.3 may be counted towards Research
during the Research Term.
     6.4 Assistance. Subject to Section 6.6 below, each Party shall provide the
other with such assistance as the other Party reasonably requests from time to
time, to enable such other Party to fully understand and implement the Data and
Licensed Technical Information to be provided hereunder.
     6.5 Coordination with Additional Partners, Non-Cancer Partners and Others.
          6.5.1 By MG.
               (a) Additional Partners. It is understood that MG shall be
responsible to obtain for Pharmion prompt access to, copies of (or the right to
promptly obtain copies if the Data is not already in the possession of MG), and
use rights with respect to Data generated by Additional Partners, or other Third
Parties authorized by MG (but excluding Non-Cancer Partners except as provided
in Section 6.5.1(b) below), with respect to Compounds and/or Products that are
used or useful in the Field, together with the same type of assistance by such
Additional Partner or such Third Parties that MG would be obligated to provide
under Section 6.4 with respect to such Data. Without limiting Section 8.3 below,
a failure to obtain such access, copies or assistance, shall be deemed a breach
by MG of this Section 6.5. MG shall not provide any Data to an Additional
Partner that fails to provide any Data to Pharmion; nor shall MG provide
Pharmion’s Data to any Additional Partner, directly or indirectly (including by
way of cross-referencing for regulatory purposes), except as permitted under
Section 6.5.2.
               (b) Non-Cancer Partners. MG shall be responsible to obtain for
Pharmion prompt access to, copies of and use rights with respect to Research
Data (as described in part 1.121B of Exhibit 1.121) generated by Non-Cancer
Partners, together with the same type of assistance by such Non-Cancer Partner
that MG would be obligated to provide under Section 6.4 with respect to such
Research Data. Without limiting Section 8.3 below, a failure to obtain such
access, copies or assistance shall be deemed a breach by MG of this Section 6.5.
MG shall not provide any Data to a Non-Cancer Partner that fails to provide any
Data to Pharmion; nor shall MG provide Pharmion’s Data to any Non-Cancer
Partner, directly or indirectly (including by way of cross-referencing for
regulatory purposes), except as permitted under Sections 6.5.2 and 6.2.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 39 -



--------------------------------------------------------------------------------



 



          6.5.2 By Pharmion.
               (a) Additional Partners. Pharmion shall provide to Additional
Partners the same access to, copies of and use rights with respect to Research
Data and Preclinical and Clinical Data as set forth in Section 6.2 above,
together with the same type of assistance as Pharmion would be obligated to
provide MG under Section 6.4 above with respect to such Data, but only to the
extent such Additional Partners has provided Pharmion with access and use of
Data generated by or on behalf of such Additional Partners as provided for in
Section 6.5.1 above, which is for the same Compound in the Field and at an
equivalent stage of preclinical or clinical development.
               (b) Non-Cancer Partners. Pharmion shall provide to Non-Cancer
Partners the same access to and copies of Research Data (as described in
Part 1.121B of Exhibit 1.121) generated by Pharmion, together with the same type
of assistance as Pharmion would be obligated to provide under Section 6.4 with
respect to such Research Data, but only to the extent such Non-Cancer Partner
has provided Pharmion with access to and use of Research Data generated by or on
behalf of such Non-Cancer Partner.
     6.6 No Obligation to Translate. It is understood and agreed that any Data
to be provided by MG, Pharmion, an Additional Partner or a Non-Cancer Partner
may be provided in the language in which such Data exists, and neither MG,
Pharmion, the Additional Partner nor the Non-Cancer Partner shall be obligated
to provide translations of such Data (to the extent such translation has not
already been prepared).
     6.7 Data to Conform with ICH Guidelines. All Preclinical and Clinical Data
and Manufacturing Data required to be provided to either Party under this
Article 6 shall be generated in conformance with International Conference on
Harmonisation (ICH) guidelines, to the extent such ICH guidelines are consistent
with the laws, regulations and requirements of Regulatory Authorities of the
country or jurisdiction for which such Data was generated by the supplying
entity.
ARTICLE 7
REPORTS; RECORDS; PUBLICATIONS
     7.1 Reports. In addition to any other information required to be provided
by each Party hereunder, prior to each JSC meeting under Section 3.1 above, each
Party shall provide the JSC with a written report in English summarizing the
progress of such Party’s activities under the Programs during the preceding
period.
     7.2 Records. Pharmion and MG shall use commercially reasonable efforts to
maintain records of work performed under the Programs (or cause such records to
be maintained) in sufficient detail and in good scientific manner as will
properly reflect all work done and results achieved. Upon reasonable advance
notice, each Party shall allow the other to have reasonable access to all
records, materials and data generated by or on behalf of such Party under the
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 40 -



--------------------------------------------------------------------------------



 



Programs with respect to each Product and/or Compound within the Field at
reasonable times, in a reasonable manner and upon request by either Party.
     7.3 Publications. As soon as is practicable prior to the oral public
disclosure, and prior to the submission to any outside person for publication of
scientific or technical data relating to Compounds in each case to the extent
the contents of the oral disclosure or publication have not been previously
disclosed pursuant to this Section 7.3 before such proposed disclosure, Pharmion
or MG, as the case may be, shall disclose to the other Party a copy of the
publication, or a written summary of any oral public disclosure, to be made or
submitted, and shall allow the other Party at least [***] days, if feasible, to
determine whether such disclosure or publication contains subject matter for
which patent protection should be sought prior to publication or which either
Party believes should be modified to avoid disclosure of Confidential
Information or regulatory or other issues. With respect to publications by
investigators or other Third Parties, such disclosures and publications shall be
subject to review by the reviewing Party under this Section 7.3 only to the
extent that Pharmion or MG (as the case may be) has the right to do so. During
such [***] day review period, the Parties may discuss the merits of making the
particular publication at such time, and the Party proposing such publication
shall consider in good faith the comments of the other Party, but the publishing
Party shall have the final decision of whether or not to publish, so long as
such publication does not disclose Confidential Information of the other party.
ARTICLE 8
PHARMION’S LICENSE
     8.1 License and License Fee.
          8.1.1 License in North America. Subject to the terms of Sections 2.3
and 8.6, as consideration for the license fee set forth in Section 8.1.4 and the
royalties set forth in Article 11, MG hereby grants to Pharmion Corporation a
sole and co-exclusive (with MG only) right and license, without the right to
grant and authorize sublicenses, under the Licensed Technology to research,
develop, make, have made, use, sell, have sold, offer for sale, import and
otherwise distribute Compounds and Products, for use in the Field; provided that
MG shall not grant any licenses or sublicenses of its co-exclusive rights to any
Third Party. Such license shall be limited to North America. Notwithstanding the
foregoing, but subject to the terms and conditions hereof (including without
limitation Sections 8.2 and 8.3), the license set forth in this Section 8.1.1
shall exclude the right to make or use (other than to internally make or use for
research purposes in the Field), develop, import, sell or offer for sale
(a) Non-Cancer Selected Compounds, and Products containing Non-Cancer Selected
Compounds, (b) [***] Selected Compounds, and Products containing [***] Selected
Compounds and (c) Opt-out Non-Cancer Selected HDAC Inhibitors, and Products
containing Opt-out Non-Cancer Selected HDAC Inhibitors.
          8.1.2 License in Territory other than North America. As consideration
for license fee set forth in Section 8.1.4 and the royalties set forth in
Article 11, MG hereby grants to Pharmion GmbH an exclusive right (even as to MG)
and license, with the right to grant and authorize sublicenses, under the
Licensed Technology to research, develop, make, have made,
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 41 -



--------------------------------------------------------------------------------



 



use, sell, have sold, offer for sale, import or otherwise distribute Compounds
and Products, for use in the Field. Such license shall be limited to the
Territory other than North America. Notwithstanding the foregoing, but subject
to the terms and conditions hereof (including without limitation Sections 8.2
and 8.3), the license set forth in this Section 8.1.2 shall exclude the right to
make or use (other than to internally make or use for research purposes in the
Field), develop, import, sell or offer for sale (a) Non-Cancer Selected
Compounds, and Products containing Non-Cancer Selected Compounds, (b) [***]
Selected Compounds, and Products containing [***] Selected Compounds and
(c) Opt-out Non-Cancer Selected HDAC Inhibitors, and Products containing Opt-out
Non-Cancer Selected HDAC Inhibitors.
          8.1.3 In the event MG has granted exclusive rights to a non-Affiliate
Third Party to commercialize Products and/or Compounds in a country outside the
Territory, Pharmion shall in its sole discretion decide whether or not to grant
its consent for such Third Party to conduct clinical trials of Products and/or
Compounds in the Territory.
          8.1.4 License Fee. Within two (2) days after the Effective Date,
Pharmion Corporation agrees to pay MG US Thirteen Million Three Hundred Thousand
Dollars (US $13,300,000) and Pharmion GmbH agrees to pay MG US Six Million Seven
Hundred Thousand Dollars (US $6,700,000), as a non-refundable technology access
fee.
          8.1.5 Equity Investment in MG. Concurrently with the payment of the
technology access fee under Section 8.1.4, Pharmion shall purchase an aggregate
of US $5,000,000 of the outstanding common stock of MG pursuant to the
Subscription Agreement between the Parties of even date herewith.
     8.2 MG’s Retained Rights for Compounds in the Territory. MG shall retain
all of its rights in the Territory for uses outside of the Field of Compounds
that are not Selected Compounds. However, MG shall not, nor shall it assist or
cooperate with, nor grant rights to any Third Party to, make or use (other than
to internally make or use for research purposes outside the Field), develop
(including conducting clinical trials or filing for Marketing Approval), market,
sell, import or distribute (a) the Selected Compounds or any products containing
Selected Compounds, in the Territory for uses in or outside of the Field or
(b) any Compounds, other than the Selected Compounds, for uses within the Field
in the Territory or, except for with Additional Partners, outside the Territory.
     8.3 Agreement with Additional Partners and Other Third Parties; Exempt
Patent Licensees; Opt-out Non-Cancer Partner.
          8.3.1 Coordination with this Agreement.
               (a) Additional Partner. MG shall ensure that its agreements with
licensees of MG with rights in the Field (including Additional Partners) are in
compliance with Section 5.3, and requires such Third Parties to abide by the
provisions of this Article 8, as well as Sections 3.2, 13.2, 14.2, 14.3, 15.2,
15.3, and Article 6 hereof (including Sections 20.2.2, 20.4.2, 22.7 and
Article 1, as they relate to such provisions), and, with respect to patent
rights of such Third Party sublicensed to Pharmion hereunder, Sections 17.4 and
17.6; provided that this
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 42 -



--------------------------------------------------------------------------------



 



Section 8.3.1(a) shall not apply to Non-Cancer Partners (except as set forth in
Section 8.3.1(b) below), Opt-out Non-Cancer Partners or Exempt Patent Licensees.
Without limiting the foregoing, MG shall retain and/or obtain the right from
such licensees and Third Parties to license or sublicense all Compounds to
Pharmion in accordance with Sections 8.1 and 8.2, including without limitation
to so exclusively license or sublicense to Pharmion in the Territory for the
Field all patent rights owned or controlled by such licensee or Third Party
that, in whole or in part, claim or otherwise cover the composition,
manufacture, sale or use of Compounds and/or Products and all information, data
and materials relating to the development, manufacture, sale or use of Compounds
and/or Products. In addition, MG shall obtain an express covenant from such
licensee or Third Party, that such licensee or Third Party and its Affiliates
shall not develop or commercialize, or authorize any Third Party to develop or
commercialize, a Compound or any other HDAC Inhibitor (or a product containing
the same) in the Field in the Territory during the term of this Agreement, and
shall ensure that such licensee or Third Party (and any Affiliate of such
licensee or Third Party) shall not develop or commercialize any Selected
Compounds for any purpose, either inside or outside the Field, in the Territory
during the term of this Agreement. Further, without limitation, MG shall ensure
that such licensees and others abide by the provisions of Article 6 and that
Pharmion is able to gain prompt access to and copies of the Data generated by or
under authority of such licensees and other Third Parties. It is understood that
a failure by MG to ensure such rights, access and copies for Pharmion shall be
deemed a breach of this Agreement by MG, and if such failure is material, such
breach shall be deemed a material breach of this Agreement. For clarity
purposes, the obligation in this Section 8.3.1 requiring Third Parties operating
under authority of MG to abide by Sections 17.4 and 17.6 means that such Third
Party is required to abide by such Sections with respect to the Licensed Patents
owned or controlled by such Third Party(ies), as if such Third Party(ies) were
named in place of “MG” therein (including as a “Party”).
               (b) Non-Cancer Partner. With respect to Non-Cancer Partners:
                    (i) MG shall ensure that its agreements with Non-Cancer
Partners are in compliance with Section 5.3 and require such Non-Cancer Partners
to abide by Section 6.5.1(b), and MG shall retain and/or obtain the right from
Non-Cancer Partners to license or sublicense to Pharmion the same rights with
respect to patent rights (including Non-Cancer Partner Blocking Patents) and
Research Data (as described in part 1.121B of Exhibit 1.121) owned or controlled
by such Non-Cancer Partners, as are granted to Pharmion under Article 8 with
respect to patent rights and Research Data owned by MG.
                    (ii) MG shall obtain an express covenant from Non-Cancer
Partners, that neither they nor their Affiliates shall develop or commercialize,
or authorize any Third Party to develop or commercialize, a Compound or any
other HDAC Inhibitor (or a product containing the same) in the Field in the
Territory during the term of this Agreement, except that a Non-Cancer Partner
may passively license in the Field to a un-Affiliated Third Party, compound(s)
(and products containing the same) which were identified, or being developed by,
such Non-Cancer Partner as an HDAC Inhibitor prior to the time an agreement was
first entered into with MG or its Affiliate. In addition, MG shall ensure that
Non-Cancer Partners and their Affiliates shall not develop or commercialize any
Selected Compounds for any
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 43 -



--------------------------------------------------------------------------------



 



purpose, either inside or outside the Field, during the term of this Agreement.
As used herein, an entity “passively” licensing a compound in the Field means
(1) such entity exclusively licenses in the Field, assigns or otherwise
transfers all, right, title in and to such compound (and products containing the
same), including all technology, intellectual property and other assets relating
thereto, without such entity or its Affiliates retaining or reserving any
rights, license or interest in the Field (other than upon termination of such
license), and (2) neither such entity nor its Affiliates will be involved in or
controlling any research, development (including conducting clinical trials or
filing for Marketing Approval) marketing or commercialization of such compound
(or products containing the same).
                    (iii) It is understood and agreed that MG shall ensure that
its agreements with Non-Cancer Partners require such Non-Cancer Partners to
abide by Sections 17.4 and 17.6 and Pharmion’s right to assign under 22.7, as
they relate to the foregoing rights obtained or retained for MG from the
Non-Cancer Partners, as if named in place of “MG” therein (including as a
“Party”).
                    (iv) It is understood and agreed that a failure by MG to
ensure such rights and covenants set forth in this Section 8.3.1(b) shall be
deemed a breach of this Agreement.
          8.3.2 Certificate by Additional Partners. At such time as MG enters
into an agreement with an Additional Partner, the Additional Partner shall
certify to Pharmion in writing that the Additional Partner agrees to comply with
those provisions referenced in Section 8.3.1(a) above. Pharmion’s receipt of
such certificate shall be a condition to the Additional Partner’s obtaining any
rights from MG. Similarly, upon the request of the Additional Partner, Pharmion
shall certify to such Additional Partner in writing that Pharmion agrees to
comply with its obligations to such Additional Partners, under those provisions
of this Agreement with which the Additional Partner is required to comply under
Section 8.3.1(a) above. MG agrees not to grant any such rights or enter into an
agreement with such Additional Partner and not to provide any Data to such
Additional Partner (directly or indirectly, including by way of
cross-referencing for purposes of regulatory filings) unless such Additional
Partner provides the certificate set forth in this Section 8.3.2; provided that
it is agreed that the foregoing shall not prevent MG from providing Data to a
potential Additional Partner, for evaluation purposes only, as part of customary
and reasonable due diligence by such potential partner prior to entering into an
agreement with such potential Additional Partner, subject to reasonable
obligations of confidentiality to MG with respect to such Data.
          8.3.3 Exempt Patent Licensees.
               (a) An “Exempt Patent Licensee” means a Third Party who (a) is
not collaborating with MG and is not provided or licensed any Licensed Technical
Information or Data (nor provided any assistance, services or materials other
than the patents and patent applications licensed or contemplated to be licensed
by such Third Party and their file histories) directly or indirectly by MG
relating to Compounds, Products, HDAC or HDAC Inhibitors; (b) is granted rights
under the Licensed Patents only outside the Field, and such rights in the
Territory
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 44 -



--------------------------------------------------------------------------------



 



extend only to Target Claims; and (c) agrees in writing not to research, develop
(including conducting clinical trials or filing for Marketing Approval), market,
sell, import, distribute or otherwise exploit HDAC Inhibitors (and/or products
containing the same) in the Field, whether in or outside the Territory.
               (b) “Target Claims” means those claims of the Licensed Patents in
the Territory that describe the function of inhibiting HDAC but do not include
formulae or specifics as to structures or class(es) of structures useful for
such function.
               (c) Exempted Requirements. Sections 8.3.1 and 8.3.2 shall not
apply to Exempt Patent Licensees. In addition, Exempt Patent Licensees shall be
deemed to be not acting “under authority” of MG for purposes of Sections 1.20
(Compounds), 1.58 (Licensed Technology), 1.64 (Manufacturing Data), 1.108
(Preclinical and Clinical Data), 1.121 (Research Data), 3.2 (Global Development
Committee), 10.1.1 (Initial Clinical Candidate Milestone Events) and 10.1.2
(Milestone Events). Exempt Patent Licensees shall not be deemed an “Additional
Partner” for purposes of Section 1.3 nor a “Non-Cancer Partner” for purposes of
Section 5.3, but shall be deemed “Sublicensees” of MG for purposes of
Section 17.2.2 (Joint Intellectual Property).
          8.3.4 Opt-out Non-Cancer Partners.
               (a) An “Opt-out Non-Cancer Partner” means a Third Party who
(i) is collaborating with MG with respect to HDAC Inhibitors solely outside the
Field and has elected to opt out of participating in the pool of Compounds under
this Agreement; (ii) is not and has not been granted any rights with respect to
Compounds and/or Products in any country (other than as permitted under
Section 5.3.7(a)); (iii) is not and has not been provided any Data or Licensed
Technical Information relating to Compounds and/or Products; and (iv) agrees in
writing not to research, develop (including conducting clinical trials or filing
for Marketing Approval), market, sell, import, distribute or otherwise exploit
HDAC Inhibitors (and/or products containing the same) in the Field, whether in
or outside the Territory; provided that an Opt-out Non-Cancer Partner may
passively (as defined in Section 8.3.1(b)(ii) above) license in the Field to a
un-Affiliated Third Party, compound(s) (and products containing the same) which
were identified, or being developed by, such Opt-out Non-Cancer Partner as an
HDAC Inhibitor prior to the time an agreement was first entered into with MG or
its Affiliate.
               (b) Exempted Requirements. Sections 8.3.1 and 8.3.2 shall not
apply to Opt-out Non-Cancer Partners. In addition, Opt-out Non-Cancer Partners
shall be deemed to be not acting “under authority” of MG for purposes of
Sections 1.20 (Compounds), 1.58 (Licensed Technology), 1.64 (Manufacturing
Data), 1.108 (Preclinical and Clinical Data), 1.121 (Research Data), 3.2 (Global
Development Committee) and 10.1.1 (Initial Clinical Candidate Milestone Events)
and 10.1.2 (Milestone Events). Opt-out Non-Cancer Partners shall not be deemed
an “Additional Partner” for purposes of Section 1.3 nor a “Non-Cancer Partner”
for purposes of Section 5.3.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 45 -



--------------------------------------------------------------------------------



 



               (c) Coordination with Selection Mechanism. MG shall ensure that
its agreements with Opt-out Non-Cancer Partners are in compliance with
Section 5.3 and shall obtain an express covenant from Opt-out Non-Cancer
Partners that neither they nor their Affiliates shall develop or commercialize,
or authorize any Third Party to develop or commercialize, any Selected Compounds
or Non-Cancer Selected Compounds (or products containing the same) for any
purpose, either in or outside the Field, during the term of this Agreement.
               (d) Rights from Opt-out Non-Cancer Partners.
                    (i) MG shall retain and/or obtain the right from each
Opt-out Non-Cancer Partner to license or sublicense to Pharmion the rights
granted under this Section 8.3.4(d).
                    (ii) MG hereby grants to Pharmion a royalty-free,
non-exclusive sublicense, with the right to grant sublicenses, under the Opt-out
Non-Cancer Partner Blocking Patents to research, develop, make, have made, use,
sell, have sold, offer for sale, import and otherwise distribute Selected
Compounds (and products containing the same), in the Field. Such license shall
be limited to the Territory except that such license shall include (1) the right
to make and have made Selected Compounds (and products containing the same)
outside the Territory, for use, import and/or sale in the Territory; and (2) the
right to conduct Preclinical Development and/or clinical trials of Selected
Compounds (and products containing the same) in the Field outside the Territory,
for submission to Regulatory Authorities within the Territory. As used herein,
“Opt-out Non-Cancer Partner Blocking Patents” shall mean all patents owned and
controlled by the Opt-out Non-Cancer Partner or its Affiliates during the term
of this Agreement which are necessarily infringed by the composition,
manufacture, sale or use of Selected Compounds.
                    (iii) It is understood that a failure by MG to obtain the
rights and covenants set forth in this Section 8.3.4(d) for Pharmion shall be
deemed a breach of this Agreement. Upon expiration (but not termination) of this
Agreement, Pharmion shall have a fully-paid up, royalty-free, perpetual,
irrevocable license under this Section 8.3.4(d). MG shall ensure that in the
event MG’s agreement(s) with Opt-out Non-Cancer Partners is terminated, any
license or sublicense granted to Pharmion from such Opt-out Non-Cancer Partners
shall survive such termination. In the event the license from MG under
Section 8.1 is terminated, then any rights sublicensed to Pharmion under this
Section 8.3.4(d) from Opt-out Non-Cancer Partners shall likewise terminate.
Pharmion shall have the right to assign its license under this Section 8.3.4(d)
to any entity that acquires substantially all of the business or assets of
Pharmion pertaining to this Agreement, in each case whether by merger, transfer
of assets, purchase of all outstanding shares or otherwise.
     8.4 Limits on Use of Clinical Data. Neither Party shall have the right to
file with a Regulatory Authority any Preclinical and Clinical Data, except with
respect to Compounds and Products within the Field as permitted under
Sections 6.1, 6.2 and 6.5 and in compliance with Article 15.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 46 -



--------------------------------------------------------------------------------



 



     8.5 Pharmion Blocking Patents. Pharmion hereby grants to MG a non-exclusive
license, with the right to grant sublicenses (except to Exempt Patent
Licensees), under the Pharmion Blocking Patents to research, develop, make, have
made, use, sell, have sold, offer for sale, import and otherwise distribute
Compounds and Products (a) in or outside the Field outside the Territory and
(b) outside the Field in the Territory. Notwithstanding the foregoing, MG shall
not sublicense any of its rights under this Section 8.5 to an Additional
Partner, Non-Cancer Partner, Opt-out Non-Cancer Partner or any other Third
Party, unless MG has obtained all rights, covenants and certificates required
under Section 8.3 above to be obtained from such Additional Partner, Non-Cancer
Partner, Opt-out Non-Cancer Partner or Third Party. As used herein, “Pharmion
Blocking Patents” shall mean all patents, data and know-how owned and controlled
by Pharmion during the term of this Agreement which are necessarily infringed by
the composition, manufacture, sale or use of Compounds.
     8.6 MG Opt-out Right. MG shall have the right to opt-out of Development
and, provided that MG has elected to exercise its right to Co-Promote under
Section 2.3, Commercialization rights and obligations in North America, on a
Product-by-Product basis, upon ninety (90) days prior written notice to Pharmion
(the “MG Opt-out Right”) provided that no such opt-out notice may be given prior
to [***] following the Effective Date, and provided further that MG shall
forfeit its profit sharing rights set forth in Section 9.7.1 for each such
Product and, in lieu of same, MG shall have the right to collect the royalties
set forth in Section 11.2 on the Net Sales of such Product in North America. In
the event MG opts-out as prescribed above, the license set forth in
Section 8.1.1 shall automatically become an exclusive right and license (even as
to MG) under the Licensed Technology in favour of Pharmion in North America in
the Field, with the right to grant and authorize sublicenses, the whole as per
the terms of Section 8.1.2 in respect of the Territory other than North America.
If at the time MG elects to exercise the MG Opt-out Right, the Parties are
Co-Promoting the affected Product in North America, MG must provide Pharmion
with [***] prior written notice, and MG shall provide such transition activities
during the notice period as Pharmion may reasonably request, to assure a smooth
transition to Pharmion of MG’s Co-Promotion activities.
ARTICLE 9
FUNDING
     9.1 Research Funding by Pharmion. In accordance with Section 9.2 below,
Pharmion Corporation agrees to provide funding for the activities conducted
under the Research Plan (the “Pharmion Research Funds”) as follows:
          9.1.1 FTEs for Research. Pharmion agrees to fund [***] FTEs of MG at
the FTE Rate for the performance of Contracted Research Work under the Research
Plan in accordance with this Agreement, during the Research Term, to the extent
supported by the report and details required under Section 9.2.1 below. MG
agrees to dedicate such number of FTEs that are funded by Pharmion to the
performance of the Research Plan.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 47 -



--------------------------------------------------------------------------------



 



     9.2 Timing of the Research Funding.
          9.2.1 Research FTE Funding Reporting. Within thirty (30) days after
the end of each calendar quarter during the Research Term, MG shall submit to
Pharmion a written report setting forth in reasonable detail the Research work
performed in accordance with the Research Plan during the quarter and all FTEs
that have performed such Research. With respect to amounts not in dispute,
Pharmion shall pay to MG within thirty (30) days of the date of MG’s report an
amount equal to the FTEs expended during such quarter on such Research
multiplied by the FTE Rate.
          9.2.2 Research Payment Disputes. In the event of a dispute as to the
amounts under Section 9.2.1, Pharmion shall pay the amount not in dispute and
shall provide written notice within thirty (30) days after receipt of the
written report in question, specifying in detail such dispute. The Parties shall
promptly thereafter meet and negotiate in good faith a resolution to such
dispute. In the event that the Parties are unable to resolve such dispute within
sixty (60) days after notice by Pharmion, the matter shall be resolved in a
manner consistent with the procedures set forth in Section 20.2.2 (provided
that, in the case that the matter has not been resolved by the Senior
Representatives, the Parties shall, rather than invoking arbitration under
Section 20.1, (a) use best efforts to reach agreement on the appointment of one
(1) internationally-recognized independent accounting firm to determine the
matter). Interest shall be payable on any disputed amounts determined to be due
in the same manner as provided in Section 12.2, with interest accruing from the
end of the thirty (30)-day period during which such payment should have been
made. The fees and expenses of such accounting firm in respect of the
determination of the matter shall be borne by Pharmion unless the final
determination establishes that the amounts in dispute owed by Pharmion are in
the aggregate less than the amounts claimed by MG in its report under
Section 9.2.1 by more than five percent (5%), in which case such fees and
expenses shall be borne by MG.
     9.3 Performance of Contracted Research Work. MG agrees to perform
Contracted Research Work in a professional and quality manner, in consultation
with Pharmion. In addition, MG shall keep Pharmion informed on a timely basis as
to the Contracted Research Work.
     9.4 Funding of the Development. The provisions of this Section 9.4 shall
apply only with respect to Compounds or Products for which MG has not exercised
its MG Opt-out Right.
          9.4.1 North American Development Costs.
               (a) Cost Budget. The budget for North American Development Costs
for each of the Products shall be set forth in the Development Plan for each
Product as approved by the JSC on an annual basis, in accordance with
Section 4.2. Unless mutually agreed by Pharmion and MG, once approved by the
JSC, the annual North American Development Costs for each Development Plan shall
not exceed the amounts set forth in the applicable Development Plans for the
periods specified in each such Development Plan, except as provided in clause
(b) below.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 48 -



--------------------------------------------------------------------------------



 



               (b) Cost Overruns. In any calendar year, each Party shall
promptly inform the other Party upon such Party determining that it is likely to
overspend by more than ten percent (10%) its respective total North American
Development Costs set forth in the Development Plan budget for that calendar
year. If in any such calendar year a Party exceeds its budgeted costs and
expenses by more than ten percent (10%), the Party that has so exceeded its
budget shall provide to the JSC a full explanation for exceeding the Development
Plan budget. If and to the extent that any such overspend (i) was outside the
reasonable control of the applicable Party, or (ii) resulted from a reasonable
or necessary acceleration of Development activities within a particular calendar
year, some or all of which activities had been expected to occur in a subsequent
calendar year; then (in each case (i) and (ii)), provided the applicable Party
has promptly notified the other Party of such overspend and, in the case of
overspends covered by clause (i) of this Section 9.4.1(b), used reasonable
efforts to mitigate the size of such overspend, such overspend shall be included
in North American Development Costs and shared by the Parties pursuant to
Section 9.4.2. To the extent that any overspend is not included in North
American Development Costs as provided in this Section 9.4.1(b), the Party that
has exceeded its budget by more than ten percent (10%) for a calendar year shall
be solely responsible for the overspend.
          9.4.2 Commitment.
               (a) Each of Pharmion and MG hereby agrees to fund sixty percent
(60%) and forty percent (40%), respectively, of the North American Development
Costs of the Development incurred by either Party from and after the Effective
Date.
               (b) In respect of the first three (3) years following the
Effective Date, the maximum North American Development Costs of the Development
for the Initial Clinical Candidate shall be as follows:

              Year   North American Development Cost        
2006
  $[***]        
2007
  $[***]        
2008
  $[***]        

               (c) In respect of the subsequent calendar years during the term
of this Agreement, the maximum North American Development Costs of the
Development for the Initial Clinical Candidate shall be established by the JSC
and agreed upon by the Parties.
               (d) Pharmion agrees to fund one hundred percent (100%) of the
Development Costs other than North American Development Costs for Development
conducted by Pharmion for the Territory other than North America.
               (e) Pharmion shall supply to the Collaboration quantities of
Vidaza at its Fully Absorbed Cost of Goods that are required for all Clinical
Studies and MG shall supply to the Collaboration quantities of the Initial
Clinical Candidate at its Fully Absorbed Cost of
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 49 -



--------------------------------------------------------------------------------



 



Goods that are required for all Clinical Studies; provided that the Parties
agree and understand that the manufacture of supply of quantities of the Initial
Clinical Candidate shall be transferred to Pharmion in accordance with a
transition plan approved by the JSC. The cost of supplying such product and/or
compound shall be recognized as part of each party’s respective contribution to
its Development Costs commitment under Section 9.4.2(a).
     9.5 Funding of the Commercialization. The provisions of this Section 9.5
shall apply only with respect to North America provided that MG has elected to
exercise its right to Co-Promote under Section 2.3 and only with respect to
Compounds or Products for which MG has not exercised its MG Opt-out Right.
          9.5.1 Commercialization Costs.
               (a) The Commercialization Costs for each Product shall be set
forth in the Commercialization Plan for North America for each Product as
approved by the JSC on an annual basis, in accordance with Section 4.2. Unless
mutually agreed by Pharmion and MG, once approved by the JSC, the annual
Commercialization Costs for each Commercialization Plan for North America shall
not exceed the amounts set forth in the applicable Commercialization Plan for
the periods specified in each such Commercialization Plan, except as provided in
clause (b) below.
               (b) Cost Overruns. In any calendar year, each Party shall
promptly inform the other Party upon such Party determining that it is likely to
overspend by more than ten percent (10%) its respective total Commercialization
Costs set forth in the Commercialization Plan budget for that calendar year. If
in any such calendar year a Party exceeds its budgeted costs and expenses by
more than ten percent (10%), the Party that has so exceeded its budget shall
provide to the JSC a full explanation for exceeding the Commercialization Plan
budget. If and to the extent that any such overspend (i) was outside the
reasonable control of the applicable Party, or (ii) resulted from a reasonable
or necessary acceleration of Commercialization activities within a particular
calendar year, some or all of which activities had been expected to occur in a
subsequent calendar year; then (in each case (i) and (ii)), provided the
applicable Party has promptly notified the other Party of such overspend and, in
the case of overspends covered by clause (i) of this Section 9.5.1(b), used
reasonable efforts to mitigate the size of such overspend, then such overspend
shall be included in Commercialization Costs and shared by the Parties pursuant
to Section 9.7.1. To the extent that any overspend is not included in
Commercialization Costs as provided in this Section 9.5.1(b), the Party that has
exceeded its budget by more than ten percent (10%) for a calendar year shall be
solely responsible for the overspend.
          9.5.2 Commitment.
(a) Each of Pharmion and MG hereby agrees to fund (i) [***] percent ([***]%) and
[***] percent ([***]%), respectively, of the Commercialization Costs incurred by
the Parties in connection with their pre-marketing activities under the
applicable Commercialization Plan for North America from and after the Effective
Date but prior to Marketing Approval of the
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 50 -



--------------------------------------------------------------------------------



 



applicable Product, and (ii) not less than [***] percent ([***]%) and up to
[***] percent ([***]%), respectively, of the Commercialization Costs incurred by
the Parties in connection with their activities under the applicable
Commercialization Plan for North America from and after the Marketing Approval
of the applicable Product based upon its agreed-upon Co-Promotion Level.
Commercialization Costs incurred prior to Marketing Approval shall be reported
and allocated to the Parties in accordance with Section 9.6 hereof.
               (b) Pharmion agrees to fund one hundred percent (100%) of the
Commercialization Costs of the Commercialization Programs for the Territory
other than North America.
     9.6 Periodic Reporting and Reconciliation. The provisions of this
Section 9.6 shall apply only with respect to North America provided that MG has
elected to exercise its right to Co-Promote under Section 2.3 and only with
respect to Compounds or Products for which MG has not exercised its MG Opt-out
Right.
               (a) Cost and Expense Reports. Within thirty (30) days after the
end of each calendar quarter during the term of the Collaboration, each Party
shall submit a written report to the other Party and to the JSC setting forth in
reasonable detail all North American Development Costs and Commercialization
Costs (to the extent incurred prior to Marketing Approval of a Compound or a
Product to be Co-Promoted by the Parties) incurred by or on behalf of the
reporting Party during such quarter (a “Reporting Period”). Such report shall
provide supporting detail for each of the categories of expenses included within
North American Development Costs and Commercialization Costs, as applicable, as
determined by the JSC.
               (b) Reconciliation. Within thirty (30) days following the end of
each Reporting Period, the JSC shall submit to each of the Parties a written
report setting forth in reasonable detail the calculation of any net amount owed
by Pharmion to MG or by MG to Pharmion, as the case may be, in order to ensure
the sharing of North American Development Costs and Commercialization Costs, as
applicable, in accordance with the Parties’ respective commitment therefor as
set forth in Sections 9.4 and 9.5. The net amount payable shall be paid by
Pharmion or MG, as the case may be, within thirty (30) days after receipt of
such written report; provided that, in the event of a dispute as to the amounts
under this Section 9.6(b), the disputing Party shall pay the amount not in
dispute and shall provide written notice within such thirty (30) day period
after receipt of the written report in question, specifying in detail such
dispute. The Parties shall promptly thereafter meet and negotiate in good faith
a resolution to such dispute. In the event that the Parties are unable to
resolve such dispute within sixty (60) days after notice by the disputing Party,
the matter shall be resolved in a manner consistent with the procedures set
forth in Section 20.2.2 (provided that, in the case that the matter has not been
resolved by the Senior Representatives, the Parties shall, rather than invoking
arbitration under Section 20.1, (i) use best efforts to reach agreement on the
appointment of one (1) internationally-recognized independent accounting firm to
determine the matter). Interest shall be payable on any disputed amounts
determined to be due in the same manner as provided in Section 12.2, with
interest accruing from the end of the thirty (30)-day period during which such
payment should have been made. The fees and expenses of such accounting firm in
respect of the
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 51 -



--------------------------------------------------------------------------------



 



determination of the matter shall be borne by the Party owing the amounts in
dispute unless the final determination establishes that the amounts in dispute
owed by such Party are in the aggregate less than the amounts claimed by the
other Party by more than five percent (5%), in which case such fees and expenses
shall be borne by the other Party.
     9.7 Net Profits and Losses. The provisions of this Section 9.7 shall apply
only with respect to North America provided that MG has elected to exercise its
right to Co-Promote under Section 2.3 and only with respect to Compounds or
Products for which MG has not exercised its MG Opt-out Right.
          9.7.1 Sharing of Net Profits and Losses. Subject to Sections 8.6 and
5.5.1, from and after Marketing Approval of a Compound or a Product to be
Co-Promoted by the Parties, Net Revenues shall first be allocated to reimburse
each Party for its Commercialization Costs incurred during the applicable
Reporting Period and the Parties shall share equally in the Net Profits and
Losses (its “Share of Net Profits and Losses”).
          9.7.2 Periodic Reporting and Reconciliation. The provisions of this
Section 9.7.2 shall apply only with respect to North America and only with
respect to Compounds or Products for which MG has not exercised its MG Opt-out
Right.
               (a) Commercialization Cost Reports. Within thirty (30) days after
the end of each Reporting Period during the Commercialization Program, each
Party shall submit a written report to the other Party and to the JSC setting
forth in reasonable detail, separately with respect to each Product and each
country in the Territory during such Reporting Period, as applicable, Net
Revenues, Net Sales and Commercialization Costs, including Fully-Absorbed Cost
of Goods, incurred by or on behalf of the reporting Party in each country in the
Territory during such Reporting Period. Such report shall provide supporting
detail for such sales, revenues and costs.
               (b) Commercialization Costs reported pursuant to clause (a) shall
be included in the determination of Net Profits and Losses, as applicable, only
to the extent made or incurred in conjunction with an approved budget line item
in the applicable Commercialization Plan or as otherwise may be approved by the
Joint Steering Committee.
               (c) Costs and expenses included in Commercialization Costs, as
well as the deductions taken from Net Sales, shall not be double counted (i.e.,
any item of expense included in any expense category shall not also be included
in any other expense category).
               (d) Within thirty (30) days following the receipt of each Party’s
reports under clause (a), the JSC shall submit to each Party a written report
setting forth in reasonable detail the calculation of Net Profits and Losses and
the calculation of any net amount owed by Pharmion to MG or by MG to Pharmion,
as the case may be, in order to ensure reimbursement for Commercialization Costs
incurred during the Reporting Period and the sharing of Net Profits and Losses
is as specified in Section 9.7.1. If either Party (a “Withholding Party”) shall,
in accordance with applicable law or regulations in North America (as determined
in its reasonable judgment), withhold and pay over taxes on the other Party’s
Share of Net
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 52 -



--------------------------------------------------------------------------------



 



Profits, such taxes shall be treated as an amount of Net Profits received by the
other Party (and not by the Withholding Party) for purposes of determining
amounts owed under the preceding sentence. In all events, the other Party shall
promptly reimburse or otherwise make whole the Withholding Party for any amounts
so withheld.
               (e) The net amounts payable under clause (d) shall be paid by
Pharmion or MG, as the case may be, within thirty (30) days after receipt of
each such written report, provided that, in the event of a dispute as to the
amounts under clause (d), the disputing Party shall pay the amount not in
dispute and shall provide written notice within such thirty (30) day period
after receipt of the written report in question, specifying in detail such
dispute. The Parties shall promptly thereafter meet and negotiate in good faith
a resolution to such dispute. In the event that the Parties are unable to
resolve such dispute within sixty (60) days after notice by the disputing Party,
the matter shall be resolved in a manner consistent with the procedures set
forth in Article 20; (provided that, in the case that the matter has not been
resolved by the Senior Representatives, rather than invoking arbitration under
Section 20.1, the Parties shall (i) use best efforts to reach agreement on the
appointment of one (1) internationally-recognized independent accounting firm to
determine the matter). Interest shall be payable on any disputed amounts
determined to be due in the same manner as provided for in Section 12.2, with
interest accruing from the end of the thirty (30) day period during which such
payment should have been made. The fees and expenses of such accounting firm in
respect of the determination of the matter shall be borne by the Party owing the
amounts in dispute unless the final determination establishes that the amount in
dispute is owed by such Party are in the aggregate less than the amounts claimed
by the other Party by more than five percent (5%), in which case such fees and
expenses shall be borne by the other Party.
               (f) With respect to each Reporting Period, each Party shall
provide to the other Party reports setting forth (i) actual Net Revenues for
each month in such Reporting Period (on a country-by-country and
Product-by-Product basis), to be provided within thirty (30) days after the end
of each such period, (ii) actual Net Revenues for such Reporting Period (on a
country-by-country and Product-by-Product basis), to be provided within thirty
(30) days after the end of such period, and (iii) the most current forecast of
Commercialization Costs, including Fully-Absorbed Cost of Goods of each Product,
for such period (broken down on a monthly basis), to be provided within thirty
(30) days after the end of such Reporting Period. The Parties recognize that the
forecasts provided pursuant to subsection (iii) are estimates only, and the
Party providing such forecast shall have no liability to the other Party based
thereon. The Parties agree to consider in good faith the utilization of more
rapid and detailed reporting mechanisms in order to meet the reporting
requirements of the Parties.
ARTICLE 10
DEVELOPMENT AND COMMERCIALIZATION MILESTONES
10.1 Milestones
          10.1.1 Initial Clinical Candidate Milestone Events. In consideration
of the licenses herein granted to Pharmion in Sections 8.1 and 8.2 above.
Pharmion agrees to pay MG
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 53 -



--------------------------------------------------------------------------------



 



upon the first occurrence of each of the following events in the Territory
(collectively, the “Initial Clinical Candidate Milestone Events”) with respect
to a Product containing the Initial Clinical Candidate, in accordance with this
Section 10.1.1.
               (a) Development Milestones

      EVENT   MILESTONE
Upon enrollment of the first patient in a Phase II trial*
  $[***]
Upon enrollment of the first patient in the first Registrational Trial (whether
a Phase II trial or a Phase III trial)
  $[***]
Upon achievement of 50% of expected enrollment in the first Registrational Trial
  $[***]
Upon first filing of a NDA by the FDA
  $[***]
Upon first acceptance of a MAA by the EMEA
  $[***]
Upon first Marketing Approval of a Product in the Field by the FDA
  $[***]
Upon first Marketing Approval of a Product in the Field by the EMEA of a MAA
  $[***]

 

*   For the purpose of this Section, a Phase II trial shall be defined as either
a Phase II monotherapy trial or the Phase II portion of a Phase I-II combination
trial.

               (b) Commercialization Milestones

      EVENT   MILESTONES
Upon the first occurrence of Pharmion reaching aggregate Net Sales in the
Territory in any calendar year of:
   
$[***]
  $[***]
$[***]
  $[***]
$[***]
  $[***]
$[***]
  $[***]
$[***]
  $[***]

          10.1.2 Milestone Events. In consideration of the licenses herein
granted to Pharmion in Sections 8.1 and 8.2 above, Pharmion agrees to pay MG
upon the occurrence of each of the following events in the Territory
(collectively, the “Milestone Events”) with respect to each Product containing
an Additional Clinical Candidate, in accordance with this Section 10.1.2:
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 54 -



--------------------------------------------------------------------------------



 



               (a) Development Milestones

      EVENT   MILESTONE
Upon enrollment of the first patient in a Phase I trial
  $[***]
Upon enrollment of the first patient in a Phase II trial *
  $[***]
Upon enrollment of the first patient in the first Registrational Trial (whether
a Phase II trial or a Phase III trial)
  $[***]
Upon first filing of a NDA by the FDA
  $[***]
Upon first acceptance of a MAA by the EMEA
  $[***]
Upon first Marketing Approval in the Field by the FDA
  $[***]
Upon First Marketing Approval in the Field by the EMEA
  $[***]

 

*   For the purpose of this Section, a Phase II trial shall be defined as either
a Phase II monotherapy trial or the Phase II portion of a Phase I-II combination
trial.

               (b) Commercialization Milestones

      EVENT   MILESTONES
Upon the first occurrence of Pharmion reaching aggregate Net Sales in the
Territory in any calendar year of:
   
$[***]
  $[***]
$[***]
  $[***]
$[***]
  $[***]
$[***]
  $[***]
$[***]
  $[***]

          10.1.3 Timing and Amount of Payments. The payment (if applicable) for
each milestone above shall be due within thirty (30) days after such event is
achieved. The amount due for each event shall be the corresponding amounts set
forth in the tables of this Section 10.1. Pharmion GmbH shall pay the milestones
corresponding to the acceptance of a MAA by the EMEA and the Marketing Approval
by the EMEA as set forth in the tables above and Pharmion Corporation shall pay
all other development milestones and all commercialization milestones as set
forth in the tables above. In no event shall any milestone payment be paid more
than once in respect of a Product. Pharmion shall advise MG in writing, promptly
and in no event later than two (2) days of the achievement of any milestones
under this Section.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 55 -



--------------------------------------------------------------------------------



 



ARTICLE 11
ROYALTIES
     11.1 Payment of Royalties in Territory other than North America. In
consideration of the licenses granted to Pharmion in Sections 8.1 and 8.2 above,
beginning with the first commercial sale of a Product in a country of the
Territory other than North America, Pharmion GmbH shall pay MG a running royalty
on the Net Sales of such Product sold in the Territory by Pharmion, its
Sublicensees and their Affiliates during each year of the Royalty Term for such
Product in such country, calculated in accordance with this Article 11 and paid
in accordance with Article 12 below. The applicable royalty rate shall be as set
forth in the table below (subject to any applicable adjustments set forth in
this Article 11) based on the aggregate Net Sales of such Product in all of the
countries in the Territory other than the USA and Canada in a calendar year.

      PORTION OF AGGREGATE ANNUAL NET SALES     OUTSIDE OF THE USA AND CANADA  
ROYALTY RATE
< $[***]
  [***]%
³ $[***]
  [***]%
³ $[***]
  [***]%
³ $[***]
  [***]%

     11.2 Payment of Royalties in respect of North America. Provided that MG has
not exercised its right to Co-Promote under Section 2.3 or in the event MG
exercised its MG Opt-out Right pursuant to the terms of Section 8.6 and in
consideration of the licenses granted to Pharmion in Sections 8.1 and 8.2 above,
beginning with the first commercial sale of a Product in North America, Pharmion
Corporation shall pay MG a running royalty on the Net Sales of such Product sold
in North America by Pharmion, its Sublicensees and their Affiliates during each
year of the Royalty Term for such Product in such countries, calculated in
accordance with this Article 11 and paid in accordance with Article 12 below.
The applicable royalty rate shall be as set forth in the table below based on
the aggregate Net Sales of such Product in North America in a calendar year and
the date that MG has exercised the MG Opt-out Right (the “Exit Point”):
               (a) Initial Clinical Candidate

                  Portion of Aggregate Annual Net Sales     in USA and Canada
Exit Point   Royalty Rate     <$[***]   $[***]   >$[***]
On or after [***] up to [***], unless this time period coincides with enrolment
of the first patient in the first Registrational Trial or Phase III trial
  [***]%   [***]%   [***]%
On or after [***] up to [***], unless this time period coincides with enrolment
of the first patient in the first Registrational Trial or Phase III trial
  [***]%   [***]%   [***]%

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 56 -



--------------------------------------------------------------------------------



 



                  Portion of Aggregate Annual Net Sales     in USA and Canada
Exit Point   Royalty Rate     <$[***]   $[***]   >$[***]
Following enrolment of the first patient in the first Registrational Trial or
Phase III trial
  [***]%   [***]%   [***]%
Following first achievement of 50% of expected enrolment of patients for a
Registrational Trial or Phase III trial
  [***]%   [***]%   [***]%
Following first regulatory submission
  [***]%   [***]%   [***]%

               (b) Compounds other than Initial Clinical Candidate

                  Portion of Aggregate Annual Net Sales     in USA and Canada
Exit Point   Royalty Rate     <$[***]   $[***]   >$[***]
Prior to enrolment of the first patient in the Phase I trial
  [***]%   [***]%   [***]%
Prior to enrolment of the first patient in the first Phase II trial
  [***]%   [***]%   [***]%
Prior to enrolment of the first patient in the first Registrational Trial or
Phase III trial
  [***]%   [***]%   [***]%
Following first achievement of [***]% of expected enrolment of patients for a
Registrational Trial or Phase III trial
  [***]%   [***]%   [***]%
Following first regulatory submission
  [***]%   [***]%   [***]%

     11.3 Third Party Royalties.
          11.3.1 Sharing. In the event Pharmion, its Affiliates or Sublicensees
pays royalties on their sales of Products in the Field in the Territory, which
are in consideration for patent rights, trade secrets or other intellectual
property or technology obtained from a non-Affiliate Third Party after the
Effective Date (“Third Party IP”), or in the event MG owes royalties to a
non-Affiliate Third Party who is neither an Additional Partner nor a Non-Cancer
Partner on such sales of Products by Pharmion, its Affiliates or Sublicensees in
the Field in the Territory in consideration for Third Party IP acquired or
licensed after the Effective Date covering such Products within the Licensed
Technology (other than those Third Party IP required to be obtained by MG under
Section 8.3), the Parties shall [***] in the payment of such
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 57 -



--------------------------------------------------------------------------------



 



royalties. In such case, (a) with respect to Net Sales in the Territory outside
North America or Net Sales in North America from and after the date MG has
exercised its MG Opt-out Rights, the applicable royalty rate under this
Agreement may be reduced, subject to the terms of Section 11.6, to reflect the
payment of such royalty to such Third Party by a maximum reduction of [***]
percent ([***]%) of the otherwise applicable royalty rate (i.e. a ten percent
(10%) royalty rate can be reduced to a maximum of [***] percent ([***]%)) and
(b) with respect to Net Sales in North America during any period while the
Parties are Co-Promoting the Product, such royalty payments to such Third Party
shall be considered Commercialization Costs hereunder. Each Party shall promptly
notify the other Party of any applicable Third Party IP and the method of
calculating royalties owed thereunder to the respective Third Party. The Parties
shall discuss from time to time at the JSC whether any Third Party IP is
necessary or desirable to obtain with respect to the Compounds and/or Products
in the Field and the JSC must approve the final terms and conditions under which
such Third Party IP is acquired or licensed (including applicable royalty
payments) by a Party. With respect to Third Party IP in-licensed after the
Effective Date, both Parties agree to maintain such in-licenses in full force
and effect during the full terms thereof, and shall not terminate nor give such
third party any cause to terminate such in-licenses. Each Party shall notify the
other Party in the event of any dispute between such Party and any such
in-licensor.
     11.4 Combination Products. In the event that a Product is sold for a single
combined price in combination with other products, components (including active
ingredients) or services for which no amounts would be payable to the other
Party hereto if sold separately, amounts invoiced for such combination sales for
purposes of calculating Net Sales on the sales of the Product in such
combination shall be reasonably allocated between such amounts attributable for
Product and amounts in consideration for such other products, components or
services by the Party under whose authority such sale was made. Such allocation
shall be based on the relative value(s) of such Product and of such other
products, components or services, but in no event shall the Net Sales of the
Product in such combination be less than the average arms-length price of such
Product, if being sold separately.
     11.5 Generic Competition.
          11.5.1 Adjustment to Royalties. In the event that there is Generic
Competition (as defined below) with respect to a Compound and/or Product in any
country in the Territory, the royalty payable by Pharmion on Net Sales Revenue
of such Compound and/or Product in such country only shall be reduced by [***]
for the quarter following the occurrence of Generic Competition and for as long
as Generic Competition prevails, but subject to the terms of Section 11.6. In
this Section, “Generic Competition” means the introduction in any country in the
Territory, in the Field, of a product that contains, as an active ingredient, a
compound that is identical in structure and composition to a Compound and/or
Product and that has achieved, for two (2) consecutive calendar quarters, a
[***]% market share by quantity in the market for such Compound and/or Product
and such generic product.
     11.6 Maximum Adjustment to Royalty Rate. Notwithstanding anything in this
Agreement to the contrary, in no circumstances shall the royalty rates payable
to MG under this
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 58 -



--------------------------------------------------------------------------------



 



Article 11 be reduced by more than [***] percent ([***]%) of the otherwise
applicable royalty rate, on an annual basis nor, notwithstanding any deductions
to or credits against royalties permitted under this Agreement, shall MG receive
less than [***] percent ([***]%) of any royalty amount due by Pharmion under
Article 11 (other than in respect of any applicable withholding taxes in USA,
Canada or Switzerland). There shall be no stacking of royalties beyond such
[***] percent ([***]%) maximum reduction whether in respect of Third Party
royalties, Generic Competition, Non-Cancer Royalty or otherwise.
     11.7 Additional Royalty.
          11.7.1 Cancer Royalty. In the event a Non-Cancer Partner uses any
Compounds that are covered by or the subject matter of Joint Intellectual
Property under this Agreement, other than Selected Compounds, (the “Cancer
Compounds”), MG shall charge such Non-Cancer Partner a royalty of no less than
[***] percent ([***]%) of any Net Sales by such Non-Cancer Partner and its
Affiliates and sublicensees, of products and services for use outside the Field
containing, or in respect of, any such Cancer Compounds (the “Cancer Royalty”).
The Parties shall share any such Cancer Royalty collected by MG [***] under all
circumstances, whether or not MG shall have exercised its MG Opt-out Right in
respect of North America. Cancer Royalty shall not be included in the
calculation of Net Sales under this Agreement.
          11.7.2 Non-Cancer Royalty. In the event Pharmion uses any Compounds
that are covered by or the subject matter of any patent rights in inventions
made jointly by personnel of MG or its Affiliates and the personnel of a
Non-Cancer Partner or its Affiliates in connection with MG’s collaboration with
such Non-Cancer Partner under any Non-Cancer Partner Agreement (the “Non-Cancer
Compounds”), Pharmion shall owe to MG [***] of a royalty not greater than [***]
percent ([***]%) of any Net Sales by Pharmion and its Affiliates and
Sublicensees, of products and services for use in the Field in the Territory
containing or in respect of any such Non-Cancer Compounds (the “Non-Cancer
Royalty”), and upon collection thereof, MG shall pay to such Non-Cancer Partner
the entire Non-Cancer Royalty. Pharmion and MG shall share the payment of any
such Non-Cancer Royalty [***] as described in the previous sentence under all
circumstances, whether or not MG shall have exercised its MG Opt-out Right in
respect of North America. The payments of any Non-Cancer Royalty shall be deemed
part of the Commercialization Costs of each Party to the extent applicable, but
shall not be deemed a Third Party Royalty under Section 11.3.
          11.7.3 Definition of Net Sales. For purposes of subsections 11.7.1 and
11.7.2, the term “Net Sales” may differ from the definition set forth in
Article 1 hereto to the extent required under a Non-Cancer Partner Agreement,
provided such different term is or was negotiated in good faith by MG and is
commercially reasonable.
          11.7.4 Non-Cancer Compounds. MG shall promptly inform Pharmion upon
its selection of a Compound as a Selected Compound whether such Compound is a
Non-Cancer Compound.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 59 -



--------------------------------------------------------------------------------



 



     11.8 Royalty Reduction.
          11.8.1 In the event that the Royalty Term extends beyond the
expiration or abandonment of the last Valid Claim, the applicable royalty rate
under Section 11.2 shall be reduced by [***]]% for the period commencing on the
expiration or abandonment of the last Valid Claim and ending twelve (12) years
after the first commercial sale of the first Product (e.g. from [***]% to
[***]%).
ARTICLE 12
ROYALTY PAYMENTS; BOOKS AND RECORDS
     12.1 Quarterly Royalty Reports. Commencing on the first commercial sale of
Products in the Territory, Pharmion shall make quarterly reports to MG within
sixty (60) days after the end of each calendar quarter, which reports shall
include, in reasonable detail, a calculation of any Net Sales in such quarter on
a country-by-country basis and product-by-product basis and an itemization of
any deductions or adjustments applicable to such Net Sales by the categories set
forth in Section 1.80. Concurrently with making such report, Pharmion shall
remit payment to MG for any royalty due under Article 11 above.
     12.2 Payment Method. All payments under this Agreement shall be made by
bank wire transfer in immediately available funds to an account designated by
the payee. All dollar amounts specified in this Agreement, and all payments made
hereunder, are and shall be made in U.S. dollars. Any payments due under this
Agreement which are not paid by the date such payments are due under this
Agreement shall bear interest to the extent permitted by applicable law at the
U.S. prime rate per annum quoted by the Wall Street Journal (U.S., Eastern
Edition), or its successor, on the first business day after such payment is due,
plus an additional two percentage points (2%), calculated on the number of days
such payment is delinquent. This Section 12.2 shall in no way limit any other
remedies available to either Party.
     12.3 Currency Conversion. If any currency conversion shall be required in
connection with the calculation of amounts payable hereunder, such conversion
shall be made using the arithmetic average of the daily exchange rates (obtained
as described below) during the calendar quarter to which the royalty report
relates based upon daily exchange rate data published in The Wall Street
Journal.
     12.4 Taxes. Each Party shall bear and, except as otherwise expressly
provided in this Section 12.4, pay any and all taxes, duties, levies, and other
similar charges (and any related interest and penalties), however designated,
imposed on that Party as a result of the existence or operation of this
Agreement. If in the paying Party’s judgment, US, Canadian or Swiss laws or
regulations thereunder require that taxes be withheld, the paying Party will
(i) deduct those taxes from the remittable payment, (ii) timely pay the taxes to
the proper taxing authority, and (iii) send proof of payment to the other Party
within sixty (60) days following that payment. It is understood that if the
paying Party believes there is a likelihood that taxes must be withheld, then it
may do so and shall not be deemed in breach of this Agreement by reason of such
withholding. Each Party will assist the other Party or Parties in claiming tax
refunds, deductions or credits at
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 60 -



--------------------------------------------------------------------------------



 



such other Party’s request and will cooperate to minimize the withholding tax,
if available, under various treaties applicable to any payment made hereunder.
     12.5 Records; Inspection.
          12.5.1 General. Each Party and its Affiliates shall keep complete,
true and accurate books of accounts and records for the purpose of determining
payments due pursuant to this Agreement. Such books and records shall be kept
for at least three (3) years following the end of the calendar quarter to which
they pertain. Such records will be open, for such three (3) year period, for
inspection at the principal place of business of such Party or its Affiliates,
as the case may be (“Audited Party”), during such three (3) year period by an
independent auditor chosen by the other Party (“Auditing Party”) and reasonably
acceptable to the Audited Party for the purpose of verifying the amounts payable
by the Audited Party hereunder. All such inspections may be made no more than
once each calendar year, at reasonable times and on reasonable notice. The
independent auditor shall be obligated to execute a reasonable confidentiality
agreement prior to commencing any such inspection.
          12.5.2 Sublicensees. Pharmion shall either: (a) require each of its
Sublicensees to maintain similar books and records and to open such records for
inspection to an independent auditor chosen by MG and reasonably acceptable to
such Sublicensee in the manner paralleling that set forth in Section 12.5.1, or
(b) obtain such audit rights from the Sublicensee for itself and exercise such
audit rights on behalf of MG upon MG’s request and disclose the results thereof
to MG. In either case MG shall be deemed the Auditing Party, and such
Sublicensee the Audited Party for purposes of Section 12.5.3 below.
          12.5.3 Costs. Inspections conducted under this Section 12.4 shall be
at the expense of the Auditing Party, unless a variation or error producing an
underpayment in amounts payable exceeding five percent (5%) of the amount paid
for the period covered by the inspection is established in the course of any
such inspection, whereupon the Audited Party shall reimburse the Auditing Party
for all reasonable out-of-pocket costs relating to the inspection for such
period. The Parties will endeavor to minimize disruption of the Audited Party’s
normal business activities to the extent reasonably practicable.
ARTICLE 13
DILIGENCE
     13.1 Diligence by the Parties. Pharmion shall use Commercially Reasonable
and Diligent Efforts to develop, obtain Marketing Approval and commercialize in
the Territory [***] containing the Initial Clinical Candidate and at least
[***], and MG shall be subject to the foregoing obligations in North America
unless and until it exercises the MG Opt-out Right. Pharmion must use
Commercially Reasonable and Diligent Efforts to obtain in respect of any Product
in respect of which Marketing Approval has been first obtained in any country in
the Territory, Marketing Approval in each of the other countries (i) within
[***] following such first approval in the United Kingdom, Germany, France,
Spain, Italy and any two (2) other countries
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 61 -



--------------------------------------------------------------------------------



 



that are member states of the European Union within the Territory and
(ii) within [***] following such first approval in respect of any other
countries in the Territory.
     13.2 Diligence in Pursuing the Collaboration. Each Party shall use
Commercially Reasonable and Diligent Efforts to establish Programs to accomplish
the purpose of this Agreement, consistent with the terms and conditions hereof.
In the event the Parties have a difference of opinion in the JSC as to whether
or not to continue development of a given Compound as part of the Development or
the design of any studies thereunder, the Parties agree to consult one or more
mutually agreed independent scientific experts in the Field, and to consider in
good faith their suggestions.
ARTICLE 14
MANUFACTURING RIGHTS
     14.1 Pharmion’s Manufacture. Without limiting Section 8.1 or 8.2 above, it
is understood that Pharmion shall have the exclusive right to manufacture or
have manufactured Compounds and Products for use, import and/or sale within the
Territory in accordance with this Agreement, including the right to determine
the methods and procedures for the manufacture and supply of all Products,
whether in bulk or final form, including quantities to be used, for such supply.
In cases where Pharmion is manufacturing clinical and/or commercial supplies of
Products that are being developed in the Field both inside and outside the
Territory, Pharmion agrees to manufacture in compliance with cGMP and applicable
ICH guidelines therefor, to the extent such ICH guidelines are consistent with
applicable laws, regulations, requirements of Regulatory Authorities and the
Marketing Approval in the Territory.
     14.2 Taiho’s Right to Purchase Certain Products from or through Pharmion.
As MG is granting Pharmion the right to make or have made Compounds and/or
Products containing Compounds for Pharmion’s own requirements, Pharmion hereby
acknowledges that Taiho has the right to purchase Taiho’s requirements of such
Compounds and/or Products in bulk or final form from Pharmion as follows.
Pharmion shall supply such Compounds and/or Products in bulk or final form, as
requested by Taiho: (a) at [***], with respect to Compounds and/or Products
intended to be used for the conduct of Preclinical Development and/or human
clinical trials, and (b) at [***], with respect to Compounds and/or Products
intended for commercial sale and use, provided that no mark-up would be applied
to Compounds and/or Products or components thereof that Pharmion obtains from a
Third Party supplier. Such supply of materials by Pharmion shall be either cGMP
or non-GMP, as requested by Taiho, and shall comply with applicable
specifications. For purposes of the foregoing, the “applicable specifications”
shall mean those specifications that Pharmion applies for its own purposes,
modified as Taiho and Pharmion may agree. Such specifications shall be
reasonable and customary to meet ICH guidelines, to the extent consistent with
applicable laws, regulations, requirements of Regulatory Authorities and the
Marketing Approval in the Territory. Pharmion shall maintain or have maintained
batch records and take such other actions as is necessary to comply with
applicable laws and regulations, and to otherwise cooperate reasonably with
Taiho to ensure consistent and adequate supply of such materials.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 62 -



--------------------------------------------------------------------------------



 



     14.3 Terms of Supply by the Parties and Pharmion. In supplying Compound
and/or Product to Taiho in accordance with Section 14.2 above, Pharmion shall
supply the same in an expeditious manner and shall comply with standards of
performance at least equivalent to those generally expected for the supply of
bulk compounds and pharmaceutical products by top-tier toll manufacturers. Upon
the request of Taiho or Pharmion, Pharmion shall enter into a written agreement
with Taiho with respect to such supply containing terms and conditions that are
commercially reasonable (including without limitation reasonable and customary
forecasting and ordering provisions) but in any case not less protective of
Taiho than those set forth in the Taiho Agreement. In the event there are not
sufficient quantities of a particular Compound or Product, then Taiho shall be
allocated a reasonable share of the available quantities. In the event Taiho
procures Compound or Product from Pharmion, and Pharmion thereafter ceases to
have the right to manufacture such Compound or Product, Pharmion shall continue
to supply the same to Taiho in accordance with Section 14.3 (and MG consents to
such continued supply) until Taiho is able, using Commercially Reasonable and
Diligent Efforts, to procure adequate alternative supply. In such event,
Pharmion shall use Commercially Reasonable and Diligent Efforts to assist Taiho
in obtaining such alternative supply, and in transitioning the manufacturing
process to the alternative manufacturer or assigning Pharmion’s Third Party
manufacturing contract to Taiho. All supplies of Compounds and Products to Taiho
under this Article 14 by the Parties and/or Pharmion shall be F.O.B. point of
shipment, unless otherwise agreed.
     14.4 Negotiation of Supply Agreement with Taiho. Promptly after the
Effective Date, MG agrees to initiate discussions by and among MG, Taiho and
Pharmion concerning a Compound supply relationship between Pharmion and Taiho
that may include an arrangement whereby Taiho supplies with quantities of
Compound Pharmion and MG for use in the Territory and MG for use outside the
Territory other than the Taiho Territory.
ARTICLE 15
REGULATORY MATTERS
     15.1 Regulatory Matters. Pharmion shall be responsible, directly or through
Third Parties, for the preparation, filing and maintenance of all regulatory
documents in the Territory ; and filing Product Promotional Materials with the
relevant Regulatory Authority as permitted or required under applicable law with
respect to the Products; provided that unless MG has exercised its MG Opt-out
Right, MG shall be responsible, directly or through Third Parties, for the
preparation, filing and maintenance of all regulatory documents in Canada and
filing Product Promotional Materials with the relevant Regulatory Authority as
permitted or required under applicable law. Subject to the foregoing, Pharmion
shall have exclusive ownership of all regulatory applications and filings with
any Regulatory Authority for the Product in the Territory and shall hold all
Marketing Approvals with respect thereto in its own name. Pharmion shall appoint
MG as its agent for purposes of conducting any regulatory activities in Canada
authorized hereunder, including the filing of any regulatory documents and
interactions with Regulatory Authorities in Canada.
     15.2 Reporting Adverse Experiences and Complaints. With respect to any
adverse drug experiences, including adverse events and serious adverse events,
relating to any Product, the
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 63 -



--------------------------------------------------------------------------------



 



Parties shall promptly report such experiences to the appropriate regulatory
authorities in the countries in which such Product is being developed or
commercialized, in accordance with the appropriate laws and regulations of the
relevant countries and authorities, and shall share any and all Data, including
Manufacturing Data, required for such reporting. Each Party shall ensure that
its Affiliates and licensees comply with all such reporting obligations. The
Parties also agree to develop and implement such other procedures as may be
necessary or appropriate to ensure that each Party remains in compliance with
all reporting requirements imposed by any regulatory authority. Within three
(3) months of the Effective Date, the Parties (or such Party and an Additional
Partner(s) or other Third Party(ies) with rights to develop Compounds and/or
Products) shall enter into a commercially reasonable and mutually agreeable
“Agreement on Exchange Procedures for Safety Information and Adverse Events,”
for the purposes of ensuring compliance with reporting requirements with
regulatory authorities. In addition, each Party shall maintain a record of any
and all Complaints it receives with respect to the Product. Each Party shall
notify the other Party in reasonable detail of any Complaint received by it
within five (5) days after the event, and in any event in sufficient time to
allow such Party to comply with all applicable laws and regulations in any
country or with respect to any activity conducted by such Party under the
Collaboration.
     15.3 Regulatory Cooperation. Notwithstanding any other provision of this
Agreement, Pharmion, MG and each Additional Partner (each, an “Enabling Party”)
shall cooperate with the other (the “Filing Party”) to comply with specific
requests of a Regulatory Authority (such as requests to inspect clinical trial
sites or manufacturing facilities, or to provide Manufacturing Data), with
respect to Data supplied or to be supplied by the Enabling Party to the Filing
Party for filing with such Regulatory Authority, or with respect to quantities
of Compound or Product supplied by the Enabling Party. Each Enabling Party shall
ensure that its contractors likewise comply with this Section 15.3. In this
regard, but without limiting any Enabling Party’s obligations under Article 6,
each Enabling Party agrees to provide to a Filing Party solely for filing with
Regulatory Authorities, or file itself and provide reference rights to the
Filing Party, Manufacturing Data (including such information as is required for
the CMC section of an IND or NDA, or a DMF) specifically requested by the Filing
Party, as available, which is reasonably necessary for the Filing Party to
obtain, proceed towards and/or maintain Marketing Approval for the Products
worldwide.
     15.4 Attendance at Regulatory Meetings; Correspondence. Pharmion shall be
primarily responsible for and have the authority to conduct interactions with
all Regulatory Authorities in the Territory other than Canada. MG shall be
primarily responsible for and have the authority to conduct interactions with
all Regulatory Authorities in Canada. Each Party shall provide the other Party
with prior notice of all meetings and teleconferences with representatives of
Regulatory Authorities regarding any Product intended for sale in any part of
the Territory. Except as otherwise provided herein, the other Party shall have
the right to have representatives present as observers at all such meetings and
teleconferences, to the extent not prohibited by such Regulatory Authority. Each
Party shall use reasonable efforts to provide the other Party and the JSC with a
reasonable opportunity to review and comment upon submissions to, and
correspondence with, any Regulatory Authority in the Territory, with respect to
Products prior to the filing or delivery of such submissions or correspondence,
which submissions and
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 64 -



--------------------------------------------------------------------------------



 



correspondence shall, to the greatest extent possible, be consistent with all
other submissions and correspondence with Regulatory Authorities in North
America. Without limiting the foregoing, each Party shall use reasonable efforts
to confirm in writing to the other Party all communications with a Regulatory
Authority with respect to a Marketing Approval (including filings therefor) and
to provide to the other Party copies of all documents sent to or received from
such Regulatory Authority regarding such Marketing Approvals.
ARTICLE 16
CONFIDENTIALITY
     16.1 Confidential Information. Except as expressly provided herein, the
Parties agree that the receiving Party shall not publish or otherwise disclose
and shall not use for any purpose not in furtherance of this Collaboration any
information furnished to it by the other Party pursuant to this Agreement which
if disclosed in tangible form is marked “confidential” or with other similar
designation to indicate its confidential or proprietary nature, or, if disclosed
orally, is indicated orally to be confidential or proprietary by the Party
disclosing such information at the time it is first disclosed (collectively,
“Confidential Information”). Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case is demonstrated by
written documentation:
               (a) was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure hereunder;
               (b) was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving Party
hereunder;
               (c) became generally available to the public or otherwise part of
the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement;
               (d) was subsequently lawfully disclosed to the receiving Party by
a person other than a Party or developed by the receiving Party without
reference to any Confidential Information disclosed by the disclosing Party.
     16.2 Permitted Disclosures. Notwithstanding the provisions of Section 16.1
above, each Party hereto may disclose the other Party’s Confidential Information
to the extent such disclosure is reasonably necessary to exercise the rights
granted to it, or reserved by it, under this Agreement (including without
limitation entering into and/or performing business or scientific relationships
with respect to Compounds and Products for the Field in the Territory as
permitted hereunder), in filing or prosecuting patent applications, prosecuting
or defending litigation, complying with applicable governmental regulations,
submitting information to tax or other governmental authorities (including
regulatory authorities), or conducting clinical trials hereunder with respect to
Compounds and/or Products; provided that if a Party is required by law to make
any such disclosure of the other Party’s Confidential Information, to the extent
it may legally do so, it (a) will give reasonable advance notice to the latter
Party of such disclosure and,
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 65 -



--------------------------------------------------------------------------------



 



(b) except to the extent inappropriate in the case of patent applications or
otherwise, will use its reasonable efforts to secure confidential treatment of
such Confidential Information prior to its disclosure (whether through
protective orders or otherwise). Notwithstanding the foregoing, MG agrees that
it shall not disclose any of Pharmion’s Confidential Information in respect of
Vidaza to any member of its Board of Directors who also is an officer of a Third
Party that owns or has licensed products (whether approved or under development)
that directly compete (or, upon approval, would be competitive)with Vidaza.
ARTICLE 17
INTELLECTUAL PROPERTY
     17.1 Ownership of Sole Inventions. Title to all inventions and other
intellectual property made solely by Pharmion personnel in connection with the
research, development and commercialization of the Compounds and/or Products
shall be owned by Pharmion (“Pharmion Patent Rights”). Title to all inventions
and other intellectual property made solely by MG personnel in connection with
the research, development and commercialization of the Compounds and/or Products
shall be owned by MG and shall form part of Licensed Patents. Title to all
Licensed Technology as of the Effective Date shall continue to be owned by MG,
subject to the licenses herein granted to Pharmion under the terms of Article 8.
     17.2 Joint Intellectual Property. Subject to this Section 17.2, title to
all patent rights in inventions made jointly by Pharmion personnel and MG
personnel in connection with the Collaboration herein shall be owned jointly by
Pharmion and MG (“Joint Intellectual Property”). Each Party agrees to execute
any and all assignments and other documents necessary to effectuate the
foregoing, subject to the provisions of Sections 17.4, 17.5 and 17.6 below.
          17.2.1 Pharmion. As between the Parties, Pharmion shall have exclusive
rights with respect to the Joint Intellectual Property in the Territory other
than North America in the Field. As between the Parties, Pharmion shall have
exclusive rights with respect to the Joint Intellectual Property in North
America in the Field in the event MG exercises its MG Opt-out Right.
          17.2.2 MG. As between the Parties, MG shall have exclusive rights with
respect to the Joint Intellectual Property outside the Territory. In
consideration for the exclusive rights granted to MG under this Section 17.2.2,
MG shall, after termination of this Agreement, pay Pharmion a running royalty of
[***] percent ([***]%) of net sales by MG its Affiliates and/or its Sublicensees
of all products and services in the Field in the Territory that are covered by
such Joint Intellectual Property. With respect to such royalty paid by MG, the
definition of MG’s net sales, the royalty term, the treatment of combination
products, royalty reporting obligations and audit rights shall be reciprocal to
such terms that govern Pharmion’s payment of royalties hereunder.
          17.2.3 Shared. Except as set forth in this Section 17.2 or elsewhere
in this Agreement, neither MG nor Pharmion shall have any obligation to account
to the other for profits with respect to, or to obtain any approval of the other
to license, assign or exploit, any
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 66 -



--------------------------------------------------------------------------------



 




jointly owned intellectual property arising from this Agreement by reason of
their joint ownership thereof, and each of Pharmion and MG waives any such right
it may have under the applicable laws in any country; provided, however, that
during the term of this Agreement, MG shall not grant any licenses under any
Joint Intellectual Property to any Third Party with respect to any uses of such
intellectual property in the Field and in the Territory.
          17.2.4 Upon Termination. Upon the termination of this Agreement by
Pharmion under Section 20.3 or subsection 2.5.4 or by MG upon a material breach
of Pharmion under Section 20.2.1 or by the arbitrators under Section 20.2.2,
Pharmion shall grant to MG an exclusive, royalty-bearing right and license under
the Joint Intellectual Property to research, develop, make, have made, use,
sell, have sold, offer for sale, import and otherwise distribute HDAC Inhibitors
for use in the Field.
     17.3 Ownership of Collaboration Data. All Data generated in the performance
of the Clinical Studies during any period prior to the time MG exercises the MG
Opt-out Right shall be jointly owned by Pharmion and MG; provided, however that,
with respect to the Taiho Initiated Studies, since Pharmion is assuming over
fifty percent (50%) of the ongoing funding obligations with respect to such
studies, then the Data generated in such studies so funded shall be jointly
owned by Pharmion, MG and Taiho, as provided under Section 17.3 of the Taiho
Agreement. Subject to the foregoing, Pharmion shall own all right, title and
interest in and to all Data generated in the performance of the Clinical Studies
after MG has exercised the MG Opt-out Right. Each Party shall be provided a copy
of, and shall have the right to use and disclose (subject to the limitations of
Articles 6, 8 and 15 above) for any purposes, any Data jointly owned under this
Section 17.3.
     17.4 Prosecution.
          17.4.1 Pharmion Patent Rights. Subject to the provisions of
Section 17.4.5 hereof, Pharmion shall control, and agrees to use Commercially
Reasonable and Diligent Efforts to undertake, the Prosecution of the Pharmion
Patent Rights throughout the Territory, using counsel of its choice and in such
countries as the JSC deems appropriate; provided, that, unless otherwise
determined by the JSC, Pharmion shall seek patent protection for the Pharmion
Patent Rights in all of the Major Countries. Pharmion shall keep MG informed as
to such Prosecution, including providing MG drafts of patent applications,
responses and other filings in advance of their submission to the respective
patent offices, and providing MG copies of any material correspondence with or
notices from the patent offices. Pharmion shall duly consider, and use good
faith efforts to follow, any reasonable comments provided by MG with respect to
Prosecution of the Pharmion Patent Rights in each of the Major Countries;
provided, that (where applicable) MG provides its comments as to any particular
draft application, response or other filing, material correspondence or notice
within thirty (30) days of receiving such information from Pharmion.
          17.4.2 Licensed Patents. Subject to the provisions of Section 17.4.5
hereof and to the extent possible under applicable laws as of the Effective
Date, MG shall control, and agrees to use Commercially Reasonable and Diligent
Efforts to undertake, the Prosecution of the
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 67 -



--------------------------------------------------------------------------------



 



Licensed Patents (but excluding MG’s interest in the Joint Intellectual
Property) throughout the Territory, using counsel of its choice and in such
countries as the JSC deems appropriate; provided, that, unless otherwise
determined by the JSC, MG shall seek patent protection for the Licensed Patents
in all of the Major Countries. MG shall keep Pharmion informed as to the
Prosecution of any Licensed Patents containing subject matter directed to the
use of a Compound in the Field or directed to the composition, manufacture or
use of a Selected Compound or a Reserve Compound in the Field, including
providing Pharmion with drafts of patent applications, responses and other
filings in advance of their submission to the respective patent offices, and
providing Pharmion copies of any material correspondence with or office actions
and other notices from the patent offices. MG shall duly consider, and use good
faith efforts to follow, any reasonable comments provided by Pharmion with
respect to Prosecution of the Licensed Patents in each of the Major Countries;
provided that (where applicable) Pharmion provides its comments as to any
particular draft application, response or other filing, material correspondence
or notice within thirty (30) days of receiving such information from MG.
          17.4.3 Joint Intellectual Property. Subject to the provisions of
Section 17.4.5 hereof, MG shall control, and agrees to use Commercially
Reasonable and Diligent Efforts to undertake, the Prosecution of the Joint
Intellectual Property throughout the Territory, using counsel mutually agreed to
by MG and Pharmion and in such countries as the JSC deems appropriate; provided,
that, unless otherwise determined by the JSC, MG shall seek patent protection
for the Joint Intellectual Property in all of the Major Countries. MG shall keep
Pharmion informed as to such Prosecution, including providing Pharmion drafts of
patent applications, responses and other filings in advance of their submission
to the respective patent offices, and providing Pharmion copies of any material
correspondence with or office actions and other notices from the patent offices.
For purposes of this Section 17.4.3, Pharmion acknowledges its agreement that MG
may retain Wayne Keown, Esq., and/or Michael S. Greenfield, Esq. of McDonnell,
Boehnen, Hulbert & Berghoff LLP to conduct Prosecution of the Joint Intellectual
Property . MG shall duly consider, and use good faith efforts to follow, any
reasonable comments provided by Pharmion with respect to Prosecution of the
Joint Intellectual Property in each of the Major Countries; provided, that
(where applicable) Pharmion provides its comments as to any particular draft
application, response or other filing, material correspondence or notice within
thirty (30) days of receiving such information from MG.
          17.4.4 Quarterly Meetings. Each of Pharmion or MG shall have the right
to request, on a quarterly basis unless agreed otherwise by the Parties, a
meeting for representatives of the Parties to review and discuss any issues or
matters regarding intellectual property rights which are the subject of this
Collaboration Agreement, including without limiting the generality of the
foregoing, issues or matters regarding the Prosecution of Licensed Patents
covering the Selected Compounds and the Reserve Compounds, their use or
manufacture, as well as issues or matters that would otherwise fall under any
provisions of Article 17. The Parties shall have the obligation to participate
in good faith at such meetings, to be held in person or by telephone at a
mutually convenient time and place.
          17.4.5 Control of Prosecution.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 68 -



--------------------------------------------------------------------------------



 



               (a) MG shall not refuse to undertake, nor shall it abandon the
Prosecution of any item of the Licensed Patents or Joint Intellectual Property
anywhere in the Territory and relevant to the Field without the prior written
consent of Pharmion. Such consent shall be deemed granted by Pharmion within
thirty (30) days following MG’s written request therefor, unless, prior to the
expiration of such thirty (30) day period, Pharmion notifies MG in writing of
its decision to withhold such consent and agrees to assume responsibility for
the payment of the costs of Prosecution of any such Licensed Patents. In such
event, Pharmion shall have the right to be kept fully and promptly informed of
and directly involved in the Prosecution of such item of Licensed Patents or
Joint Intellectual Property, and MG shall consult with Pharmion and duly
consider any reasonable comment, proposal or suggestion of Pharmion with respect
thereto.
               (b) Pharmion shall not refuse to undertake, nor shall it abandon
the Prosecution of any item of the Pharmion Patent Rights, patent application
included within the Pharmion Blocking Patents anywhere in the Territory and
relevant to the Field without the prior written consent of MG. Such consent
shall be deemed granted by MG within thirty (30) days following Pharmion’s
written request therefor, unless, prior to the expiration of such thirty
(30) day period, MG notifies Pharmion in writing of its decision to withhold
such consent and agrees to assume responsibility for the payment of the costs of
Prosecution of any such Pharmion Patent Rights. In such event, MG shall have the
right to be kept fully and promptly informed of and directly involved in the
Prosecution of such patent application at its sole expense and Pharmion shall
consult with MG and duly consider any reasonable comment, proposal or suggestion
of MG with respect thereto.
          17.4.6 Rights of [***]. In the event MG obtains Pharmion’s consent not
to undertake, or to abandon Prosecution of the Licensed Patents described in
Section 17.4.5(a) above, and not otherwise, then MG may be required to notify
one or more of its [***] prior to any required action (or such shorter period as
is reasonably practicable for non-extendable deadlines), but only with respect
to any such Licensed Patents that are relevant to the field of use of such [***]
and to the geographical territory set forth in the applicable [***]
Agreement(s). In such event, a [***] may have the right, but not the obligation,
to control the Prosecution of such Licensed Patents, and MG may cooperate with
such [***] with respect thereto, provided that such [***] shall keep MG
reasonably informed of such Prosecution as requested by MG. In the event a [***]
takes over Prosecution of such a Licensed Patents in accordance with this
Section 17.4.6, it may obtain the right to complete discretion with respect to
any decisions regarding such Prosecution, and shall not owe any duties, express
or implied, to MG with respect to such decisions. Notwithstanding the foregoing,
in the event such [***] does not elect to undertake or continue the Prosecution
of any item of the Licensed Patents described herein within thirty (30) days
after MG has notified it of its rights hereunder, then MG shall promptly notify
Pharmion in writing, and Pharmion shall have the right, but not the obligation,
to assume control of the Prosecution of such Licensed Patents.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 69 -



--------------------------------------------------------------------------------



 



          17.4.7 Cost of Prosecution.
               (a) That portion of the reasonable, out-of-pocket costs and
expenses (including attorneys’ and experts’ fees) of Prosecution incurred by
either Party under Section 17.4 that are not otherwise reimbursed by a [***] or
other Third Party shall (i) to the extent it relates to licenses or rights in
North America and provided MG has not exercised its MG Opt-out Right, be
included as part of North American Development Costs or Commercialization Costs,
as the case may be and (ii) to the extent it relates (a) solely to licenses or
rights in the Territory other than North America or (b) to North America
provided MG has exercised its MG Opt-out Right, be assumed by Pharmion, in which
case Pharmion shall be entitled to credit up to [***] percent ([***]%) of such
costs and expenses against royalties due to MG under Article 11 of this
Agreement and milestone payments due under Article 10 of this Agreement. With
respect to any reimbursable Prosecution costs incurred by MG, MG shall invoice
Pharmion for such costs within thirty (30) days after the end of each calendar
quarter, itemizing such costs by patent or patent application within such
Licensed Patents in the Territory and Joint Intellectual Property, and
describing the Prosecution activities performed with respect to such patents and
patent applications. Pharmion shall pay the amounts due under this
Section 17.4.1 for each calendar quarter within thirty (30) days after receipt
of such invoice.
               (b) Notwithstanding the foregoing, to the extent any Prosecution
costs are not otherwise reimbursed by a [***] or other Third Party, MG shall
have the right to include either as Development Costs or as Commercialization
Costs, as the case may be, the costs and expenses associated with the
Prosecution of any Joint Intellectual Property if, and only for so long as, any
patent application covering such Joint Intellectual Property includes at least
one claim directed to the use of a Compound in the Field. In addition, if at any
time after the Effective Date MG enters into a profit sharing collaboration with
a [***] and such [***] is not obligated to bear a reasonable portion of the
costs and expenses associated with the Prosecution of any patent applications
that are licensed to such [***] in any part of the Territory and are Licensed
Patents hereunder then, from and after the effective date of such profit sharing
collaboration, (i) MG shall only have the right to include as Development Costs
or as Commercialization Costs, as the case may be, a fraction of the costs and
expenses associated with the Prosecution of such patent applications where the
numerator is x and the denominator is y, and (ii) with respect to patent
applications in the Territory other than North America or North America provided
MG has exercised its MG Opt-out Right, Pharmion shall bear a fraction of the
Prosecution cost of such patent applications represented by [***] and MG shall
bear a fraction of the Prosecution cost of such patent applications represented
by [***]. For purposes hereof: “x” shall mean [***] and “y” shall mean x plus
[***].
     17.5 Defense of Third Party Infringement Claims. If the research,
development, manufacture, sale or use of any Product within the Field in the
Territory results in a claim, suit or proceeding other than any such claim, suit
or proceeding subject to the provisions of Section 19.2 or 19.3 hereof
(collectively, the “Actions”) alleging patent infringement against either Party
(or its respective Affiliates or Sublicensees), such Party shall promptly notify
the other Party hereto in writing. MG or, if applicable, its Additional Partner,
if any (if the Action is brought outside the Territory) and Pharmion (if the
Action is brought in the Territory) shall have
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 70 -



--------------------------------------------------------------------------------



 



the exclusive right to defend and control the defense of any such Action using
counsel of its own choice (the “Controlling Party”); provided, however, that the
other Party shall be kept informed of all material developments in connection
with any such Action and the other Party shall have the right to participate
with counsel of its own choice (at its sole cost and expense) and shall
reasonably cooperate with the Controlling Party in the defense or settlement of
such Action. The Controlling Party shall not enter into any settlement relating
to any patent right or technology licensed under this Agreement (for purposes of
this Section 17.5 and Section 17.6, the “Licensed Technology” and “Licensed
Patents”) that admits the invalidity, unenforceability or non-infringement of
any Licensed Patent within the Field without the other Party’s approval, which
shall not be withheld or delayed unreasonably. The costs, liability and expenses
(including attorneys’ and experts’ fees and amounts paid in settlement) incurred
by the Controlling Party in respect of such Actions (together, “Liabilities”)
shall (i) to the extent it relates to licenses or rights in North America and
provided MG has not exercised its MG Opt-out Right, be included as part of
Development Costs or Commercialization Costs, as the case may be and (ii) to the
extent it relates (a) solely to licenses or rights in the Territory other than
North America or (b) to North America provided MG has exercised its MG Opt-out
Right, be assumed by Pharmion, in which case Pharmion shall be entitled to treat
its Liabilities as royalties paid to a third party under Article 11 in
consideration for Third Party IP under Section 11.3.
     17.6 Enforcement. Subject to the provisions of this Section 17.6, in the
event that Pharmion or MG reasonably believes that any Licensed Technology or
Licensed Patents is infringed or misappropriated in the Territory by a Third
Party within the Field, or with respect to a Selected Compound outside the Field
or is subject to a declaratory judgment action arising from either of such type
of infringement in the Territory (collectively, the “Subject Infringements”), MG
or Pharmion (respectively) shall promptly notify the other Party. Promptly after
such notice the Parties shall meet to discuss the course of action to be taken
with respect to an Enforcement Action (as defined below) with respect to such
infringement or misappropriation, including the control thereof and sharing of
costs and expenses related thereto, for the purposes of entering into a
litigation agreement setting forth the same (a “Litigation Agreement”). If the
Parties do not enter such Litigation Agreement, Pharmion shall have the initial
right (but not the obligation) to enforce the Licensed Technology and Licensed
Patents in the Territory with respect to the Subject Infringement, or defend any
declaratory judgment action with respect thereto (for purposes of this
Section 17.6, an “Enforcement Action”). In the event Pharmion does not notify MG
that it intends to enforce or defend the Licensed Technology or Licensed Patents
against a Subject Infringement within one hundred and twenty (120) days after
notice by either Party of an alleged Subject Infringement in the Territory, then
MG shall have the right (but not the obligation) to enforce or defend against
such alleged Subject Infringement. Absent a Litigation Agreement, the Party
controlling the enforcement shall keep the other Party reasonably informed of
the progress of any Enforcement Action, and the other Party shall have the right
to participate with counsel of its own choice (at its sole cost and expense) and
shall reasonably cooperate with the Party initiating the Enforcement Action
(including joining as a party plaintiff to the extent necessary and requested by
the other Party). Neither Pharmion nor MG shall enter into any settlement
relating to the Licensed Technology or the Licensed Patents (for purposes of
this Section 17.6 each as defined in Section 17.5) that admits the invalidity,
unenforceability or non-infringement of any Licensed Patent within the Field
without the other
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 71 -



--------------------------------------------------------------------------------



 



Party’s approval, which shall not be withheld or delayed unreasonably. Unless
otherwise agreed, all amounts recovered in the Enforcement Action, after
reimbursing the costs and expenses (including attorneys’ and experts’ fees)
assumed by either Party in respect of an Enforcement Action, shall be shared
equally between the Parties. To the extent there are no amounts recovered in the
Enforcement Action or the amounts recovered are insufficient to recover the
costs and expenses (including attorneys’ and experts’ fees) assumed by either
Party in respect of an Enforcement Action, such costs and expenses shall (i) to
the extent it relates to licenses or rights in North America and provided MG has
not exercised its MG Opt-out Right, be included as part of North American
Development Costs or Commercialization Costs as the case may be and (ii) to the
extent it relates (a) solely to licenses or rights in the Territory other than
North America or (b) to North America provided MG has exercised its MG Opt-out
Right, be assumed by Pharmion, in which case Pharmion shall be entitled to
credit up to [***] of such costs and expenses against royalties due to MG under
Article 11 of this Agreement.
ARTICLE 18
REPRESENTATIONS AND WARRANTIES
     18.1 Pharmion Warranties. Pharmion warrants and represents to MG that
(i) it is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware; (ii) the execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action on the part of Pharmion; (iii) no consent, approval or
agreement of any person, party, court, government or entity is required to be
obtained by Pharmion and/or any of its Affiliates in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, which has not been obtained; (iv) as of the Effective Date,
Pharmion does not own any Pharmion Blocking Patents nor any intellectual
property that would be infringed by the use, manufacture or sale of HDAC
Inhibitors; and (v) Pharmion GmbH is, as of the Effective Date, a wholly-owned
subsidiary of Pharmion Corporation and shall remain an Affiliate of Pharmion
Corporation at all times during the term of this Agreement and is a corporation
tax resident in Switzerland.
     18.2 MG Warranties. MG warrants and represents to Pharmion that:
          18.2.1 MG is a corporation duly organized, validly existing and in
good standing under the laws of Quebec, Canada. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action on the part of MG. No consent, approval or agreement of any
person, party, court, government or entity is required to be obtained by MG
and/or any of its Affiliates in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby,
which has not been obtained.
          18.2.2 As of the Effective Date, MG solely owns all right, title and
interest in and to the Licensed Technology free of any liens or restrictions and
MG has the right to grant to Pharmion all of the licenses and other rights with
respect to the Licensed Technology granted to Pharmion under this Agreement. MG
has not and will not enter into any agreement nor grant any Third Party any
rights with respect to the Licensed Technology that are inconsistent with the
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 72 -



--------------------------------------------------------------------------------



 



rights granted to Pharmion under this Agreement or which would limit MG’s
ability to perform all of the obligations undertaken by MG hereunder. MG is not
a party to, nor otherwise bound by, any contract that will result in any person
or entity obtaining any interest in, or which would give any Third Party any
right to assert any claim in or with respect to, Pharmion’s rights under this
Agreement. MG shall not suffer or permit any liens or restrictions to be imposed
on the Licensed Technology without the prior written consent of Pharmion unless
the lien holder agrees to take the Licensed Technology subject to Pharmion’s
rights therein.
          18.2.3 Exhibit 1.59 accurately and completely identifies all patents
and patent applications that are within the Licensed Technology as of the
Effective Date. As of the Effective Date, (a) no item of Licensed Technology is
in-licensed by MG from a Third Party, (b) MGCD0103 is not subject to the royalty
obligations described in Section 11.7.2, and (c) MG has not entered into or is
not bound by any agreement with a Third Party that imposes an obligation on MG
to pay royalties to a Third Party based upon commercialization of the Compounds
or Products in the Field in the Territory other than its agreement to pay
royalties to Non-Cancer Partners as set forth under Section 11.7.2 of this
Agreement.
          18.2.4 Exhibit 18.2.4 accurately and completely identifies all [***]
Reserve Compounds, Non-Cancer Reserve Compounds and Taiho Reserve Compounds (as
defined in the Taiho Agreement) as of the Effective Date.
          18.2.5 As of the Effective Date, MG is not aware of any patents or
patent applications (including international and provisional applications) not
within the Licensed Technology that cover or claim MGCD0103, or its manufacture
or use as part of Products in the Field and to MG’s knowledge neither the
Development, manufacture nor Commercialization of the MGCD0103 in the Field does
or would infringe or result in the misappropriation of any other intellectual
property rights of any Third Party. To MG’s knowledge as of the Effective Date,
none of the Licensed Patents are invalid or unenforceable. As of the Effective
Date, there are no existing actions, suits or proceedings against MG, and MG has
not received any written claim or demand from a Third Party, that challenges
MG’s rights with respect to the Licensed Technology, Compounds and/or Products
or MG’s rights to enter into this Agreement or that asserts that development,
manufacture or sale of the Compounds and/or Products would infringe the
intellectual property rights of a Third Party.
          18.2.6 MG has not, up through and including the Effective Date,
withheld or intentionally concealed any material information, including reports
of adverse drug experiences and warning letters from Regulatory Authorities, in
its possession from Pharmion in response to Pharmion’s inquiries in connection
with its due diligence relating to this Agreement and the underlying
transactions contemplated thereby, nor has MG failed to disclose to Pharmion any
material information which makes the information disclosed misleading. To MG’s
knowledge, the clinical data related to Initial Clinical Candidate that MG has
provided to Pharmion on or prior to the Effective Date was, when access was
provided to Pharmion, up-to-date and accurate in all material respects and MG
has provided Pharmion with any material updates to such clinical data that have
occurred between the time such access was provided to Pharmion and the Effective
Date.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 73 -



--------------------------------------------------------------------------------



 



     18.3 Warranties and Covenants of Both MG and Pharmion. Neither MG, Pharmion
nor any of either Party’s Affiliates has been debarred or is subject to
debarment or is currently included in the U.S. Office of Inspector General List
of Excluded Individuals/Entities and neither Party will use in any capacity, in
connection with the performance of this Agreement, any person who to MG’s or
Pharmion’s knowledge, as the case may be, is or has been (a) debarred pursuant
to Section 306 of the United States Federal Food, Drug, and Cosmetic Act or who
is the subject of a conviction described in such section or (b) included in the
U.S. Office of Inspector General List of Excluded Individuals/Entities. Both
Parties shall inform Licensee in writing immediately upon knowledge thereof if
it or any person who is performing services hereunder is debarred, the subject
of a conviction described in Section 306 or listed on OIG General List of
Excluded Individuals/Entities or if any action, suit, claim, investigation or
legal or administrative proceeding is pending or is threatened, relating to the
debarment or conviction of such Party or any person performing services
hereunder.
     18.4 Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 18,
PHARMION AND MG EXPRESSLY DISCLAIM ANY WARRANTIES OR CONDITIONS, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE COLLABORATION, THE LICENSED
TECHNOLOGY OR ANY OTHER SUBJECT MATTER RELATING TO THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS
FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.
ARTICLE 19
INSURANCE; INDEMNIFICATION
     19.1 Insurance. Each Party shall secure and maintain in effect during the
term of this Agreement and for a period of five (5) years thereafter insurance
policy(ies) underwritten by a reputable insurance company having an A.M. Best
rating of A:VIII or better (or a comparable rating for its underwriters not
doing business in the United States) and in a form and having limits standard
and customary for entities in the biopharmaceutical industry for exposures
related to the Compounds and/or Products. Such insurance shall include coverage
of not less than U.S. $5,000,000 for clinical trial liability, and products
liability with respect to such Party’s performance of the Collaboration herein
and Commercialization of Products hereunder and shall name the other Party as an
additional insured under a customary and reasonable policy(ies) covering
clinical trial liability. Upon request by the other Party hereto, certificates
of insurance evidencing the coverage required above shall be provided to the
other Party.
     19.2 Indemnification of MG. Pharmion shall indemnify each of MG and its
Affiliates and the directors, officers, and employees of MG and such Affiliates
and the successors and assigns of any of the foregoing (the “MG Indemnitees”),
and hold each MG Indemnitee harmless from and against any and all liabilities,
damages, settlements, claims, actions, suits, penalties, fines, costs or
expenses (including, without limitation, reasonable attorneys’ fees and other
expenses of litigation) incurred by any MG Indemnitee, arising from or occurring
as a result of any claim, action, suit, or other proceeding brought by Third
Parties against a MG Indemnitee
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 74 -



--------------------------------------------------------------------------------



 



arising from or occurring as a result of: (i) any breach of any material
representation or warranty made by Pharmion in this Agreement, (ii) a violation
of any applicable law or regulation by Pharmion or its Affiliates in performing
their obligations under this Agreement, or (iii) product liability or personal
injury claims relating to any Products used, sold or otherwise distributed, or
the conduct of clinical trials, by Pharmion, its Affiliates or Sublicensees;
except, in each case, to the extent such claim is caused by the gross negligence
or willful misconduct of MG.
     19.3 Indemnification of Pharmion. MG shall indemnify each of Pharmion and
its Affiliates and the directors, officers, and employees of Pharmion and such
Affiliates and the successors and assigns of any of the foregoing (the “Pharmion
Indemnitees”), and hold each Pharmion Indemnitee harmless from and against any
and all liabilities, damages, settlements, claims, actions, suits, penalties,
fines, costs or expenses (including, without limitation, reasonable attorneys’
fees and other expenses of litigation) incurred by any Pharmion Indemnitee
arising from or occurring as a result of any claim, action, suit, or other
proceeding brought by Third Parties against a Pharmion Indemnitee arising from
or occurring as a result of: (i) any breach of any material representation or
warranty made by MG in this Agreement, (ii) a breach by MG of any of its
material obligations under the Taiho Agreement or any other agreement with an
Additional Partner, a Non-Cancer Partner, an Opt-out Non-Cancer Partner or an
Exempt Patent Licensee, (iii) a violation of any applicable law or regulation by
MG or its Affiliates in performing their obligations under this Agreement, or
(iv) product liability or personal injury claims relating to any Products used,
sold or otherwise distributed, or the conduct of clinical trials, by MG, its
Affiliates, or sublicensees, except, in each case, to the extent such claim is
caused by the gross negligence or willful misconduct by Pharmion.
     19.4 Joint Defendants. If a product liability suit is brought against
either Party relating in any way to a Product or Compound and it is not clear
from the allegations in the complaint or the known facts surrounding the
allegations in the complaint as to whether a claim exists for which there is a
right of indemnification pursuant to Section 19.2 or 19.3 above, then Pharmion
shall be responsible for controlling the defense of such suit in the first
instance. During all the period that Pharmion is controlling the defense of such
suit, with regard to the costs of such defense, including attorneys’ fees,
Pharmion and MG each shall be responsible for fifty percent (50%) of all such
costs. No settlement, consent judgment or other voluntary final disposition of
any such suit may be entered into without the prior written consent of MG, which
consent shall not be unreasonably withheld or delayed. If, at any time in the
course of such suit, it becomes apparent from discovery or otherwise that a
claim exists for which indemnification may be obtained in accordance with
Section 19.2 or 19.3 above, then the indemnification provisions of either
Section 19.2 or 19.3 above, whichever is applicable, and the indemnification
procedures of Section 19.5 shall become applicable and govern further
proceedings in the suit
     19.5 Procedure. A Party that intends to claim indemnification under any
provision of this Agreement (for purposes of this Section 19.5, the
“Indemnitee”) shall promptly notify the indemnifying Party (the “Indemnitor”) in
writing of any claim, action, suit, or other proceeding brought by Third Parties
in respect of which the Indemnitee or any of its Affiliates, or their directors,
officers, employees, successors or assigns intend to claim such indemnification
hereunder. As between the Parties, the Indemnitor shall have the right to
control the defense and
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 75 -



--------------------------------------------------------------------------------



 



settlement of such claim, action, suit, or other proceeding; provided, that the
Indemnitee shall have the right to participate in such defense or settlement
with counsel of its own choosing at its expense. Notwithstanding the foregoing,
the indemnity agreement in this Article 19 shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the consent of the Indemnitor, to the extent such consent is
not withheld unreasonably or delayed. The failure to deliver written notice to
the Indemnitor within a reasonable time after the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
Indemnitor of any liability to the Indemnitee under this Article 19 but the
omission so to deliver written notice to the Indemnitor shall not relieve the
Indemnitor of any liability that it may have to any Indemnitee otherwise than
under this Article 19. Without limiting the foregoing, the Indemnitor shall keep
the Indemnitee fully informed of the progress of any claim, action, suit, or
other proceeding for which it intends to claim indemnification under this
Article 19.
     19.6 Limitation of Liability. Anything herein to the contrary
notwithstanding, neither Party shall be liable to the other for any loss of
profits, loss of business, interruption of business, indirect, special,
incidental or consequential damages of any kind suffered by such other Party for
breach hereof, whether based on contract or tort claims or otherwise, even if
such Party has been advised of the possibility of such loss. The foregoing is
not intended to limit the indemnification obligations of either Party under this
Article 19 or a Party’s liability for breach of its obligations under Article 16
(Confidentiality).
ARTICLE 20
TERM AND TERMINATION
     20.1 Term. This Agreement shall become effective as of the Effective Date
and, unless earlier terminated pursuant to the other provisions of this
Article 20, shall continue in full force and effect until the later of
(i) expiration of the last Valid Claim of a Licensed Patent covering a Compound
being researched or Developed or a Product being Commercialized or (ii) all
Research, Development and Commercialization activities under this Agreement
cease (the “Collaboration Term”).
     20.2 Termination for Cause.
          20.2.1 Failure to Pay. MG may terminate this Agreement upon written
notice in the event Pharmion fails to make any undisputed payment due under
Articles 9, 10 or 11 and fails to cure such default within thirty (30) days
following receipt of written notice specifying such default and MG’s intention
to terminate; provided that any disputes concerning such payment obligations
shall first be subject to Resolution pursuant to Section 20.2.2 below.
          20.2.2 Other Material Non-Performance/Misrepresentation. Other than a
breach as set forth in Section 20.2.1 (excluding payment disputes), in the event
of (i) a Party’s default in any other material respect in the performance or
observance of any other material term, covenant or provision of this Agreement
(including payment obligations not covered by 20.2.1 above), (ii) if any
representation by a Party contained in this Agreement shall prove to have been
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 76 -



--------------------------------------------------------------------------------



 



incorrect in any material respect when made, resulting in material adverse
consequences for the other Party, or (iii) a Party (A) makes a general
assignment for the benefit of creditors, (B) petitions for or acquiesces in the
appointment of a receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets, (C) shall generally not, or
shall admit in writing its inability to, pay its debts as they become due, or
(D) commences proceedings (not dismissed within ninety (90) days) voluntarily or
involuntarily, under any bankruptcy or similar law, or winding up for the
purposes or reconstruction or amalgamation (any of the foregoing, an “Insolvency
Event”), (any such default, material incorrect representation, payment dispute
under Section 20.2.1 or Insolvency Event, a “Material Non-Performance”), such
Material Non-Performance shall be remedied only as provided in this
Section 20.2.2.
               (a) In the event of any Material Non-Performance by a Party, the
other Party shall, within a reasonable delay following discovery of such
Material Non-Performance, notify the defaulting Party in writing, and the
Parties shall consult with each other in good faith to endeavor to agree upon
the most effective means to cure such Material Non-Performance and, if
necessary, to effect a remedy in favor of the non-defaulting Party for the
consequences of such Material Non-Performance by the defaulting Party
(collectively, the “Resolution”). The Parties agree to initially agree upon
Resolution at the organizational level at which such Material Non-Performance
occurs. If either Party believes there has been sufficient discussion of the
matter at such level without reaching a Resolution, then such Party, by written
notice to the other Party, may have such Material Non-Performance referred to,
in the case of MG, the Chief Executive Officer of MG, and in the case of
Pharmion, the Chief Executive Officer, or its successor (the “Senior
Representatives”), who shall attempt to reach or agree upon Resolution by good
faith negotiations within thirty (30) days of such referral.
               (b) In the event (i) the Parties are unable to agree upon
Resolution within thirty (30) days after the notice of Material Non-Performance
or thirty (30) days after being referred to the Senior Representatives,
whichever occurs later, or (ii) the defaulting Party, in the exercise of
reasonable diligence shall have been unable to remedy such Material
Non-Performance within ninety (90) days, then in either such event the remedy of
the non-defaulting Party with respect to the Material Non-Performance by the
defaulting Party shall be determined by arbitration pursuant to Section 21.1
hereof, and the arbitrators shall be authorized to fashion such remedy,
including equitable relief, which may include termination of this Agreement in
whole or in part if the breaching Party fails to cure the breach after the
arbitrators determine that a breach has occurred, except that termination of
this Agreement in whole shall only be the remedy of last resort and shall apply
only in such case provided that, in all circumstances where this Agreement is
not terminated in whole, the royalties payable hereunder to MG shall not be
reduced, amended, or modified and shall continue to have effect until such time
this Agreement expires or is terminated in whole.
               (c) Notwithstanding the foregoing, in the event of an Insolvency
Event affecting MG or a Material Non-Performance of this Agreement by MG
relating to the Development or Commercialization of any Compound or Product
hereunder that is not Resolved by the Senior Representatives, upon a finding by
the arbitrators in favor of Pharmion, in addition
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 77 -



--------------------------------------------------------------------------------



 



to any other remedies available to Pharmion under this Agreement or at law or
equity, Pharmion may elect to continue this Agreement in effect in which case:
                    (i) MG will be deemed to have exercised the MG Opt-out Right
pursuant to all applicable terms hereof;
                    (ii) Pharmion will assume the obligations of MG, if any,
under applicable Development Plans and Commercialization Plans; and
                    (iii) MG shall, at Pharmion’s request: (1) assign and
transfer to Pharmion all of MG’s rights and obligations under the Third Party
contracts entered into by MG in connection with its Development Plan and
Commercialization Plan activities (to the extent such contracts permit
assignment) and take whatever commercially reasonable actions are required under
such agreements to effectuate such assignment and transfer; (2) provide Pharmion
with access to MG’s facilities and personnel as reasonably required by Pharmion
to transition all of MG’s Development and Commercialization activity for the
Product(s) to Pharmion; and (3) use diligent efforts to cooperate with Pharmion
and its designees to effect a prompt and orderly transition to Pharmion of any
Development and Commercialization activities being conducted by or on behalf of
MG with respect to the Product(s).
     20.3 Termination Upon Notice. Pharmion may terminate this Agreement upon
ninety (90) days’ written notice to MG; provided that such termination is
effective no earlier than [***] following the Effective Date. In the event of
termination of this Agreement under this Section 20.3, Pharmion shall continue
to pay the costs required to be paid by Pharmion under Article 9 during the
ninety (90)-day period after the notice of termination to continue any Program
that was initiated prior to such termination for such period. For purposes of
this Section 20.3, a human clinical trial shall be deemed “initiated” upon the
initial dosing of the first patient in such trial in accordance with the
protocol therefor.
     20.4 Effect of Termination.
          20.4.1 Accrued Obligations. Termination of this Agreement for any
reason shall not release either Party hereto from any liability which, at the
time of such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination nor preclude either Party
from pursuing all rights and remedies it may have hereunder or at law or in
equity with respect to any breach of this Agreement.
          20.4.2 Survival. Article 1 and Sections 2.5.5, 8.5, 12.5 and 15.2,
Article 16 (for five (5) years thereafter), Sections 17.1, 17.2, 17.3 and 17.6
(with respect to infringement or alleged infringement prior to expiration or
termination) and Articles 18, 19, 20, Article 21 and 22 shall survive any
expiration or termination of this Agreement. In addition, upon expiration (but
not termination) of this Agreement, Pharmion shall have a fully-paid up,
royalty-free, perpetual, irrevocable license under Sections 8.1, 8.2 and
8.3.4(d)(iii). Section 11.7.1 shall survive in the event of any expiration or
termination of this Agreement, other than termination by MG under
Section 20.2.1.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 78 -



--------------------------------------------------------------------------------



 



          20.4.3 Survival of Licenses to and from Additional Partners. In the
event of termination of this Agreement by MG under Section 20.2.1 or by Pharmion
under Section 20.3 or subsection 2.5.4 or by the arbitrators under
Section 20.2.2, Section 8.5 shall survive only with respect to those Additional
Partners and/or others to whom MG has granted sublicenses thereunder prior to
such termination, and only to the extent of such sublicenses. Likewise, MG shall
ensure that in the event MG’s agreement(s) with Additional Partners, Non-Cancer
Partners or others is terminated, any license or sublicense rights granted to
Pharmion under Article 8 from such Additional Partners, Non-Cancer Partners and
others shall survive such termination. In the event the license from MG to
Pharmion under Section 8.1 or 8.2 is terminated, then any rights sublicensed to
Pharmion thereunder from Additional Partners, Non-Cancer Partners and others
shall likewise terminate.
          20.4.4 Products back to MG. In the event of a termination of this
Agreement other than for breach by MG, and only in such event, Pharmion shall
assign or cause to be assigned to MG (or, if not so assignable, Pharmion shall
take all reasonable actions to make available to MG) all regulatory filings and
registrations (including Marketing Approvals and applications therefor), Data,
trademarks, trade-names with respect to each Product for which an IND has been
filed in the Territory by or on behalf of Pharmion prior to the termination of
this Agreement. In each case such assignment (or availability) shall be made
within thirty (30) days after such termination.
ARTICLE 21
DISPUTE RESOLUTION
     21.1 Arbitration. Any dispute, controversy or claim with respect to the
breach, interpretation or enforcement of this Agreement, including disputes
relating to termination of this Agreement, shall be settled by binding
arbitration in the manner described in this Section 21.1. The arbitration shall
be conducted by the Judicial Arbitration and Mediation Services, Inc. (“JAMS”)
under its rules of arbitration then in effect. Notwithstanding those rules, the
following provisions shall apply to the arbitration hereunder:
          21.1.1 Arbitrators. The arbitration shall be conducted by a single
JAMS arbitrator mutually agreed upon by the Parties; provided that if the
Parties are unable to agree upon a single arbitrator, the arbitration shall be
conducted by a panel of three (3) arbitrators, with one (1) JAMS arbitrator
chosen by each of Pharmion and MG and the third appointed by the other two (2)
arbitrators. If the Parties are unable to agree upon a single arbitrator, or the
third arbitrator in case of a panel of three (3), such single or third
arbitrator (as the case may be) shall be appointed in accordance with the rules
of JAMS. In any event, the arbitrator or arbitrators selected in accordance with
this Section 21.1.1 are referred to herein as the “Panel” and shall be comprised
of arbitrators who are familiar with worldwide research and business development
in the biotechnology industry, unless otherwise agreed.
          21.1.2 Proceedings. Except as otherwise provided herein, the Parties
and the arbitrators shall use their best efforts to complete the arbitration
within nine (9) months after the appointment of the Panel under Section 21.1.1
above, unless a Party can demonstrate to the Panel
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 79 -



--------------------------------------------------------------------------------



 



that the complexity of the issues or other reasons warrant the extension of one
or more of the time tables. In such case, the Panel may extend such time table
as reasonably required. The Panel shall, in rendering its decision, apply the
substantive law of the State of New York, without regard to its conflicts of
laws provisions, except that the interpretation of and enforcement of this
Article 21 shall be governed by the U.S. Federal Arbitration Act. The proceeding
shall take place in New York City, New York. The decision and/or award rendered
by the arbitrator(s) shall be written, final and non-appealable, and judgment on
such decision and/or award may be entered in any court of competent
jurisdiction. The fees of the Panel shall be paid by the losing Party which
Party shall be designated by the Panel. If the Panel is unable to designate a
losing Party, it shall so state and the fees shall be split equally between the
Parties. Each Party shall bear the costs of its own attorneys’ and experts’
fees; provided that the Panel may in its discretion award the prevailing Party
all or part of the costs and expenses incurred by the prevailing Party in
connection with the arbitration proceeding.
          21.1.3 Interim Relief. Notwithstanding anything in this Article 21 to
the contrary, Pharmion and MG shall each have the right to apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other similar interim or conservatory relief, as necessary,
pending resolution under the above described arbitration procedures. Nothing in
the preceding sentence shall be interpreted as limiting the powers of the
arbitrators with respect to any dispute subject to arbitration under this
Agreement. The Panel may award injunctive relief.
ARTICLE 22
MISCELLANEOUS
     22.1 Confidential Terms. Except as expressly provided herein, each Party
agrees not to disclose any terms of this Agreement to any Third Party without
the consent of the other Party, except (i) as required by securities or other
applicable laws (and in this regard, each Party agrees to consult with the other
regarding public disclosure of the terms of this Agreement) or (ii) to
prospective and actual investors, sublicensees, acquisition partners and such
Party’s accountants, attorneys and other professional advisors under reasonable
conditions of confidentiality, or (iii) to others under reasonable conditions of
confidentiality. Notwithstanding the foregoing, as of the Effective Date, the
Parties have agreed to issue a joint press release describing this transaction
and the terms and conditions of this Agreement, and each Party acknowledges and
agrees that the other Party may disclose information from the mutually agreed
press release at any time and from time to time without the consent of the other
Party.
     22.2 Governing Law. This Agreement and any dispute arising from the
performance or breach hereof shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without reference to
conflicts of laws principles.
     22.3 Force Majeure. Nonperformance of any Party shall be excused to the
extent that performance is rendered impossible by strike, fire, earthquake,
flood, governmental acts or orders or restrictions, failure of suppliers, or any
other reason where failure to perform is beyond the reasonable control of the
nonperforming Party. In such event Pharmion or MG, as the case
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 80 -



--------------------------------------------------------------------------------



 



may be, shall promptly notify the other Party of such inability and of the
period for which such inability is anticipated to continue. Without limiting the
foregoing, the Party subject to such inability shall use reasonable efforts to
minimize the duration of any force majeure event.
     22.4 No Implied Waivers; Rights Cumulative. No failure on the part of
Pharmion or MG to exercise and no delay in exercising any right under this
Agreement, or provided by statute or at law or in equity or otherwise, shall
impair, prejudice or constitute a waiver of any such right, nor shall any
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.
     22.5 Independent Contractors. Nothing contained in this Agreement is
intended implicitly, or is to be construed, to constitute Pharmion or MG as
partners in the legal sense. No Party shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of any
other Party or to bind any other Party to any contract, agreement or undertaking
with any Third Party.
     22.6 Notices. All notices, requests and other communications hereunder
shall be in writing and shall be personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid; facsimile
transmission (receipt verified); or express courier service (signature
required), in each case to the respective address specified below, or such other
address or fax number as may be specified in writing to the other Parties:

         
 
  MG:   MethylGene Inc.
 
      7220 Frederick-Banting,
 
      Suite 200, St. Laurent
 
      Montreal, Quebec H4S 2A1
 
      Canada
 
      Attn: Chief Executive Officer
 
      Fax: (514) 337-4194
 
       
 
  with a copy to:   Attn: Chief Financial Officer
 
      MethylGene, Inc.
 
      [same address as above]
 
       
 
  and a copy to:   Attn: Senior Vice President, Research and Development
 
      MethylGene, Inc.
 
      [same address as above]
 
       
 
  and a copy to:   Davies Ward Phillips & Vineberg s.r.l.
 
      1501 McGill College Ave., 26th Floor
 
      Montreal, Quebec H3A 3N9
 
      Canada
 
      Attn: Elias Benhamou
 
      Fax: (514) 841-6499

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 81 -



--------------------------------------------------------------------------------



 



         
 
  Pharmion:   Pharmion Corporation
 
      2525-28th Street
 
      Suite 200
 
      Boulder, Colorado 803301
 
      USA
 
      Attn: Chief Executive Officer
 
      Fax: 720.564.9191
 
       
 
      Pharmion GmbH
 
      Aeschenvorstadt 71,
 
      4051 Basel,
 
      Switzerland
 
      Attention: Director
 
      Facsimile: +41 61 305 9899
 
       
 
  with a copy to:   Attn: General Counsel
 
      Pharmion Corporation
 
      [same address as above]

     22.7 Assignment. This Agreement shall not be assignable by either Party to
any third party without the written consent of the other Party; except that this
Agreement may be assigned by a Party, without the need to obtain the other
Party’s consent, in connection with a Change of Control in respect of such
Party. Each Party shall notify the other Party no later than five (5) days
following an assignment of this Agreement under the terms hereof. Upon a
permitted assignment of this Agreement, all references herein to the assigning
party shall be deemed to include both the assigning party and the party to whom
the Agreement is so assigned and its Affiliates, each of whom shall be bound by
this Agreement. Any assignment in contravention of the foregoing shall be void
and of no effect.
     22.8 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by all Parties. No
provision of this Agreement shall be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by all Parties.
     22.9 Severability. If any provision hereof should be held invalid, illegal
or unenforceable in any jurisdiction, the Parties shall negotiate in good faith
a valid, legal and enforceable substitute provision that most nearly reflects
the original intent of the Parties and all other provisions hereof shall remain
in full force and effect in such jurisdiction and shall be liberally construed
in order to carry out the intentions of the Parties as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.
     22.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together, shall constitute one and the same instrument.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 82 -



--------------------------------------------------------------------------------



 



     22.11 Headings. Headings used herein are for convenience only and shall not
in any way affect the construction of or be taken into consideration in
interpreting this Agreement.
     22.12 Entire Agreement. This Agreement (including the Exhibits hereto)
constitutes the entire agreement, both written or oral, with respect to the
subject matter hereof, and supersedes all prior or contemporaneous
understandings or agreements, whether written or oral, between Pharmion and MG
with respect to such subject matter.
[Signatures on next page]
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 83 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Collaborative Research,
Development and Commercialization Agreement to be duly executed and delivered in
duplicate originals as of the date first above written.

              METHYLGENE INC.        
 
           
By:
  /s/ Donald F. Corcoran        
 
 
 
         
Name:
  Donald F. Corcoran          
Title:
  President and CEO        
 
            PHARMION CORPORATION        
 
           
By:
  /s/ Patrick J. Mahaffey        
 
 
 
         
Name:
  Patrick J. Mahaffey        
 
           
Title:
  President and CEO        
 
            PHARMION GmbH        
 
           
By:
  /s/ Patrick J. Mahaffey   By:   /s/ Erle Mast
 
             
Name:
  Patrick J. Mahaffey   Name:   Erle Mast
 
           
Title:
  Director   Title:   Director

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 84 -



--------------------------------------------------------------------------------



 



EXHIBIT 1.33
PHARMION DISTRIBUTORS

      MARKETING PARTNERS
Company
  Country
Lipomed
  Switzerland & Austria
Er-Kim
  Turkey
Key Oncologics
  South Africa
Lapapharm
  Greece
Douglas Pharmaceuticals
  New Zealand
Neopharm
  Israel
Pharmamed
  Lebanon
Al-Shehail Trading Group
  Saudi Arabia
Siam Pharmaceutical Co Ltd
  Thailand
A.M. Mangion Ltd
  Malta
Ibis Pharma (Quadri)
  Egypt, Jordan, Syria
Genasia Biotech
  Philippines
Ebin Rushed
  Oman (Terminated 30.11.05)
Jacobson Medical
  Hong Kong & PRC
BL&H
  Korea
Quadri Pharmaceuticals LLC
  UAE
Holling Biopharm/Harvester
  Taiwan

In Negotiation

 
[***]
[***]
[***]
[***]
[***]
[***]
Updated Jan 25, 2006
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 1 -



--------------------------------------------------------------------------------



 



EXHIBIT 1.59
EXISTING LICENSED PATENTS

                  Title   Country   Application No.   Patent No.   Filing Date
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]   [***]   [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]
 
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 1 -



--------------------------------------------------------------------------------



 



                  Title   Country   Application No.   Patent No.   Filing Date
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]       [***]   [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

- 2 -



--------------------------------------------------------------------------------



 



                  Title   Country   Application No.   Patent No.   Filing Date
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]
 
  [***]   [***]       [***]
 
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]
 
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]
[***]
  [***]   [***]       [***]

Legend: [***]
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

- 3 -



--------------------------------------------------------------------------------



 



EXHIBIT 1.64
MANUFACTURING DATA
The following, to the extent generated or available (certain data may only be
available at site for access and/or review as set forth below).
1. Manufacturing Data required for Drug Substance
     (a) Current drug substance manufacturing
          (i) Master formula and method
          (ii) Master production and control records
          (iii) Master records (raw data and original report)
          (iv) Report on the deviation in the drug substance manufacturing
process.
          (v) All batch records (raw data and original report) and quality
control record (raw data and original report) of drug substance used for
preclinical and clinical tests and a process development report for the non-GMP
preclinical material.
          (vi) Development report (raw data and original report) on the solvate,
polymorphism, and crystal habit of drug substance.
          (vii) Development report (raw data and original report) on the
particle size distribution of drug substance in the final purification step.
     (b) Process Development
          (i) Summary report (raw data and original report) describing the
development history until today.
          (ii) The history of process scheme and report (raw data and original
report) of the all reaction conditions tested.
          (iii) The development report (raw data and original report) for the
managing method of impurities in the drug substance.
          (iv) Scale up development report (raw data and original report)
including every manufacturing site.
     (c) Stability test of drug substance
          (i) Development report (raw data and original report) on the stability
test of drug substance.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 1 -



--------------------------------------------------------------------------------



 



          (ii) List of the name of the each compound, storage conditions,
storage container, shelf life, and the packed report (raw data and original
report).
          (iii) All information as to packaging materials of drug substance
including the name of manufacturing corporations, specification and test results
(d) The specification and test method, and the acceptance test method of raw
materials
          (i) List of the name of raw materials, the name of manufacturer and
Certificates of Analysis for raw materials.
(e) In-process testing
          (i) Development report (raw data and original report) on the
in-process testing.
(f) Safety
          (i) Development report (raw data and original report) on the thermal
instability data, such as DSC, of raw drug substance and drug substance
manufacturing.
          (ii) Report (raw data and original report) on the toxicity data of
every raw materials and intermediates in the drug substance manufacturing.
          (iii) Document on the assessment of the environmental control with
regard to the drug substance manufacturing. The test results, and the list of
the name of the each compounds, test items, date, results and its report.
(g) Audit drug substance suppliers
          (i) List of audit reports (original report) which include the name of
compound, the name of manufacture company, address, city name, State, Zip/Post
Code, Country, date, and its report. (This may only be available for review at
the manufacturing site.)
(h) Manufacture of impurities
          (i) List of the compounds.
          (ii) Manufacturing report (raw data and original report) of each
compound.
(i) History of technical transfer
          (i) All technical transfer reports (raw data and original report)
including the items such as drug manufacturing, specification and test method,
the name of the compound, the name of the manufacturer, transfer date, and the
final report.
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

- 2 -



--------------------------------------------------------------------------------



 



(j) Agreements
          (i) All agreements such as contract agreement, GMP agreement, quality
agreement in order to implement proper manufacturing management and quality
control in manufacturing the drug substance, intermediate and raw materials.
(k) Price of raw material and intermediate
          (i) List of the name of every raw materials and intermediate used in
the manufacturing of drug substance.
          (ii) The manufacturer and purchase price (unit cost: for example
US$—/Kg) of items listed in (i) above, except for common chemicals generally
commercially available from multiple suppliers.
2. Other Manufacturing Data
     (a) Drug Substance
          (i) Items
               (1) Solubility profiles
               (2) Chemical stability against heat, humidity, light and so on
               (3) Polymorphism (thermal analysis, powder X-ray diffraction,
etc.)
               (4) IR and UV spectra
               (5) Melting point
               (6) Hygroscopic property
               (7) Impurity profile
               (8) Assay
               (9) Appearance (color, etc.)
               (10) Particle size
               (11) Test methods and specifications
               (12) Other items on the drug substance-specific physicochemical
properties, as requested after the disclosure
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

- 3 -



--------------------------------------------------------------------------------



 



          (ii) Reports and raw data
               (1) The raw data concerning the above items
               (2) The development and validation reports of the test methods
               (3) The raw data concerning the development and validation of the
test methods
               (4) The stability reports of the drug substance
               (5) The raw data concerning the stability of the drug substance
     (b) Formulation (Drug Product)
          (i) Items
               (1) Composition and components (including their compound names,
trade names, grade, lots and manufacturing companies)
               (2) Manufacturing method, scale and machines
               (3) Chemical and physical stability against heat, humidity,
light, oxygen and so on
               (4) Hygroscopic property
               (5) Impurity profile
               (6) Assay
               (7) Appearance (Color, etc.)
               (8) Particle size distribution of the granules for
capsulating/tableting
               (9) Bulk density of the granules for capsulating/tableting
               (10) Hardness
               (11) Disintegration property
               (12) Drug dissolution property
               (13) Test methods and specifications
     (c) Reports and raw data
               (1) The raw data concerning the above items
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

- 4 -



--------------------------------------------------------------------------------



 



               (2) The history and development reports of formulations
               (3) The raw data concerning the development of formulations
               (4) The development and validation reports of the test methods
               (5) The raw data concerning the development and validation of the
test methods
               (6) The stability reports of the prototype and clinical
formulations
               (7) The raw data concerning the stability of the prototype and
clinical oral formulations
               (8) The dissolution comparison data and report of different
strengths of clinical formulation
     (d) Safety in Handling
          (i) Handling instruction and Worker’s safety data (e.g., MSDS report)
     (e) Development schedule of Drug Substance and Drug Product for NDA
Manufacturing Data also include those of raw materials, intermediates,
metabolites, degradation products, and labeled compounds when generated or
available.
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT 1.108
PRECLINICAL AND CLINICAL DATA
     1. IND document (copy of draft and submitted version): original and all
updates and amendments including annual reports.
     2. DMF document (copy of draft and submitted version)
     3. All documents (files) comprising Sponsor’s essential documents as set
forth in the ICH E6 guideline
     4. All reports to MG from its CROs required to be provided to MG in the
agreement between MG and the CRO, including without limitation;
          (a) Regulatory, Data Management, Patient Enrollment, Monitoring Log,
CRF status, and other periodic reports.
          (b) Patient Enrollment, Safety and Efficacy, and other periodic
reports.
          (c) Monitoring Report
          (d) SAE report
     5. Records of material communications between MG and their contract CRO (by
telephone, fax, e-mail etc)
     6. Other periodic reports which are available and reasonable requested by
Pharmion and reasonably agreed by MG.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 1 -



--------------------------------------------------------------------------------



 



EXHIBIT 1.121
RESEARCH DATA
1.121A Research Data from MG and Additional Partners: The following to the
extent generated or available:

  1.   Chemistry and characterization of screening samples

          (a) Chemical structures of screening samples.
          (b) Methods of preparation of screening samples.
          (c) Analytical data of screening samples.
          (d) Physicochemical properties of screening samples (melting points,
stability, solubility, etc.).

  2.   In vitro (cell level) results

          (a) Cytotoxicity
          (b) Effects on differentiation (if performed or determined)
          (c) Effects on apoptosis
          (d) Effects on cell cycle
          (e) Effects on level of histone acetylation
          (f) Effects on morphology (if performed or determined)
          (g) Effects on enzyme induction (if performed or determined)
          (h) Data on combination with other agents (if performed or determined)

  3.   In vitro (enzyme level) results

          (a) Enzyme inhibitory activity and selectivity (against any HDAC
isotypes)
          (b) Other enzyme inhibitory activities (if performed or available)

  4.   In vivo results

          (a) Anti-tumor activity (including side effect data; e.g., body weight
change, bone marrow toxicity, effect to organs, behavioral observation)
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

- 1 -



--------------------------------------------------------------------------------



 



          (a) ADMET properties (including results from any in vitro ADMET
prediction models)
          (b) Non-GLP toxicological data
          (c) Data on combination with other agents (if performed or determined)

  5.   Proof of concept

          (a) Expression profiles of HDACs (in vitro, in vivo, clinical samples)
          (b) Level of histone acetylation (in vitro, in vivo, clinical samples)
          (c) Studies on biological markers for HDAC inhibitor/inhibition (in
vitro, in vivo, clinical samples; e.g., induction or inhibition of specific
cellular components such as p21)
1.121B Research Data to or from Non-Cancer Partner with respect to Compounds:

  1.   Chemical structures     2.   Enzyme inhibitory activity and selectivity
(against any isotypes of HDACs)     3.   PK properties and non-indication
related ADMET to the extent determined or available     4.   Methods and
procedures of synthesis

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT 1.134
TAIHO INITIATED STUDIES

          Trial #        
[***]
       

- 1 -



--------------------------------------------------------------------------------



 



EXHIBIT 18.2.4
LIST OF RESERVE COMPOUNDS
[***] Reserve Compounds:
[***]
[***] Reserve Compounds:
[***]
[***] Reserve Compounds:
[***]

- 1 -